As filed with the Securities and Exchange Registration No. 333-100207 Commission on April 11, 2012 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 22 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, Minnesota 55401 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel ReliaStar Life Insurance Company One Orange Way, C2N, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 30, 2012 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PART A ReliaStar Life Insurance Company and its Separate Account N ING ADVANTAGE CENTURY SM Supplement dated April 30, 2012, to the Contract Prospectus dated April 30, 2012 The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated April 30, 2012. Please read it carefully and keep it with your Contract Prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION REGARDING AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING Artio Foreign Portfolio. On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Artio Foreign Portfolio. Subject to shareholder approval, effective on or about July 21, 2012 (the “Reorganization Effective Date”), the ING Artio Foreign Portfolio (the “Merging Fund”) will be reorganized and will merge with and into the following “Surviving Fund.” Merging Fund Surviving Fund ING Artio Foreign Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class I) · Prior to the Reorganization Effective Date, you may transfer amounts allocated to the subaccount that invests in the Merging Fund to any other available subaccount or to any available fixed interest option. See the “TRANSFERS” section of your Contract Prospectus for information about making subaccount transfers, including applicable restrictions and limits on transfers. · On the Reorganization Effective Date, your investment in the subaccount that invests in the Merging Fund will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. · On the Reorganization Effective Date, all existing account balances invested in Class S shares of the ING Artio Foreign Portfolio will automatically become investments in the subaccount that invests in Class I shares of the ING Templeton Foreign Equity Portfolio. Class I shares have lower total fund expenses than Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. · Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the subaccount that invests in the Merging Fund will be automatically allocated to the subaccount that invests in the corresponding Surviving Fund. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center, P.O. Box 5050, Minot, ND, 58702-5050, 1-877-884-5050. · After the Reorganization Effective Date, the Merging Fund will no longer exist and all references to it in the Contract Prospectus will be replaced by the corresponding Surviving Fund. · The minimum and maximum “ Total Annual Fund Operating Expenses ” shown in the Contract Prospectus will not change as a result of the upcoming fund reorganization. Consequently, there will be no change to the “Maximum Fund Fees and Expenses Examples” shown in the Contract Prospectus. Page 1 of 2 April 2012 · You will not incur any fees or charges or any tax liability because of the upcoming fund reorganization. · Information about the investment advisers/subadvisers and the investment objective(s) of the Merging Fund and the Surviving Fund, can be found in an appendix to your Contract Prospectus. MORE INFORMATION IS AVAILABLE More information about the funds available through your contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting your local representative or by writing or calling us at our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Page 2 of 2 April 2012 ReliaStar Life Insurance Company Separate Account N ING ADVANTAGE CENTURY SM CONTRACT PROSPECTUS - April 30, 2012 The Contracts . The contracts described in this prospectus are flexible premium individual fixed and variable Advantage Century SM deferred annuity contracts issued by ReliaStar Life Insurance Company (the “Company,” “we,” “us,” “our”). They are issued to you, the contract owner, on a nonqualified basis, or in connection with retirement plans qualifying for special treatment under the Internal Revenue Code of 1986, as amended (“Tax Code”). Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company. Why Reading this Prospectus Is Important . This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully and keep it for future reference. Investment Options . The contracts offer variable investment options and three fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts or plans, or in some states. The Funds* American Funds – Growth Fund (Class 2) ING International Index Portfolio (Class S) ING Solution Income Portfolio (Class I) American Funds – Growth-Income Fund ING International Value Portfolio (Class I) ING Solution 2015 Portfolio (Class I) (Class 2) ING Invesco Van Kampen Comstock ING Solution 2025 Portfolio (Class I) American Funds – International Fund Portfolio (Class I) ING Solution 2035 Portfolio (Class I) (Class 2) ING Invesco Van Kampen Equity and Income ING Solution 2045 Portfolio (Class I) Fidelity ® VIP Contrafund ® Portfolio Portfolio (Class I) ING Strategic Allocation Conservative (Initial Class) ING Invesco Van Kampen Growth and Income Portfolio (Class I) Fidelity ® VIP Equity-Income Portfolio Portfolio (Class S) ING Strategic Allocation Growth Portfolio (Initial Class) ING JPMorgan Emerging Markets Equity (Class I) Fidelity ® VIP Index 500 Portfolio Portfolio (Class S) ING Strategic Allocation Moderate Portfolio (Initial Class) ING JPMorgan Mid Cap Value Portfolio (Class I) Fidelity ® VIP Investment Grade Bond (Class I) ING T. Rowe Price Capital Appreciation Portfolio (Initial Class) ING JPMorgan Small Cap Core Equity Portfolio (Class S) Fidelity ® VIP Money Market Portfolio Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap (Initial Class) ING Large Cap Growth Portfolio (Class I) Growth Portfolio (Class I) Franklin Small Cap Value Securities Fund ING Large Cap Value Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class 2) ING Limited Maturity Bond Portfolio (Class I) ING American Century Small-Mid Cap Value (Class S) ING T. Rowe Price Growth Equity Portfolio Portfolio (Class I) ING Liquid Assets Portfolio (Class I) (Class I) ING Artio Foreign Portfolio (Class S) ING Marsico Growth Portfolio (Class I) ING T. Rowe Price International Stock ING Baron Growth Portfolio (Class I) ING MFS Total Return Portfolio (Class S) Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio ING MidCap Opportunities Portfolio (Class I) ING Templeton Foreign Equity Portfolio (Class I) ING Oppenheimer Global Portfolio (Class I) (Class I) ING BlackRock Science and Technology ING PIMCO Total Return Portfolio (Class I) ING UBS U.S. Large Cap Equity Portfolio Opportunities Portfolio (Class I) ING Pioneer Fund Portfolio (Class S) (Class I) ING Clarion Global Real Estate Portfolio ING Pioneer High Yield Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) (Class I) ING Pioneer Mid Cap Value Portfolio Lord Abbett Series Fund – Mid Cap Stock ING Davis New York Venture Portfolio (Class S) Portfolio (Class VC) (Class I) ING Russell TM Large Cap Growth Index Neuberger Berman AMT Socially Responsive ING FMR SM Diversified Mid Cap Portfolio Portfolio (Class I) Portfolio ® (Class I) (Class S) ** ING Russell TM Large Cap Index Portfolio PIMCO VIT Real Return Portfolio ING Global Resources Portfolio (Class S) (Class I) (Administrative Class) ING Growth and Income Portfolio (Class I) ING Russell TM Mid Cap Growth Index Pioneer High Yield VCT Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) Portfolio (Class S) Wanger Select ING Index Plus MidCap Portfolio (Class I) ING SmallCap Opportunities Portfolio Wanger USA ING Index Plus SmallCap Portfolio (Class I) (Class I) ING Intermediate Bond Portfolio (Class I) * Effective December 19, 2007, ING Balanced Portfolio was closed to any new investments (including loan repayments) or transfers. There will be no additional disclosure regarding this fund in this prospectus. ** FMR SM is a service mark of Fidelity Management & Research Company. (1 ) This fund has changed its name to the name listed above. See “APPENDIX II – Fund Descriptions” for a complete list of former and current fund names. (2 ) These funds are structured as fund of funds that invest directly in shares of underlying funds. See “ FEES – Fund of Funds ” for additional information. PRO.100207-12 1 CONTRACT PROSPECTUS – April 30, 2012 (continued) Variable Investment Options . These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds . The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in “ INVESTMENT OPTIONS ” on page 11 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Fixed Interest Options: • Fixed Account A • Fixed Account B • Fixed Account C Except as specifically mentioned, this prospectus describes only the investment options offered through Separate Account N. However, we describe the fixed interest options in Appendix I to this prospectus. Compensation . We pay compensation to broker-dealers whose registered representatives sell the contracts. See “ CONTRACT DISTRIBUTION ” for further information about the amount of compensation we pay. Availability of Features . Not all features are available in all states. The contracts are not available for sale in New York. Some funds may be unavailable through certain contracts and plans or in some states. Getting Additional Information . If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. You may obtain the April 30, 2012 Statement of Additional Information (“SAI”) without charge by calling us at 1-877-884-5050 or writing us at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company. ” You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (“SEC”) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1- 800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number i s 333-100207. The SAI table of contents is listed on page 50 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information . Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the FDIC. The contracts are subject to investment risk, including the possible loss of the principal amount of your investment. PRO.100207-12 2 TABLE OF CONTENTS CONTRACT OVERVIEW: 4 Contract Design Who’s Who The Contract and Your Retirement Plan Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: Accumulation Phase, Income Phase FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 7 THE COMPANY 8 PURCHASE AND RIGHTS 9 RIGHT TO CANCEL 11 INVESTMENT OPTIONS 11 FEES 14 YOUR ACCOUNT VALUE 20 TRANSFERS 21 WITHDRAWALS 26 SYSTEMATIC WITHDRAWALS 27 LOANS 27 DEATH BENEFIT 28 INCOME PHASE 30 TAX CONSIDERATIONS 33 CONTRACT DISTRIBUTION 45 OTHER TOPICS 47 Anti-Money Laundering – Performance Reporting – Contract Modifications – Legal Matters and Proceedings – Payment Delay or Suspension – Transfers, Assignments or Exchanges of a Contract – Involuntary Terminations – Reports to Owners CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 50 APPENDIX I – THE FIXED ACCOUNTS 51 APPENDIX II – FUND DESCRIPTIONS 53 APPENDIX III – CONDENSED FINANCIAL INFORMATION CFI - 1 PRO.100207-12 3 CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this Questions: Contacting the prospectus for additional detail. Company. To answer your questions, contact your sales representative or write or call us Contract Design at our Administrative Service Center. The contracts described in this prospectus are individual deferred fixed and variable annuity contracts. They are intended to be retirement savings vehicles ING Service Center that offer a variety of investment options to help meet long-term financial P.O. Box 5050 goals and provide for a death benefit and guaranteed income options. The term Minot, North Dakota 58702- “contract” in this prospectus refers to individual fixed and variable annuity 5050 contracts. 1-877-884-5050 Sending Forms and Written Who’s Who Requests in Good Order. If you are writing to change your You* : The individual who purchases the contract. beneficiary, request a withdrawal or for any other Contract Holder* : The person (or non-natural owner) to whom we issue purpose, contact us or your sales the contract. Generally, you. The contract holder generally has all rights under representative to learn what the contract. However, pursuant to Treasury Department regulations that were information is required for the generally effective on January 1, 2009, the exercise of certain of these rights request to be in “good order.” by participants in Tax Code section 403(b) plans may require the consent and Generally, a request is approval of your employer and/or plan sponsor or its delegate. See “ TAX considered to be in “good order” CONSIDERATIONS – Taxation of Qualified Contracts - Distributions - when it is signed, dated and Eligibility - 403(b) and Roth 403(b) Plans .” made with such clarity and completeness that we are not required to exercise any We may also refer to the contract holder as the contract owner. discretion in carrying it out. We (the “Company”): ReliaStar Life Insurance Company. We issue the By contacting us, we can contract. provide you with the appropriate administrative form for your For greater detail, please review “ PURCHASE AND RIGHTS .” requested transaction. *Some contracts may be purchased by and issued directly to employers sponsoring We can only act upon requests certain plans, including 457 and 401 plans. The terms “you,” “contract holder,” and that are received in good order. “contract owner” apply to these employers, who have all rights under the contracts. The Contract and Your Retirement Plan The contracts may be issued on a nonqualified basis (“nonqualified contracts”), or for use with retirement arrangements under Tax Code sections 403(b) , 408, 408A or 457 of the Tax Code (“qualified contracts”). We may also, at our discretion, issue nonqualified contracts for use with retirement arrangements under Tax Code section 401. Use of an Annuity Contract in a Retirement Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. See “ PURCHASE AND RIGHTS .” PRO.100207-12 4 Contract Facts Free Look/Right to Cancel. You may cancel your contract within 10 days (some states require more than ten days) of receipt. See  RIGHT TO CANCEL . Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. Any death benefit during the income phase will depend upon the income phase payment option selected. See  DEATH BENEFIT  and  INCOME PHASE . Withdrawals. During the accumulation phase you may withdraw all or part of your account value. Certain fees and taxes may apply. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See  WITHDRAWALS . Systematic Withdrawals. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See  SYSTEMATIC WITHDRAWALS . Loans. If allowed by the contract and the plan, loans may be available during the accumulation phase. These loans are subject to certain restrictions. See  LOANS . Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. See  FEE TABLE  and  FEES . Taxation. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See  TAX CONSIDERATIONS . Contract Phases Accumulation Phase (accumulating dollars under your contract) Payments to STEP 1: You provide us with your completed application and Your Account initial purchase payment. We establish an account for you and Step 1 ¯ credit that account with your initial purchase payment. ReliaStar Life Insurance Company ¯ Step 2 ¯ STEP 2: You direct us to invest your purchase payment in one Fixed Separate Account N or more of the following investment options: Interest  Fixed Interest Options; or Options Variable Investment  Variable Investment Options. (The variable investment Options options are the subaccounts of Separate Account N. Each one invests in a specific mutual fund.) The Subaccounts A B Etc. STEP 3: Each subaccount you select purchases shares of its ¯ Step 3 ¯ assigned fund. Mutual Mutual Fund A Fund B Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contracts offer three income phase payment options. See  INCOME PHASE . In general, you may:  Receive monthly income phase payments for your life (assuming you are the annuitant);  Receive monthly income phase payments for your life, but with payments continuing to your beneficiary for ten years if you die before the end of the selected period;  Receive monthly income phase payments for your life and for the life of another person; or  Select income phase payments that are fixed or vary depending upon the performance of the variable investment options you select. PRO.100207-12 5 FEE TABLE The following tables describe the fees and expenses that you will pay during the In this section: accumulation phase when buying, owning, and withdrawing account value from • Maximum Transaction your contract. See “INCOME PHASE” for fees that may apply after you begin Expenses; receiving payments under the contract. • Maximum Periodic Fees and Charges; Maximum Transaction Expenses • Fund Fees and Expenses; and The first table describes the fees and expenses that you may pay at the time that • Examples you buy the contract, withdraw account value from the contract, take a loan from the contract or transfer cash value between investment options. State premium See the “Fees” section for: taxes may also be deducted.* • How, When and Why Fees are Deducted; Early Withdrawal Charge (as a percentage of amount withdrawn) 1 • Redemption Fees; Applicable to Texas K-12 TSA contracts 8.0 % • Reduction or Elimination of Applicable to all other contracts 7.0 % Certain Fees; Partial Withdrawal Processing Fee 2 $ 25.00 • Premium and Other Taxes; Transfer Charge 3 $ 25.00 and • Charge for the Optional One- Loan Processing Fee 4 $ 25.00 Year Step Up Death Benefit Loan Interest Rate Spread (per annum) 5 3.0 % Endorsement Maximum Periodic Fees and Charges We may have used the following terms in prior prospectuses: The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund fees and expenses. Contingent Deferred Sales Maximum Annual Maintenance Fee 6 $ 30.00 Charge- Early Withdrawal Charge Separate Account Annual Expenses Annual Contract Charge- Annual (as a percentage of average account value) Maintenance Fee Maximum Mortality and Expense Risk Charge 1.25 % Maximum Administrative Expense Charge 0.15 % Contract Year- Account Year Optional One-Year Step Up Death Benefit Endorsement Charge 7 0.15 % Administrative Charge- Maximum Total Separate Account Annual Expenses 1.55 % Administrative Expense Charge 1 The early withdrawal charge for contracts applies to each purchase payment and reduces over time. In certain cases this charge may not apply to a portion or all of your Reallocation Charge- Transfer withdrawal. These fees may be waived, reduced or eliminated in certain circumstances. Charge 2 The Company does not currently impose a partial withdrawal processing fee, but reserves the right to charge a fee not to exceed the lesser of 2.0% of the partial withdrawal amount Texas K-12 TSA contracts are or $25, including partial withdrawals made as a part of a systematic withdrawal program. voluntary 403(b) annuity contracts See “ FEES – Early Withdrawal Charge .” See also “ SYSTEMATIC for employees of K-12 public WITHDRAWALS .” schools in Texas who purchased 3 The Company does not currently impose a charge for transfers between the subaccounts the contract on or after June 1, or to or from the fixed interest options. However, we reserve the right to assess a $25 2002. These contracts meet the charge on any transfer or to limit the number of transfers, including transfers made under requirements established by the the dollar cost averaging program or the account rebalancing program. Teachers Retirement System of 4 This is the maximum fee we would charge. We are not currently charging this fee. See Texas in support of Senate Bill “ LOANS .” 273 . 5 This is the difference between the rate charged and the rate credited on loans under your contract. Currently the loan interest rate spread is 2.5% per annum; however we reserve the right to apply a spread of up to 3.0% per annum. For example, if the current credited interest rate is 6.0%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See “ LOANS .” 6 The Company currently deducts an annual maintenance fee of $30 from the account value, but reserves the right to waive the charge when the account value exceeds $25,000. We also reserve the right to waive this charge where the annual purchase payments, less any cumulative partial withdrawals, equal or exceed $5,000. 7 The 0.15% fee is only charged to contract owners who choose the optional death benefit endorsement. This endorsement is not available for contracts issued in the State of Texas. * State premium taxes (which currently range from 0.0% to 4.0% of premium payments) may apply, but are not reflected in the fee tables or examples. See “ FEES – Premium and Other Taxes .” PRO.100207-12 6 Fund Fees and Expenses The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds’ most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.10 % 1.51 % See “ FEES – Fund Fees and Expenses ” for additional information about the fees and expenses of the funds, including information about the revenue we may receive from each of the funds or the funds’ affiliates. Examples The following examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include maximum transaction expenses, contract fees, separate account annual expenses, the maximum annual maintenance fee of $30 (converted to a percentage of assets equal to 0.164%), and fund fees and expenses applicable to that type of contract. Maximum Fund Fees and Expenses Examples. The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $ 968 $ 1,470 $ 1,883 $ 3,525 $ 325 $ 993 $ 1,685 $ 3,525 Minimum Fund Fees and Expenses Examples . The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $ 837 $ 1,070 $ 1,182 $ 2,130 $ 184 $ 571 $ 982 $ 2,130 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus we provide condensed financial information about Separate Account N subaccounts you may invest in through the contract. The numbers show the year-end unit values of each subaccount over the past 10 years. For subaccounts not available 10 years ago, we give a history from the time purchase payments were first received in the subaccounts under the contracts. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account N and the statutory basis financial statements and the related notes to financial statements for ReliaStar Life Insurance Company are located in the Statement of Additional Information. PRO.100207-12 7 THE COMPANY ReliaStar Life Insurance Company (the Company we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contract that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. We are an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. On November 10, 2010, ING announced that ING and its U.S. insurance affiliates, including the Company, are preparing for a base case of an initial public offering (IPO) of the Company and its U.S.-based insurance and investment management affiliates. We offer individual life insurance and annuities, employee benefits and retirement contracts. We are authorized to do business in the District of Columbia and in all states, except New York. Our Home Office: Our Administrative Service Center: 20 Washington Avenue South ING Service Center Minneapolis, Minnesota 55401 P.O. Box 5050 Minot, North Dakota 58702-5050 Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (Northern), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northerns obligations under the contracts. Regulatory Matters. As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self- regulatory organizations in connection with examinations, inquiries, investigations and audits of the products and practices of the Company or the financial services industry. Considerable regulatory scrutiny currently is being focused on whether and to what extent life insurance companies are using the Unites States Social Security Administrations Death Master File (SSDMF) to proactively ascertain when customers have deceased and to pay benefits even where no claim for benefits has been made. The Company has received industry-wide and company- specific inquiries and is engaged in market conduct examinations with respect to its claims settlement practices, use of the SSDMF, and compliance with unclaimed property laws. A majority of states are conducting an audit of the Companys compliance with unclaimed property laws. The Company also has been reviewing whether benefits are owed and whether reserves are adequate in instances where an insured appears to have died, but no claim for death benefits has been made. Some of the investigations, exams, inquiries and audits could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company to adverse consequences, including, but not limited to, settlement payments, additional payments to beneficiaries, and additional escheatment of funds deemed abandoned under state laws. They may also result in fines and penalties and changes to the Companys procedures for the identification and escheatment of abandoned property, and other financial liability. While it is not possible to predict the outcome of any such action, or internal or external investigations, examinations, reviews or inquiries, management does not believe that they will have a material adverse effect on the Companys financial position. It is the practice of the Company and its affiliates to cooperate fully in these matters. PRO.100207-12 8 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws and regulations, which are administered and enforced by a number of governmental and self- regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the Department of Labor and the Internal Revenue Service (“IRS”). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See “TAX CONSIDERATIONS” for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Company’s reputation, interrupt the Company’s operations or adversely impact profitability. PURCHASE AND RIGHTS Use of an Annuity Contract in Your Plan. Under the federal tax laws, Valuation Date: Any day that the earnings on amounts held in annuity contracts are generally not taxed until New York Stock Exchange is they are withdrawn. However, in the case of a qualified retirement account open for trading. (such as 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. When considering whether to purchase or participate in the contract, you should consult with your financial representative about your financial goals, investment time horizon and risk tolerance. Contract Rights Under 403(b) plans, you generally hold all rights under the contract and may make all elections under the contract. However, pursuant to Treasury Department regulations that were generally effective on January 1, 2009, the exercise of certain of these rights may require the consent and approval of your employer and/or plan sponsor or its delegate. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions – Eligibility - 403(b) and Roth 403(b) Plans .” For information regarding contracts issued to certain employers sponsoring 401 or 457 plans, see “ CONTRACT OVERVIEW – Who’s Who .” How to Purchase The contract holder may purchase a contract from us by completing an application and making an initial purchase payment. Upon our approval we will issue a contract and set up an account for the contract holder under the contract. For nonqualified contracts, the following purchase payment methods are allowed: • One lump sum; • Periodic payments; or • Transfer under Tax Code section 1035. For qualified contracts, the following purchase payment methods are allowed: • One lump sum; • Periodic payments; or • Rollover or exchanges, as permitted by the Tax Code. Currently the contracts do not allow rollovers from a 401(a), 401(k), 403(b), Roth 403(b) plan or from an IRA into contracts used with 457 plans. Contributions to a Roth 403(b) contract must be made by salary reduction (to the extent allowed by the contract), paid to us on your behalf, as permitted by the Tax Code. PRO.100207-12 9 The minimum amount we will accept as a lump-sum purchase payment is $5,000. Periodic purchase payments may not be less than $200 annually for 403(b) and Roth 403(b) contracts and $50 per payment for all other contracts. The minimum payment to Fixed Account C is $5,000. We reserve the right to reject any purchase payment to an existing account if the purchase payment, together with the account value at the next valuation date, exceeds $1,000,000. Any purchase payment not accepted by the Company will be refunded. Any reduction of the minimum initial or subsequent purchase payment amount will not be unfairly discriminatory against any person. We will make any such reduction according to our own rules in effect at the time the purchase payment is received. We reserve the right to change these rules from time to time. Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, we will notify you of the reasons and the application and any purchase payments will be returned to you. Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. However, for contracts issued in states that require a refund of all purchase payments made, we will credit the initial purchase payment to the Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. See “ RIGHT TO CANCEL .” Allocations must be in whole percentages and there are limits on the number of investment options you may select. When selecting investment options you may find it helpful to review “ INVESTMENT OPTIONS. ” Factors to Consider in the Purchase Decision. The decision to purchase or participate in a contract should be discussed with your financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face, and the fees and expenses you will incur when, together with your financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: • Long-Term Investment – These contracts are long-term investments, and are typically most useful as part of a personal retirement plan. Early withdrawals may be restricted by the Tax Code or your plan, or may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in a contract. You should not participate in a contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½; • Investment Risk – The value of investment options available under the contracts may fluctuate with the markets and interest rates. You should not participate in a contract in order to invest in these options if you cannot risk getting back less money than you put in; • Features and Fees – The fees for these contracts reflect costs associated with the features and benefits they provide. As you consider a contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features; and • Exchanges – Replacing an existing insurance contract with this contract may not be beneficial to you. If a contract will be a replacement for another annuity contract you should compare the two options carefully, compare the costs associated with each, and identify additional benefits available under the contract. You should consider whether these additional benefits justify incurring a new schedule or early withdrawal charges or any other increased charges that might apply under these contracts. Also, be sure to talk to a qualified financial professional or tax adviser to make sure that the exchange will be handled so that it is tax-free. Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are other options available, and, if you are interested in learning more about these other products, contact your registered representative. These other options may not be available under your plan. PRO.100207-12 10 RIGHT TO CANCEL When and How to Cancel. You may cancel your contract within 10 days of receipt (some states require more than 10 days) by returning it to our Administrative Service Center or to your sales representative along with a written notice of cancellation. Refunds. We will issue you a refund within seven calendar days of our receipt of your contract and written notice of cancellation. For all contracts except IRA and Roth IRA contracts, unless your state requires otherwise, your refund will equal the purchase payments made plus any earnings or minus any losses attributable to those purchase payments allocated among the subaccounts. In other words, where a refund of purchase payments is not required, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. For IRA and Roth IRA contracts, your refund will equal all purchase payments made or the contract value, whichever is greater. If your state requires that we refund all purchase payments made, we will allocate the initial purchase payment to the Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. If you choose to keep the contract, after this period the purchase payments will be allocated among the investment options you selected. INVESTMENT OPTIONS The contracts offers variable investment options and fixed interest options. When we establish your account(s) (and your accounts may be established at different times), you instruct us to allocate account dollars to any of the available options. We may add, withdraw or substitute investment options subject to the conditions in the contract and in compliance with regulatory requirements. Variable Investment Options These options are subaccounts of Separate Account N. Each subaccount invests directly in shares of a corresponding mutual fund, and earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Separate Account N We established Separate Account N (the “separate account”) on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (th e 1940 Act). It also meets the definition of “separate account” under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under Washington law. In connection with the merger of Northern and the Company, the separate account was transferred to the Company. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of the Company. All obligations arising under the contract are obligations of the Company. All guarantees and benefits provided under the contract that are not related to the separate account are subject to the claims paying ability of the Company and our general account. PRO.100207-12 11 Funds Available Through the Separate Account The separate account is divided into “subaccounts.” Each subaccount invests directly in shares of a corresponding fund. The funds available through the subaccounts of the separate account are listed in the front of this prospectus. We provide a brief description of each fund in Appendix II. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from our Administrative Service Center at the address and phone number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company ,” by accessing the SEC’s website or by contacting the SEC Public Reference Branch. Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding). The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as “insurance-dedicated funds,” and are used for “mixed” and “shared” funding. “Mixed funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. “Shared funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. In other words: • Mixed funding – bought for annuities and life insurance; and • Shared funding – bought by more than one company. Possible Conflicts of Interest. With respect to insurance-dedicated funds, it is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds, or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each insurance-dedicated fund’s board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. In the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of the separate account from participation in the funds which are involved in the conflict. For additional risks associated with each fund, please see the fund’s prospectus. Voting Rights Each of the subaccounts holds shares in a fund and each is entitled to vote at regular and special meetings of that fund. Under our current view of applicable law, we will vote the shares for each subaccount as instructed by persons having a voting interest in the subaccount. If you are a contract holder under the contract, you have a fully vested interest in the contract and may instruct the Company how to cast a certain number of votes. We will vote shares for which instructions have not been received in the same proportion as those for which we received instructions. Each person who has a voting interest in the separate account will receive periodic reports relating to the funds in which he or she has an interest, as well as any proxy materials and a form on which to give voting instructions. Voting instructions will be solicited by written communication before the meeting. The number of votes, whole and fractional, any person is entitled to direct will be determined as of the record date set by any fund you invest in through the subaccounts. Additionally: • During the accumulation phase, the number of votes is equal to the portion of your account value invested in the fund, divided by the net asset value of one share of that fund; and • During the income phase, the number of votes is equal to the portion of reserves set aside for the contract’s share of the fund, divided by the net asset value of one share of that fund. We may restrict or eliminate any voting rights of persons who have voting rights as to the separate account. PRO.100207-12 12 Right to Change the Separate Account Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to the separate account with respect to some or all classes of contracts: • Offer additional subaccounts that will invest in funds we find appropriate for contracts we issue; • Combine two or more subaccounts; • Close subaccounts. We will provide advance notice by a supplement to this prospectus if we close a subaccount. If a subaccount is closed or otherwise is unavailable for new investment, unless we receive alternative allocation instructions, all future amounts directed to the subaccount that was closed or is unavailable may be automatically allocated among the other available subaccounts according to the most recent allocation instructions we have on file. If the most recent allocation instructions we have on file do not include any available subaccounts, we must be provided with alternative allocation instructions. Alternative allocation instructions can be given by contacting us at the address and telephone number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” See also “ TRANSFERS ” for information about making subaccount allocation changes; • Substitute a new fund for a fund in which a subaccount currently invests. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. A substitution may become necessary if, in our judgment: > A fund no longer suits the purposes of your contract; > There is a change in laws or regulations; > There is a change in the fund’s investment objectives or restrictions; > The fund is no longer available for investment; or > Another reason we deem a substitution is appropriate. • Stop selling the contract; • Limit or eliminate any voting rights for the separate account; or • Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). The changes described above do not include those changes that may, if allowed under your plan, be initiated by your plan sponsor. Fixed Interest Options For a description of the fixed interest options, see APPENDIX I. Selecting Investment Options When selecting investment options: • Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals; • Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks; and • Be informed. Read this prospectus, the fund prospectuses and Appendix I. Furthermore, be aware that there may be: • Limits on Availability of Options. We may add, withdraw or substitute funds, subject to the conditions in your contract and compliance with regulatory requirements. See “ INVESTMENT OPTIONS - Right to Change the Separate Account .” Some subaccounts or fixed interest options may not be available in all contracts or in some states. In the case of a substitution, the new fund may have different fees and charges, investment objectives or policies than the fund it replaced; PRO.100207-12 13 • Limits on How Many Investment Options You May Select. Generally you may select no more than 18 investment options at any one time during the accumulation phase of your account. Each subaccount and each fixed account selected counts towards this 18 investment option limit; and • Reinvestment. The funds described in this prospectus have, as a policy, the distribution of income, dividends and capital gains. There is, however, an automatic reinvestment of such distributions under the contracts described in this prospectus. FEES The following repeats and adds to information provided in “ FEE TABLE. ” Types of Fees Please review both sections for information on fees. The following types of fees or deductions may affect your TRANSACTION FEES account: Early Withdrawal Charge • TRANSACTION FEES: Withdrawals of all or a portion of your account value may be subject to a charge. > Early Withdrawal Charge; > Partial Withdrawal Amount. A percentage of the purchase payments that you withdraw. The Processing Fee; percentage will be determined by the early withdrawal charge schedule that > Transfer Charge applies to your account. > Loan Processing Dee and Loan Interest Rate Spread; and Early > Redemption Fees. Account Year of Withdrawal Withdrawal Charge (as Minus Account Year of Percentage of Purchase • PERIODIC FEES AND Purchase Payment Payments) 1 CHARGES: Less than 1 7.0 % 1 or more but less than 2 7.0 % > Annual Maintenance Fee; 2 or more but less than 3 6.0 % > Mortality and Expense 3 or more but less than 4 5.0 % Risk Charges; 4 or more but less than 5 4.0 % > Administrative Expense 5 or more but less than 6 2.0 % Charge; and 6 or more 0.0 % > Optional One-Year Step Up Death Benefit Endorsement Charge. Early Withdrawal Charge Applicable to Texas K-12 TSA Contracts • FUND FEES AND EXPENSES Early Account Year of Withdrawal Withdrawal Charge (as • PREMIUM AND OTHER Minus Account Year Percentage of Purchase TAXES of Purchase Payment Payments) 2 Less than 1 8.0 % Account Year/Account 1 or more but less than 2 7.0 % Anniversary: A period of 12 months measured from the date 2 or more but less than 3 6.0 % we established your account and 3 or more but less than 4 5.0 % each anniversary of this date. 4 or more but less than 5 4.0 % Account anniversaries are 5 or more but less than 6 2.0 % measured from this date. 6 or more 0.0 % 1 For qualified contracts, the early withdrawal charge will be 0.0% after the 12 th account year. For all contracts issued in Utah after May 6, 2003, the withdrawal charge will be 0.0% after the tenth account year. 2 Ten years from the original issue date the withdrawal charge will be 0.0% regardless of the table above. PRO.100207-12 14 Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our expenses are greater than the amount we collect for the early withdrawal charge, we may use any of our corporate assets, including potential profit that may arise from the mortality and expense risk charges, and the administrative charge, to make up the difference. First In, First Out. The early withdrawal charge is calculated separately for each purchase payment withdrawn. For purposes of calculating your early withdrawal charge, we consider that your first purchase payment to the account (first in) is the first you withdraw (first out). For example, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 5.0% of the portion of that purchase payment withdrawn. The next time you make a withdrawal we will assess the charge against the portion of the first purchase payment that you did not withdraw and/or your subsequent purchase payments to your account in the order they were received. Earnings may be withdrawn after all purchase payments have been withdrawn. There is no early withdrawal charge for withdrawal of earnings. Free Withdrawals. There is no early withdrawal charge if, during each account year, the amount withdrawn is the greater of:  Earnings; or  10% of purchase payments subject to the early withdrawal charge, as of the last account anniversary. You may take four free withdrawals each account year. If the first withdrawal in an account year exceeds the free withdrawal amount, the excess is subject to an early withdrawal charge. If the first withdrawal in an account year equals the free withdrawal amount, any other withdrawals made during that account year may be subject to an early withdrawal charge. If the first withdrawal in an account year is less than the free withdrawal amount, any unused percentage of the free withdrawal amount may be applied against three additional withdrawals during the account year. The unused percentage of the free withdrawal amount is computed by us on the date of any withdrawal request made during an account year based on: [Greater of A or B]  C Where: A Earnings; B 10% of purchase payments subject to early withdrawal charges as of the beginning of the account year; and C Any prior withdrawals made during the same account year period. Early Withdrawal Charge Waivers Under All Contracts. These waivers apply to all contracts, unless otherwise specified. Please also read the following subsection regarding additional waivers available under certain contracts. This charge is waived for portions of a withdrawal that are:  Used to provide income phase payments to you;  Paid due to the owner or annuitants death during the accumulation phase or, in the case of a nonqualified contract, the annuitants death during the accumulation phase;  For qualified contracts issued in connection with 403(b) plans only, withdrawn after the fifth account year, where the annuitant has separated from service after attaining age 55; or  Paid upon termination of your account by us. See  OTHER TOPICS  Involuntary Terminations . Early Withdrawal Charge Waivers Under Certain Contracts. These waivers only apply to certain contracts. You should refer to your contract to determine which waivers apply to you. The charge is waived for portions of a withdrawal from a 403(b) contract that are:  Applied to a contract offered by another approved provider under your plan;  Withdrawn due to separation from service from your employer; or  Withdrawn due to a hardship as defined by the Tax Code. PRO.100207-12 15 Partial Withdrawal Processing Fee Amount. We do not currently charge a partial withdrawal processing fee, but we reserve the right to charge a fee not to exceed the lesser of 2.0% of the amount withdrawn or $25. Purpose. This fee reimburses us for administrative expense associated with processing partial withdrawals. Transfer Charge Amount. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 per transfer for any transfer and to limit the number of transfers, including transfers made under the dollar cost averaging program or the account rebalancing program. Purpose. This charge reimburses us for administrative expenses associated with transferring your dollars among investment options. Loan Processing Fee and Loan Interest Rate Spread For a discussion of the loan processing fee and loan interest rate spread, the fees and costs that may be associated with loans, please see ‘LOANS – Charges.” Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers, or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your contract value. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. PERIODIC FEES AND CHARGES Annual Maintenance Fee Maximum Amount. When/How. Each year during the accumulation phase we deduct this fee from your account value. We deduct it on your account anniversary and at the time of full withdrawal. Purpose. This fee reimburses us for our administrative expenses related to the contracts, the separate account and the subaccounts. Waiver. We reserve the right to waive the annual maintenance fee under certain circumstances. For example we may waive the charge if the account value exceeds $25,000 on the date this fee is to be deducted. We may also waive this charge where the annual purchase payments, less any withdrawals, equal or exceed $5,000. However, we reserve the right to reinstate the fee on contracts qualifying for the waiver. Mortality and Expense Risk Charges Maximum Amount. The amount of these charges, on an annual basis, is equal to 1.25% of the daily value of amounts invested in the subaccounts. We may charge a different fee for different funds (but not beyond the maximum amount). When/How. We deduct these charges daily from the subaccounts corresponding to the funds you select. We do not deduct these charges from the fixed interest options. PRO.100207-12 16 Purpose. These charges compensate us for the mortality and expense risks we assume under the contract. Namely: • Mortality risks are those risks associated with our promise to make lifetime income phase payments based on annuity rates specified in the contract and the funding of the guaranteed death benefit and other payments we make to owners or beneficiaries of the accounts; and • Expense risk is the risk that the actual expenses we incur under the contract will exceed the maximum costs that we can charge. If the amount we deduct for these charges is not enough to cover our mortality costs and expenses under the contract, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to earn a profit from these charges. Administrative Expense Charge Maximum Amount. The amount of this charge, on an annual basis, is equal to 0.15% of the daily value of amounts invested in the subaccounts. When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest options. Purpose. This charge helps defray the cost of providing administrative services under the contracts and the subaccounts. There is not necessarily a relationship between the amount of the charge imposed on any given contract and the amount of expenses that may be attributable to that contract. Optional One-Year Step Up Death Benefit Endorsement Charge If you have purchased the optional one-year step up death benefit endorsement, we will charge a fee equal to an annual rate of 0.15% of the average daily value of amounts invested in the subaccounts. This fee will be charged monthly. See “ DEATH BENEFIT – Optional One-Year Step Up Death Benefit Endorsement .” This endorsement is not available for contracts issued in the State of Texas. Reduction or Elimination of Certain Fees When sales of the contract are made to individuals or a group of individuals in a manner that results in savings of sales or administrative expenses, we may reduce or eliminate the early withdrawal charge, the annual maintenance fee, the mortality and expense risk charge or the administrative expense charge. Our decision to reduce or eliminate any of these fees will be based on one or more of the following: • The size and type of group to whom the contract is offered; • The type and frequency of administrative and sales services provided; • The use by an employer of automated techniques in submitting purchase payments or information related to purchase payments on behalf of its employees; or • Any other circumstances which reduce distribution or administrative expenses. The exact amount of contract charges applicable to a particular contract will be stated in that contract. For contracts issued as funding vehicles for Tax Code section 403(b) plans, early withdrawal charges may be waived under certain circumstances. We currently provide a reduced early withdrawal charge for purchasers of contracts issued as tax deferred annuities for Tax Code section 403(b) plans to employees of certain school districts which, in our judgment, have provided cost reduction benefits to us in the distribution of its contracts. The reduction or elimination of any of these fees will not be unfairly discriminatory against any person and will be done according to our rules in effect at the time the contract is issued. We reserve the right to change these rules from time to time. The right to reduce or eliminate any of these fees may be subject to state approval. PRO.100207-12 17 FUND FEES AND EXPENSES As shown in the fund prospectuses and described in  FEE TABLE  Fund Fees and Expenses,  each fund deducts management/investment advisory fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract owner services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. Fund fees and expenses are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. Fund fees and expenses are one factor that impacts the value of a funds shares. To learn more about fund fees and expenses, the additional factors that can affect the value of a funds shares and other important information about the funds, refer to the fund prospectuses. Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. Revenue from the Funds The Company may receive compensation from each of the funds or the funds affiliates. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. The amount of revenue the Company may receive from each of the funds or from the funds affiliates may be substantial, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Companys profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, ING Investments, LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn a profit from this revenue to the extent it exceeds the Companys expenses, including the payment of sales compensation to our distributors. Revenue Received from Affiliated Funds. The revenue received by the Company from affiliated funds may be deducted from fund assets and may include:  A share of the management fee;  Service fees;  For certain share classes, compensation paid from 12b-1 fees; and  Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the funds management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The sharing of the management fee between the Company and the affiliated investment adviser does not increase, directly or indirectly, fund fees and expenses. The Company may also receive additional compensation in the form of intercompany payments from an affiliated funds investment adviser or the investment advisers parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the Company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. PRO.100207-12 18 Additionally, in the case of affiliated funds subadvised by third parties, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. However, subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenue received by the Company or its affiliates from unaffiliated funds may be deducted from fund assets and may include: • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund’s prospectus. These additional payments may be used by us to finance distribution of the contracts. If the unaffiliated fund families currently offered through the contract that made payments to us were individually ranked according to the total amount they paid to the Company or its affiliates in 2011, in connection with the registered variable annuity contracts issued by the Company, that ranking would be as follows: • Fidelity Investments ® • Franklin ® Templeton ® Investments • American Funds SM • Neuberger Berman Management, Inc. • Pimco Funds • Pioneer Investments • Columbia Funds If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the Company or its affiliates in 2011, the affiliated funds would be first on the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel, and opportunities to host due diligence meetings for representatives and wholesalers. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See also “CONTRACT DISTRIBUTION.” Fund of Funds Certain funds may be structured as “fund of funds.” These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities, because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. These funds are identified in the investment option list in the front of this prospectus. PREMIUM AND OTHER TAXES Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0.0% to 4.0%, depending upon the jurisdiction. PRO.100207-12 19 When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes from purchase payments as they are received, or from the account value immediately before you commence income phase payments, as permitted or required by applicable law. In addition, we reserve the right to assess a charge for any federal taxes due against the separate account. See “ TAX CONSIDERATIONS .” YOUR ACCOUNT VALUE During the accumulation phase your account value at any given time equals: • The current dollar value of amounts invested in the subaccounts; plus • The current dollar values of amounts invested in the fixed interest options, including interest earnings to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in “accumulation units” of the Separate Account N subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an “accumulation unit value,” as described below, for each unit. Accumulation Unit Value (“AUV”). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying fund’s investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charges and the administrative expense charge (if any). We discuss these deductions in more detail in “ FEE TABLE ” and “ FEES .” Valuation. We determine the AUV every normal business day that the New York Stock Exchange (NYSE) is open, after the close of the NYSE (normally at 4:00 p.m. Eastern Time). At that time we calculate the current AUV by multiplying the AUV last calculated by the “net investment factor” of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: • The net assets of the fund held by the subaccount as of the current valuation; minus • The net assets of the fund held by the subaccount at the preceding valuation; plus or minus • Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by • The total value of the subaccount’s units at the preceding valuation; minus • A daily deduction for the mortality and expense risk charges, the administrative expense charge, and any other fees deducted daily from investments in the separate account. See “ FEES .” The net investment rate may be either positive or negative. PRO.100207-12 20 Hypothetical Illustration. As a hypothetical illustration, assume that your initial purchase payment to a qualified contract is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that on the day we receive the purchase payment the applicable AUVs after the next close of business of the NYSE are $10 for Subaccount A and $20 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 100 accumulation units of Subaccount B. $5,000 Purchase Payment Step 1 ¯ Step 1: You make an initial purchase payment of $5,000. ReliaStar Life Insurance Company Step 2 ¯ Step 2: • You direct us to invest $3,000 in Fund A. The purchase Separate Account N payment purchases 300 accumulation units of Subaccount A ($3,000 divided by the current $10 AUV); and • You direct us to invest $2,000 in Fund B. The purchase Subaccount A Subaccount B Etc. payment purchases 100 accumulation units of Subaccount 300 accumulation 100 accumulation B ($2,000 divided by the current $20 AUV). units units ¯ Step 3 ¯ Step 3: The separate account purchases shares of the Mutual Fund Mutual Fund applicable funds at the then current market value (net asset A B value or NAV). Each fund’s subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of your initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “ PURCHASE AND RIGHTS .” Subsequent purchase payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The AUV will vary day to day. TRANSFERS During the accumulation phase you may transfer amounts among the available subaccounts, and from the subaccounts to either Fixed Account A or Fixed Account B. Amounts may be transferred from Fixed Account C to one or more subaccounts only, and requires participation in the dollar cost averaging program. Transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Transfers from Fixed Account A, Fixed Account B, or the subaccounts to Fixed Account C are not allowed. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 for each transfer and to limit the number of transfers. Transfer Requests. Requests may be made in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: • Increased trading and transaction costs; • Forced and unplanned portfolio turnover; • Lost opportunity costs; and • Large asset swings that decrease the fund’s ability to provide maximum investment return to all contract owners. PRO.100207-12 21 This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: • Meets or exceeds our current definition of Excessive Trading, as defined below; or • Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define “Excessive Trading” as: • More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a “round-trip”). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or • Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: • Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); • Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; • Purchases and sales of fund shares in the amount of $5,000 or less; • Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and • Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (“VRU”), telephone calls to the ING Service Center, or other electronic trading medium that we may make available from time to time (“Electronic Trading Privileges”). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling 12 month period, we will send them a letter warning that another purchase and sale of that same fund within 12 months of the initial purchase in the first round- trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individual’s or entity’s trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic “inquiry only” privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individual’s or entity’s trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. PRO.100207-12 22 Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Underlying Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. PRO.100207-12 23 Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at our Administrative Service Center or, if you are participating in the dollar cost averaging or automatic reallocation programs, after your scheduled transfer or reallocation. Telephone and Electronic Transactions: Security Measures. Telephone transactions may be available when you complete a telephone reallocation form and a personal identification number (PIN) has been assigned. To prevent fraudulent use of telephone or electronic transactions (including, but not limited to, Internet transactions), we have established security procedures. These may include recording calls on voice recording equipment, requiring completion of a “telephone reallocation” form, written confirmation of telephone instructions and use of a PIN to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Currently, under this program you may elect one of the following transfer options: Option One: • You may direct us to automatically transfer a fixed dollar amount or a specified percentage from the subaccounts, Fixed Account A, or Fixed Account C, to any of the other subaccounts or to Fixed Account A or Fixed Account B. However, transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Also, no transfers to Fixed Account C are allowed from any subaccount or from any other fixed option. • Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis only. Option Two: • You may direct us to automatically transfer the interest earned on amounts invested in Fixed Account B to any one or more of the subaccounts. • Only automatic transfers of 100% of interest earned are allowed. We will only transfer interest that is earned after you have elected this option. Reallocations may be made on a monthly, quarterly, semi-annual or annual basis. • To elect transfers of this type, your account value must be at least $10,000 and the Fixed Account B account value must be at least $5,000. We reserve the right to discontinue these transfers when the Fixed Account B account value becomes less than $5,000. • Transfers from Fixed Account B to the subaccounts or to Fixed Account A are allowed, subject to certain conditions. See Appendix I. Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. To obtain an application form or for additional information about this program, contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” We reserve the right to discontinue, modify or suspend the dollar cost averaging program and to charge a processing fee not to exceed $25 for each transfer made under this program. PRO.100207-12 24 Automatic Reallocation Program (Account Rebalancing). Account rebalancing allows you to reallocate your account value to match your current investment allocations by reallocating account values from the subaccounts that have increased in value to those subaccounts that have declined in value or increased in value at a slower rate. Only account values invested in the subaccounts may be rebalanced. We automatically reallocate your account value on each quarterly anniversary of the date we established your account (or any other date as we allow). Account rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is currently no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. You are eligible to participate in this program if your account value is at least $10,000. To apply, you must complete an application that you may obtain by writing to us at the address listed in  CONTRACT OVERVIEW  Questions: Contacting the Company . You must choose the applicable subaccounts and the percentage of account value to be maintained on a quarterly basis in each subaccount. All values in a selected subaccount will be available for rebalancing. You may instruct us at any time to terminate this program by written request to us at the address listed in  CONTRACT OVERVIEW  Questions: Contacting the Company . Any value in a subaccount that has not been reallocated will remain in that subaccount regardless of the percentage allocation, unless you instruct us otherwise. If you wish to continue the reallocations after they have been terminated, you must complete an application and have at least $10,000 of account value. We reserve the right to discontinue, modify or suspend the account rebalancing program and to charge a processing fee not to exceed $25 for each reallocation between the subaccounts or to or from the unloaned account value of Fixed Account A. The account value in Fixed Account C is not eligible for participation in this program. Transfers from the Fixed Accounts. For information on transfers from the Fixed Accounts, see Appendix I, The Fixed Accounts. PRO.100207-12 25 WITHDRAWALS Subject to any applicable retirement plan or Tax Code restrictions ( see Taxes, Fees and Deductions “Withdrawal Restrictions” below), you may withdraw all or a portion of your withdrawal value at any time during the accumulation phase. No withdrawals Amounts withdrawn may be are permitted from Fixed Account C. Contracts issued in connection with subject to one or more of the qualified retirement plans (other than IRAs and Roth IRAs) generally require following: • Early Withdrawal Charge ( see that the plan sponsor, or its delegate certify that you are eligible for the “ FEES – Early Withdrawal distribution. Charge ”) Steps for Making A Withdrawal. You must select the withdrawal amount: • Annual Maintenance Fee ( see • Full Withdrawals: You will receive your withdrawal value, reduced by any “ FEES – Annual applicable tax, redemption fees, and maintenance fees; or Maintenance Fee” ) • Partial Withdrawal Processing • Partial Withdrawals: You may request withdrawal of either: Fee ( see “ FEES – Early > A gross amount, in which case the applicable early withdrawal charge, Withdrawal Charge – redemption fees, and taxes will be deducted from the gross amounts Partial Withdrawal requested; or Processing Fee ”) > A specific amount after deduction of the applicable early withdrawal • Redemption Fees ( see “ FEES charge, redemption fees, and taxes. – Redemption Fees ”) • Tax Penalty ( see “ TAX Requests for partial withdrawals are subject to the following conditions: CONSIDERATIONS ”) • The minimum amount of any partial withdrawal must be $1,000; • Tax Withholding ( see “ TAX • The account value may not fall below the greater of $1,000 or any CONSIDERATIONS ”) outstanding loan balance divided by 85%; • We may charge a processing fee of $25 or, if less, 2.0% of the amount To determine which may apply to you, refer to the appropriate partially surrendered; sections of this prospectus, contact • Unless otherwise agreed to by us, we will withdraw dollars in the same your sales representative or call us proportion as the values you hold in the investment options in which you at the number listed in have an account value; and “ CONTRACT OVERVIEW – • You must properly complete a disbursement form and deliver it to our Questions: Contacting the Administrative Service Center. Company .” Withdrawal Restrictions. Some plans may have other limits on withdrawals, Withdrawal Value: Your account other than or in addition to those listed below: value less any outstanding loan • Section 403(b)(11) of the Tax Code generally prohibits withdrawals under balance and early withdrawal 403(b) contracts prior to your death, disability, attainment of age 59½, charge. severance from employment, or financial hardship of the following: > Salary reduction contributions made after December 31, 1988; and > Earnings on those contributions and earnings on amounts held before 1989 and credited after December 31, 1988. Income attributable to salary reduction contributions and credited on or after January 1, 1989, may not be distributed in the case of hardship. Other withdrawals may be allowed as provided for under the Tax Code or regulations; • Effective January 1, 2009, 403(b) regulations impose restrictions on the distribution of 403(b) employer contributions under certain contracts. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions – Eligibility – 403(b) and Roth 403(b) Plans ”; • Participants in the Texas Optional Retirement Program. You may not receive any distribution before retirement, except upon becoming disabled as defined in the Tax Code or terminating employment with Texas public institutions of higher learning. Conditions under which you may exercise the right to withdraw and the right to advance the date on which an income phase payment option is to begin are limited. These restrictions are imposed by reason of the Texas Attorney General’s interpretation of Texas law; and • 401(k) plans generally prohibit withdrawal of salary reduction contributions and associated earnings prior to your death, disability, attainment of age 59 ½, severance from employment, or financial hardship. Income attributable to salary reduction contributions and credited on or after January 1, 1989 may not be distributed in the case of hardship. PRO.100207-12 26 Calculation of Your Withdrawal. We determine your account value every normal business day that the NYSE is open, after the close of the NYSE (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation date after we receive a request for withdrawal in good order at our Administrative Service Center. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly-completed disbursement form in good order. No interest will accrue on amounts represented by uncashed withdrawal checks. SYSTEMATIC WITHDRAWALS A systematic withdrawal is a series of automatic partial withdrawals from your Features of a Systematic account based on a payment method you select. You may elect to withdraw a Withdrawal specified dollar amount or a percentage of the account value on a monthly, quarterly, semiannual or annual basis. The amount of each systematic A systematic withdrawal allows withdrawal must be at least $300. you to receive regular payments from your contract without Systematic Withdrawal Availability. We reserve the right to modify or moving into the income phase. By discontinue offering systematic withdrawals. However, any such modification remaining in the accumulation or discontinuation will not affect any systematic withdrawals already in effect. phase, you retain certain rights and investment flexibility not available We may add additional systematic withdrawal options from time to time. during the income phase. Because Requesting a Systematic Withdrawal. To request systematic withdrawals the account remains in the and to assess terms and conditions that may apply, contact your sales accumulation phase, all accumulation phase charges representative at the number listed in “ CONTRACT OVERVIEW – continue to apply. Questions: Contacting the Company .” Terminating Systematic Withdrawals. You may discontinue systematic withdrawals at any time by submitting a written request to our Administrative Service Center. Charges. Systematic withdrawals are subject to early withdrawal charges. Although we currently do not impose a processing fee, we reserve the right to charge a processing fee not to exceed the lesser of 2.0% of each systematic withdrawal payment or $25. Taxation. Systematic withdrawals and revocations of elections may have tax consequences. Amounts withdrawn may be included in your gross income in the year in which the withdrawal occurs, and withdrawals prior to your reaching age 59½ may also be subject to a 10% federal tax penalty. See “ TAX CONSIDERATIONS .” LOANS Loans Available from Certain Qualified Contracts. If allowed by the contracts and the qualified plan for which the contract is issued, a loan may be available from the account value prior to your election of an income phase payment option or the annuitant’s attainment of age 70½. Loans are only allowed from amounts allocated to subaccounts and certain fixed accounts. Additional restrictions may apply under the Tax Code, your plan, or due to our administrative practices, or those of a third party administrator selected by your plan sponsor, and loans may be subject to approval by the plan sponsor or its delegate. We reserve the right not to grant a loan request if you have an outstanding loan in default. Loans are not available from nonqualified contracts, IRAs, 457, or Roth 403(b) contracts. A loan may be requested by properly completing the loan request form and submitting it to our Administrative Service Center. Read the terms of the loan agreement before submitting any request. Processing of loan repayments (including pricing of such repayments) may be delayed for administrative reasons, including but not limited to submission of repayment without a proper loan coupon, or where the amount of a repayment differs from the amount printed on the loan coupon. We may also refuse to accept certain forms of loan repayments, if applicable, (traveler’s checks, for example) or restrict the amount of certain forms of loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning your loan repayment. Please contact us at the number or address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” for further information. PRO.100207-12 27 Charges. Loans are subject to any applicable early withdrawal charge. We reserve the right to charge a processing fee not to exceed $25. Interest will be charged on loaned amounts. The difference between the rate charged and the rate credited on loans under your contract is currently 2.5% per annum (i.e., a 2.5% loan interest rate spread). We reserve the right to apply a loan interest rate spread of up to 3.0% per annum. DEATH BENEFIT During the Accumulation Phase This section provides information about the death When is a Death Benefit Payable? During the accumulation phase a death benefit during the accumulation benefit is payable when the contract holder or in certain circumstances, phase. For death benefit annuitant dies. information applicable to the income phase, see  INCOME Who Receives Death Benefit Proceeds? If you would like certain individuals PHASE . or entities to receive the death benefit when it becomes payable, you may name them as your beneficiaries and/or contingent beneficiaries. Unless you Terms to Understand: have instructed us otherwise, if more than one beneficiary has been named, the  Account Year/Account payment will be paid in equal shares. If you die and no beneficiary or Anniversary: A period of 12 contingent beneficiary exists, or if the beneficiary or contingent beneficiary is months measured from the not living on the date payment is due, the death benefit will be paid in a lump date we established your sum to your estate. account and each anniversary of this date. Account Designating Your Beneficiary. You may designate a beneficiary on your anniversaries are measured application and may change the designated beneficiary at any time before from this date; income phase payments begin by sending us a written request. Upon our  Annuitant(s): The person(s) receipt of your written request in good order ( see  CONTRACT on whose life(lives) or life OVERVIEW  Questions: Contacting the Company ), we will process the expectancy(ies) the income change effective the date it was signed. Any change in beneficiary will not phase payments are based;  Beneficiary(ies): The affect any payments made or affect any actions taken by us before the request person(s) or entity(ies) entitled was received. We are not responsible for the validity of any beneficiary to receive death benefit change. proceeds under the contract; Death Benefit Amount  Claim Date: The date proof of death and the beneficiarys If you (for contracts owned by a natural person), or the annuitant (for contracts right to receive the death owned by a non-natural person in connection with a 457 plan) die prior to the benefit are received in good income phase, the person you have chosen to be your beneficiary will receive a order at our Administrative death benefit. The death benefit will be the greatest of three amounts: (1) the Service Center. Please contact account value on the claim date less any outstanding loan balance; (2) the sum our Administrative Service of all purchase payments, adjusted for any amounts deducted from your Center to learn what account (including withdrawals, payments made under an income phase information is required for a request for payment of the payment plan, loans and fees and expenses); or (3) the account value on the death benefit to be in good sixth account anniversary immediately preceding your death (i.e., the account order. Generally, a request is value on the latest of the 6 th , 12 th , 18 th , etc. account anniversary), adjusted for considered to be in good purchase payments made and for amounts deducted (including withdrawals, order when it is signed, dated payments made under an income phase payment plan, loans and fees and and made with such clarity and expenses) since that anniversary. If you or the annuitant, as described above, completeness that we are not die after age 80, your beneficiary will receive the greater of (1) or (2) above. required to exercise any discretion in carrying it out; If your contract is a nonqualified contract owned by a non-natural person and and the annuitant dies, the beneficiary will receive the account value only. In that  Contingent Beneficiary: The situation, neither the death benefit in (2) or (3) above will be available, nor can person(s) or entity(ies) the optional one-year step-up death benefit be purchased. designated to receive death benefit proceeds under the For contracts owned by a natural person, if the annuitant dies and is not the contract if no beneficiary is same as the contract owner, the contract owner will automatically be named as alive when the death benefit is the new annuitant and no death benefit will be payable. due. Optional One-Year Step Up Death Benefit Endorsement For an additional charge, you can purchase a endorsement that enables you to change the sixth account anniversary immediately preceding your death, in option (3) above, to the account anniversary immediately preceding your death. The charge for this endorsement is equal to an annual rate of 0.15% of the average daily value of amounts invested in the subaccounts, charged on a monthly basis. PRO.100207-12 28 Payment of the Death Benefit Before Income Phase Payments Begin The beneficiary may choose one of the following three methods of payment: • Receive a lump-sum payment equal to all or a portion of the account value; • Apply some or all of the account value to any of the income phase payment options (in no event may payments to a beneficiary extend beyond the beneficiary’s life expectancy or any period certain greater than the beneficiary’s life expectancy); or • Any other distribution method acceptable to us. Until a death benefit request is in good order and a payment option is selected, account dollars will remain invested as at the time of your death, and no distributions will be made. The timing and manner of payment are subject to the Tax Code’s distribution rules. See “ TAX CONSIDERATIONS – Distributions - General .” In general, the death benefit must be applied to either an income phase payment option within one year of the contract holder’s or annuitant’s death or the entire account value must be distributed within five years of the contract holder’s or annuitant’s date of death. For nonqualified contracts, an exception to this provision applies if the designated beneficiary is the surviving spouse, in which case the beneficiary may continue the contract as the successor contract holder and generally may exercise all rights under the contract. Requests for payment of the death benefit in a lump sum will be paid within seven calendar days following the next valuation after we receive proof of death and a request for payment. Requests for continuing income phase payments or another form of distribution method must be in writing and received by us within the time period allowed by the Tax Code or the death benefit will be paid in a lump sum and the contract will be canceled. Payment of Death Benefit or Proceeds. Subject to state law conditions and requirements, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made into an interest bearing retained asset account that is backed by our general account. The retained asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). The beneficiary may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. A beneficiary should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax advisor before choosing a settlement or payment option. A beneficiary may request additional information about the retained asset account and the draftbook feature or may elect to receive payment of the Proceeds by check rather than through the account’s draftbook feature by contacting us at the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the Company. ” Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the timeframe required by the Tax Code. See “ TAX CONSIDERATIONS .” PRO.100207-12 29 INCOME PHASE During the income phase you stop contributing dollars to your account and We may have used the following start receiving payments from your accumulated account value. terms in prior prospectuses: • Annuity Provisions -Income Initiating Payments. To start receiving income phase payments, you must Phase; notify us in writing of all of the following: • Annuity Payout Selection - • Payment start date; Income Phase Payment • Income phase payment option (see the income phase payment options Option; and • Annuity Payout -Income table in this section); and Phase Payment • Choice of fixed, variable or a combination of both fixed and variable payments. Also, income phase payments are sometimes referred to as “annuity Your account will continue in the accumulation phase until you properly payments.” initiate income phase payments. If you have not selected an income phase payment option or a required minimum distribution payment method (for qualified contracts) before the payment start date, we will apply the fixed account values to provide fixed annuity payments and the subaccount values to provide variable annuity payments, both in the form of a Life Income with Payments Guaranteed for 10 years (120 months) to be automatically effective. You may change the income phase payment option by notifying us in writing before the payment start date. Once an income phase payment option is selected, it may not be changed. What Affects Payment Amounts. Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected and whether you select fixed, variable or a combination of both fixed and variable payments. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) you select. The subaccounts available during the income phase may be limited, and may not include all subaccounts available during the accumulation phase. Payment amounts will vary depending upon the performance of the subaccounts you select. For more information about how variable income phase payments are determined, call us for a copy of the Statement of Additional Information. See “ CONTRACT OVERVIEW – Questions: Contacting the Company .” Transfers. After income phase payments begin, you may transfer between subaccounts once per year. Assumed Net Investment Rate. If you elect variable payments, the assumed net investment rate is 3.0%. If the investment performance of the subaccounts you selected exceeds 3.0%, your income phase payments will increase. Conversely, if the investment performance of the subaccounts you selected is less than 3.0%, your income phase payments will decrease. Minimum Payment Amounts. The income phase payment option you select must result in monthly payments of at least $100. We reserve the right to change the frequency of income phase payments to intervals that will result in payments of at least $100. If the account value less any outstanding loan balance at the payment start date is less than $5,000, you will receive one lump-sum payment and the contract will be cancelled. PRO.100207-12 30 Restrictions on Start Dates and the Duration of Payments. Unless otherwise agreed to by us, the start date must be the first business day of any calendar month. The earliest start date is the first business day of the first month after issue. If the start date you selected does not occur on a valuation date at least 60 days after issue, we reserve the right to adjust the start date to the first valuation date after the start date you selected that is at least 60 days after issue. If you do not select a start date, or, for qualified contracts, if you do not select a required minimum distribution payment method , the start date will be the annuitants 85 th birthday. The latest start date is the annuitants 99 th birthday. If income phase payments start when the annuitant is at an advanced age, such as over 95, it is possible that the contract will not be considered an annuity for federal tax purposes. You may change the start date by notifying us in writing at least 30 days before the start date currently in effect and the new start date. The new start date must satisfy the requirements for a start date. For qualified contracts only, income phase payments may not extend beyond:  The life of the annuitant;  The joint lives of the annuitant and beneficiary;  A guaranteed period greater than the annuitants life expectancy; or  A guaranteed period greater than the joint life expectancies of the annuitant and beneficiary. See  TAX CONSIDERATIONS  for further discussion of rules relating to income phase payments. Charges Deducted. When you select an income phase payment option (one of the options listed in the tables on the following page), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under income phase payment options and is applicable to all income phase payment options, including variable options under which we do not assume a mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to earn a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.15% annually from amounts held in the subaccounts. We are currently deducting this charge. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the following income phase payment options table. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days following the next valuation date after we receive proof of death acceptable to us and the request for the payment in good order at our Administrative Service Center. If continuing income phase payments are elected, the beneficiary may not elect to receive a lump sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation date after we receive proof of death and a request for payment. Such value will be reduced by any payments made after the date of death. Payment of Death Benefit or Proceeds. Subject to state law conditions and requirements, full payment of the death benefit or proceeds (Proceeds) to a beneficiary may be made into an interest bearing retained asset account that is backed by our general account. The retained asset account is not guaranteed by the Federal Deposit Insurance Corporation (FDIC). The beneficiary may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. A beneficiary should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax advisor before choosing a settlement or payment option. A beneficiary may request additional information about the retained asset account and the draftbook feature or may elect to receive payment of the Proceeds by check rather than through the accounts draftbook feature by contacting us at the address shown in  CONTRACT OVERVIEW  Questions: Contacting the Company.  Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Amounts applied to income phase payments are treated as a withdrawal from the contract, and we reserve the right to deduct any premium taxes not already paid under the contract. Whether the Tax Code considers such payments taxable as income phase PRO.100207-12 31 payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. The same or different income phase payment option may be selected for the portion left invested in the accumulation phase. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See “ TAX CONSIDERATIONS ” for additional information. Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer other income phase payment options under the contract from time to time. Once income phase payments begin the income phase payment option selected may not be changed. Terms to understand: • Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based; and • Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Life Income Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be made should the annuitant die prior to the second payment’s due date. Death Benefit-None: All payments end upon the annuitant’s death. Life Income with Length of Payments: For as long as the annuitant lives, with payments guaranteed for Payments 10 years (120 months). Guaranteed for Death Benefit-Payment to the Beneficiary: If the annuitant dies before we have made 10 Years* all the guaranteed payments, we will continue to pay the beneficiary the remaining payments. Life Income-Two Length of Payments: For as long as either annuitant lives. It is possible that only one Lives payment will be made if both annuitants die before the second payment’s due date. Death Benefit-None: All payments end upon the death of both annuitants. *Guaranteed period payments may not extend beyond the shorter of your life expectancy or until you’re age 95. PRO.100207-12 32 TAX CONSIDERATIONS Introduction In this Section: • Introduction; • Taxation of Nonqualified The contract described in this prospectus is designed to be treated as annuities Contracts; for U.S. federal income tax purposes. This section discusses our understanding • Taxation of Qualified of current federal income tax laws affecting the contracts. The U.S. federal Contracts; income tax treatment of the contract is complex and sometimes uncertain. You • Tax Consequences of should keep the following in mind when reading this section: Enhanced Death Benefits; • Your tax position (or the tax position of the designated beneficiary, as • Possible Changes in applicable) may influence the federal taxation of amounts held or paid out Taxation; and under the contracts; • Taxation of the Company • Tax laws change. It is possible that a change in the future could affect When consulting a qualified tax contracts issued in the past, including the contracts described in this adviser, be certain that he or she prospectus; has expertise in the Tax Code • This section addresses some, but not all, applicable federal income tax sections applicable to your tax rules and does not discuss federal estate and gift tax implications, state and concerns. local taxes or any other tax provisions; and • No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of those set forth below. We do not intend this information to be tax advice. No attempt is made to provide more than a general summary of information about the use of the contract with tax-qualified retirement arrangements, and the Tax Code may contain other restrictions and conditions that are not included in this summary. You should consult with a qualified tax adviser for advice about the effect of federal income tax laws, state tax laws or any other tax laws affecting the contract or any transactions involving the contract. Types of Contracts: Nonqualified or Qualified The contract described in this prospectus may be purchased on a non-tax-qualified basis (nonqualified contracts) or purchased on a tax-qualified basis (qualified contracts). Nonqualified Contracts. Nonqualified contracts are not related to retirement plans that receive special income tax treatment under the Tax Code. Rather, they are purchased with after tax contributions and are purchased to save money with the right to receive annuity payments for either a specified period of time or over a lifetime. Qualified Contracts. Qualified contracts are designed for use by individuals and/or employers whose premium payments are comprised solely of proceeds from and/or contributions to retirement plans or programs that are intended to qualify as plans or programs entitled to special favorable income tax treatment under sections 401, 403(b), 408, 408A or 457 of the Tax Code. Employers or individuals intending to use the contract with such plans should seek qualified legal advice. Roth Accounts. Tax Code section 402A allows employees of certain private employers offering 401(k) plans, employees of public schools and certain Tax Code section 501(c)(3) organizations offering 403(b) plans to contribute after-tax salary contributions to a Roth 403(b) account. Roth accounts provide for tax-free distributions, subject to certain conditions and restrictions. If permitted under the plan for which the contract is issued, we will set up one or more accounts for you under the contract for Roth after-tax contributions and the portion of any transfer or rollover attributable to such amounts. PRO.100207-12 33 Taxation of Nonqualified Contracts Taxation of Gains Prior to Distribution General. Tax Code section 72 governs taxation of annuities in general. We believe that if you are a natural person you will generally not be taxed on increases in the value of a nonqualified contract until a distribution occurs or until income phase payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation, the following requirements must be satisfied: • Diversification. Tax Code section 817(h) requires that in a nonqualified contract the investments of the funds be “adequately diversified” in accordance with Treasury Regulations in order for the contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds’ assets may be invested. If it is determined, however, that your contract does not satisfy the applicable diversification requirements and rulings because a subaccount’s corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate steps to bring your contract into compliance with such regulations and rulings, and we reserve the right to modify your contract as necessary to do so; • Investor Control. Although earnings under nonqualified contracts are generally not taxed until withdrawn, the IRS has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over the assets. In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owner’s gross income. Future guidance regarding the extent to which owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts. The Company therefore reserves the right to modify the contract as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account; • Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any nonqualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The nonqualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements; • Non-Natural Holders of a Non-Qualified Contract. If you are not a natural person, a nonqualified contract generally is not treated as an annuity for income tax purposes and the income on the contract for the taxable year is currently taxable as ordinary income. Income on the contract is any increase in the contract value over the “investment in the contract” (generally, the premiums or other consideration you paid for the contract less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule and a non-natural person should consult with its tax adviser prior to purchasing the contract. When the contract owner is not a natural person, a change in the annuitant is treated as the death of the contract owner; and • Delayed Income Phase Starting Date. If the contract’s income phase starting date occurs (or is scheduled to occur) at a time when the annuitant has reached an advanced age (e.g., after age 85), it is possible that the contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under the contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a nonqualified contract occurs, the amount received will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any surrender charge) immediately before the distribution over the contract owner’s investment in the contract at that time. Investment in the contract is generally equal to the amount of all premiums to the contract, plus amounts previously included in your gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. PRO.100207-12 34 In the case of a surrender under a nonqualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owner’s investment in the contract (cost basis). 10% Penalty Tax. A distribution from a nonqualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: • Made on or after the taxpayer reaches age 59½; • Made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); • Attributable to the taxpayer’s becoming disabled as defined in the Tax Code; • Made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or • The distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the “investment in the contract” in the old contract will carry over to the new contract. You should consult with your tax adviser regarding procedures for making section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than income phase payments will be treated, for tax purposes, as coming: • First, from any remaining “investment in the contract” made prior to August 14, 1982 and exchanged into the contract; • Next, from any “income on the contract” attributable to the investment made prior to August 14, 1982; • Then, from any remaining “income on the contract;” and • Lastly, from any remaining “investment in the contract.” The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of partial withdrawals or surrenders from either the original contract or the new contract during the 180 day period beginning on the date of the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial withdrawal or surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½, may be subject to an additional 10% tax penalty. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 180 days of a partial exchange with your tax adviser prior to proceeding with the transaction. Taxation of Income Phase Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each income phase payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an income phase payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of income phase payments, as determined when income phase payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent income phase payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010 which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: • If distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or • If distributed under a payment option, they are taxed in the same way as annuity payments. PRO.100207-12 35 Special rules may apply to amounts distributed after a Beneficiary has elected to maintain contract value and receive payments. Different distribution requirements apply if your death occurs: • After you begin receiving annuity payments under the contract; or • Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you died on September 1, 2011, your entire balance must be distributed by August 31, 2016. However, if distributions begin within one year of your death, then payments may be made over one of the following timeframes: • Over the life of the designated beneficiary; or • Over a period not extending beyond the life expectancy of the designated beneficiary. If the designated beneficiary is your spouse, the contract may be continued with the surviving spouse as the new contract owner. If the contract owner is a non-natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. The contract offers a death benefit that may exceed the greater of the premium payments and the contract value. Certain charges are imposed with respect to the death benefit. It is possible that these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Assignments and Other Transfers. A transfer, pledge or assignment of ownership of a nonqualified contract, the selection of certain annuity dates, or the designation of an annuitant or payee other than an owner may result in certain tax consequences to you that are not discussed herein. The assignment, pledge or agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. Anyone contemplating any such transfer, pledge, assignment, or designation or exchange, should consult a tax adviser regarding the potential tax effects of such a transaction. Immediate Annuities. Under section 72 of the Tax Code, an immediate annuity means an annuity: • Which is purchased with a single premium; • With annuity payments starting within one year from the date of purchase; and • Which provides a series of substantially equal periodic payments made annually or more frequently. While this contract is not designed as an immediate annuity, treatment as an immediate annuity would have significance with respect to exceptions from the 10% early withdrawal penalty, to contracts owned by non-natural persons, and for certain exchanges. Multiple Contracts. Tax laws require that all nonqualified deferred annuity contracts that are issued by a company or its affiliates to the same contract owner during any calendar year be treated as one annuity contract for purposes of determining the amount includible in gross income under Tax Code section 72(e). In addition, the Treasury Department has specific authority to issue regulations that prevent the avoidance of Tax Code section 72(e) through the serial purchase of annuity contracts or otherwise. Withholding. We will withhold and remit to the IRS a part of the taxable portion of each distribution made under a contract unless the distributee notifies us at or before the time of the distribution that he or she elects not to have any amounts withheld. Withholding is mandatory, however, if the distributee fails to provide a valid taxpayer identification number or if we are notified by the IRS that the taxpayer identification number we have on file is incorrect. The withholding rates applicable to the taxable portion of periodic annuity payments are the same as the withholding rates generally applicable to payments of wages. In addition, a 10% withholding rate applies to the taxable portion of non-periodic payments. Regardless of whether you elect to have federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion of the payment. PRO.100207-12 36 Certain states have indicated that state income tax withholding will also apply to payments from the contracts made to residents. Generally, an election out of federal withholding will also be considered an election out of state withholding. In some states, you may elect out of state withholding, even if federal withholding applies. If you need more information concerning a particular state or any required forms, please contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code section 1441 based on the individual’s citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested transaction. Taxation of Qualified Contracts Eligible Retirement Plans and Programs The contract may be purchased with the following retirement plans and programs to accumulate retirement savings: • Sections 401(a) and 401(k) of the Tax Code permit certain employers to establish various types of retirement plans for employees, and permit self-employed individuals to establish these plans for themselves and their employees; • Section 403(b) of the Tax Code allows employees of certain Tax Code section 501(c)(3) organizations and public schools to exclude from their gross income the premium payments made, within certain limits, to a contract that will provide an annuity for the employee’s retirement; • Section 408 of the Tax Code permits eligible individuals to contribute to an individual retirement program known as an Individual Retirement Annuity (“IRA”); • Section 408A of the Tax Code permits certain eligible individuals to contribute to a Roth IRA; and • Section 457 of the Tax Code permits certain employers to offer deferred compensation plans for their employees. These plans may be offered by state governments, local governments, political subdivisions, agencies, instrumentalities and certain affiliates of such entities (governmental employers), as well as non- governmental, tax-exempt organizations (non-governmental employers) Participation in a 457(b) plan maintained by a non-governmental employer is generally limited to highly-compensated employees and select management (other than 457(b) plans maintained by nonqualified, church-controlled organizations). Generally, participants may specify the form of investment for their deferred compensation account. Special Considerations for IRAs. IRAs are subject to limits on the amounts that can be contributed, the deductible amount of the contribution, the persons who may be eligible, and the time when distributions commence. Contributions to IRAs must be made in cash or as a rollover or a transfer from another eligible plan. Also, distributions from IRAs, individual retirement accounts, and other types of retirement plans may be “rolled over” on a tax-deferred basis into an IRA. If you make a tax-free rollover of a distribution from an IRA you may not make another tax-free rollover from the IRA within a 1-year period. Sales of the contract for use with IRAs may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. Special Considerations for Roth IRAs. Contributions to a Roth IRA are subject to limits on the amount of contributions and the persons who may be eligible to contribute, are not deductible, and must be made in cash or as a rollover or transfer from another Roth IRA or other IRA. Certain qualifying individuals may convert an IRA, SEP, or a SIMPLE to a Roth IRA. Such rollovers and conversions are subject to tax, and other special rules may apply. If you make a tax-free rollover of a distribution from a Roth IRA to another Roth IRA, you may not make another tax-free rollover from the Roth IRA within a 1-year period. A 10% penalty may apply to amounts attributable to a conversion to a Roth IRA if the amounts are distributed during the five taxable years beginning with the year in which the conversion was made. Sales of a contract for use with a Roth IRA may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. PRO.100207-12 37 Special Considerations for Section 457 Plans. Under 457(b) plans of non-governmental employers, all amounts of deferred compensation, all property and rights purchased with such amounts and all income attributable to such amounts, property and rights remain solely the property and rights of the employer and are subject to the claims of the employers general creditors. 457(b) plans of governmental employers are required to hold all assets and income of the plan in trust for the exclusive benefit of plan participants and their beneficiaries. For purposes of meeting this requirement, an annuity contract is treated as a trust. Taxation The tax rules applicable to owners of qualified contracts vary according to the type of qualified contract and the specific terms and conditions of the qualified contract. The ultimate effect of federal income taxes on the amounts held under a qualified contract, or on income phase (e.g., annuity) payments from a qualified contract, depends on the type of qualified contract or program as well as your particular facts and circumstances. Special favorable tax treatment may be available for certain types of contributions and distributions. In addition, certain requirements must be satisfied in purchasing a qualified contract with proceeds from a tax-qualified plan or program in order to continue receiving favorable tax treatment. Adverse tax consequences may result from:  Contributions in excess of specified limits;  Distributions before age 59½ (subject to certain exceptions);  Distributions that do not conform to specified commencement and minimum distribution rules; and  Other specified circumstances. Some qualified plans and programs are subject to additional distribution or other requirements that are not incorporated into the contract described in this prospectus. No attempt is made to provide more than general information about the use of the contract with qualified plans and programs. Contract holders, participants, annuitants, and beneficiaries are cautioned that the rights of any person to any benefit under these qualified plans and programs may be subject to the terms and conditions of the plans themselves, regardless of the terms and conditions of the contract. The Company is not bound by the terms and conditions of such plans to the extent such terms contradict the language of the contract, unless we consent to be so bound. Generally, contract holders, participants, and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the contract comply with applicable law. Therefore, you should seek qualified legal and tax advice regarding the suitability of a contract for your particular situation. The following discussion assumes that qualified contracts are purchased with proceeds from and/or contributions under retirement plans or programs that qualify for the intended special federal tax treatment. Tax Deferral. Under federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified plan (as defined in this prospectus), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the qualified plan itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with a qualified financial representative taking into account the additional fees and expenses you may incur in an annuity. Contributions In order to be excludable from gross income for federal income tax purposes, total annual contributions to certain qualified plans are limited by the Tax Code. We provide general information on these requirements for certain plans below. You should consult with a qualified tax adviser in connection with contributions to a qualified contract. 401(a), 401(k), 403(b) and Roth 403(b) Plans. The total annual contributions (including pre-tax and Roth 403(b) after-tax contributions) by you and your employer cannot exceed, generally, the lesser of 100% of your compensation or $50,000 (as indexed for 2012). Compensation means your compensation for the year from the employer sponsoring the plan and, for years beginning after December 31, 1997, includes any elective deferrals under Tax Code section 402(g) and any amounts not includible in gross income under Tax Code sections 125 or PRO.100207-12 38 This limit applies to your contributions as well as to any contributions made by your employer on your behalf. An additional requirement limits your salary reduction contributions to a 401(k), 403(b) or Roth 403(b) plan to generally no more than $17,000 (2012). Contribution limits are subject to annual adjustments for cost-of-living increases. Your own limit may be higher or lower, depending upon certain conditions. With the exception of the Roth 403(b) contributions, purchase payments to your account(s) will generally be excluded from your gross income only if the plan meets certain nondiscrimination requirements, as applicable. Roth 403(b) salary reduction contributions are made on an after-tax basis. 457(b) Plans. The total annual contributions (including pre-tax salary reduction contributions) made by you and your employer to a 457(b) plan cannot exceed, generally, the lesser of 100% of your includible compensation or $17,000 (as indexed fo r 2012). Generally, includible compensation means your compensation for the year from the employer sponsoring the plan, including deferrals to the employer’s Tax Code section 401(k), 403(b), Roth 403(b), and 125 cafeteria plans in addition to any deferrals to the 457(b) plan. Catch-up Contributions. Notwithstanding the contribution limits noted above, if permitted by the plan, a participant in a 401(k), 403(b), Roth 403(b) or 457(b) who is at least age 50 by the end of the plan year may contribute an additional amount not to exceed the lesser of: • $5,500; or • The participant’s compensation for the year reduced by any other elective deferrals of the participant for the year. Additional special catch-up provisions may be available for 457(b) Plans (“Special 457 Catch-ups”) during the three years prior to the participant’s normal retirement age. Note that the Special 457 Catch-ups cannot be used simultaneously with the catch-up contribution provisions referenced above. Specifically, a participant may elect to defer the larger of: the applicable dollar amount, which for 2012 is $17,000, plus the catch-up contribution limit of $5,500 (2012); or the applicable dollar amount plus the Special 457 Catch-up. For advice with respect to these catch-up provisions, please consult a qualified tax adviser. Distributions - General Certain tax rules apply to distributions from the contract. A distribution is any amount taken from a contract including withdrawals, income phase payments, rollovers, exchanges and death benefit proceeds. We report the taxable portion of all distributions to the IRS. 401(a), 401(k), 403(b) and Governmental 457(b) Plans. Distributions from these plans are taxed as received unless one of the following is true: • The distribution is an eligible rollover distribution and is directly transferred to another plan eligible to receive rollovers or to a traditional or Roth IRA in accordance with the Tax Code; • You made after-tax contributions to the plan. In this case, depending upon the type of distribution, the amount will be taxed according to the rules detailed in the Tax Code; or • The distribution is a qualified health insurance premium of a retired public safety officer as defined in the Pension Protection Act of 2006. A distribution is an eligible rollover distribution unless it is: • Part of a series of substantially equal periodic payments (at least one per year) made over the life expectancy of the participant or the joint life expectancy of the participant and his designated beneficiary or for a specified period of ten years or more; • A required minimum distribution under Tax Code section 401(a)(9); • A hardship withdrawal; • Otherwise excludable from income; or • Not recognized under applicable regulations as eligible for rollover. IRAs. All distributions from an IRA are taxed as received unless either one of the following is true: • The distribution is directly transferred to another IRA or to a plan eligible to receive rollovers as permitted under the Tax Code; or • You made after-tax contributions to the IRA. In this case, the distribution will be taxed according to rules detailed in the Tax Code. PRO.100207-12 39 10% Penalty Tax. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a contract used with a 401(a), 401(k), or 403(b) plan (or amounts from a governmental 457(b) plan that are attributable to rollovers from such plans) or IRA or Roth IRA unless certain exceptions, including one or more of the following, have occurred:  You have attained age 59½;  You have become disabled, as defined in the Tax Code;  You have died and the distribution is to your beneficiary;  You have separated from service with the plan sponsor at or after age 55;  The distribution amount is rolled over into another eligible retirement plan or to a traditional or Roth IRA in accordance with the terms of the Tax Code;  You have separated from service with the plan sponsor and the distribution amount is made in substantially equal periodic payments (at least annually) over your life or the life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary;  The distribution is made due to an IRS levy upon your plan;  The withdrawal amount is paid to an alternate payee under a Qualified Domestic Relations Order (QDRO); or  The distribution is a qualified reservist distribution as defined under the Pension Protection Act of 2006 (401(k) and 403(b) plans only). In addition, the 10% penalty tax does not apply to the amount of a distribution equal to unreimbursed medical expenses incurred by you during the taxable year that qualify for deduction as specified in the Tax Code. The Tax Code may provide other exceptions or impose other penalty taxes in other circumstances. Qualified Distributions - Roth 403(b) and Roth IRA. A partial or full distribution of purchase payments to a Roth 403(b) or a Roth IRA account and earnings credited on those purchase payments (or of in-plan rollover amounts and earnings credited on those amounts, as described in the In-Plan Roth Rollovers section below) will be excludable from income if it is a qualified distribution. A qualified distribution from a Roth 403(b) or a Roth IRA account is defined as a distribution that meets the following requirements:  The distribution occurs after the five-year taxable period measured from the earlier of: > The first taxable year you made a designated Roth contribution to any designated Roth account established for you under the same applicable retirement plan as defined in Tax Code section 402A; > If a rollover contribution was made from a designated Roth account previously established for you under another applicable retirement plan, the first taxable year for which you made a designated Roth contribution to such previously established account; or > The first taxable year in which you made an in-plan Roth rollover of vested non-Roth amounts otherwise eligible for distribution under the same plan; and  The distribution occurs after you attain age 59½, die with payment being made to your beneficiary, or become disabled as defined in the Tax Code. A distribution from a Roth account that is not a qualified distribution is includible in gross income under the Tax Code in proportion to your investment in the contract (basis) and earnings on the contract. Distributions - Eligibility 401(a) Pension Plans. Subject to the terms of your 401(a) pension plan, distributions may only occur upon your:  Retirement;  Death;  Disability;  Severance from employment;  Attainment of normal retirement age;  Attainment of age 62 under a phased retirement provision if available under your plan as described in the Pension Protection Act of 2006; or  Termination of the plan. Such distributions remain subject to other applicable restrictions under the Tax Code. PRO.100207-12 40 401(k) Plans. Subject to the terms of your 401(k) plan, distributions from your 401(k) employee account, and possibly all or a portion of your 401(k) employer account, may only occur upon your: • Retirement; • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; or • Termination of the plan (assets must be distributed within 1 year). Such distributions remain subject to other applicable restrictions under the Tax Code. 403(b) and Roth 403(b) Plans. Distribution of certain salary reduction contributions and earnings on such contributions restricted under Tax Code section 403(b)(11) may only occur upon your: • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; • Termination of the plan (assets must be distributed within 1 year); or • Meeting other circumstances as allowed by federal law, regulations or rulings. Such distributions remain subject to other applicable restrictions under the Tax Code. Effective January 1, 2009 and for any contracts or participant accounts established on or after that date, 403(b) regulations prohibit the distribution of amounts attributable to employer contributions before the earlier of your severance from employment or prior to the occurrence of some event as provided under your employer’s plan, such as after a fixed number of years, the attainment of a stated age, or a disability. If the Company agrees to accept amounts exchanged from a Tax Code section 403(b)(7) custodial account, such amounts will be subject to the withdrawal restrictions set forth in Tax Code section 403(b)(7)(A)(ii). 457(b) Plans. Under 457(b) plans, distributions may not be made available to you earlier than: • The calendar year you attain age 70½; • When you experience a severance from employment; or • When you experience an unforeseeable emergency. A one-time in-service distribution may also be permitted if the total amount payable to the participant does not exceed $5,000 and no amounts have been deferred by the participant during the two-year period ending on the date of distribution. Lifetime Required Minimum Distributions (401(a), 401(k), 403(b), Roth 403(b), 457(b) Plans and IRAs) To avoid certain tax penalties, you and any designated beneficiary must also meet the minimum distribution requirements imposed by the Tax Code. These rules dictate the following: • Start date for distributions; • The time period in which all amounts in your contract(s) must be distributed; and • Distribution amounts. Start Date. Generally, you must begin receiving distributions by April 1 of the calendar year following the calendar year in which you attain age 70½ or retire, whichever occurs later, unless: • Under 401(a), 401(k), and governmental 457(b) plans, you are a 5% owner, in which case such distributions must begin by April 1 of the calendar year following the calendar year in which you attain age 70½; or • Under 403(b) plans, the Company maintains separate records of amounts held as of December 31, 1986. In this case distribution of these amounts generally must begin by the end of the calendar year in which you attain age 75 or retire, if later. However, if you take any distributions in excess of the minimum required amount, then special rules require that the excess be distributed from the December 31, 1986 balance. PRO.100207-12 41 Time Period. We must pay out distributions from the contract over a period not extending beyond one of the following time periods: • Over your life or the joint lives of you and your designated beneficiary; or • Over a period not greater than your life expectancy or the joint life expectancies of you and your designated beneficiary. Distribution Amounts. The amount of each required minimum distribution must be calculated in accordance with Tax Code section 401(a)(9). The entire interest in the account includes the amount of any outstanding rollover, transfer, recharacterization, if applicable, and the actuarial present value of other benefits provided under the account, such as guaranteed death benefits. 50% Excise Tax. If you fail to receive the required minimum distribution for any tax year, a 50% excise tax may be imposed on the required amount that was not distributed. Lifetime required minimum distributions are not applicable to Roth IRAs during your lifetime. Further information regarding required minimum distributions may be found in your contract or certificate. Required Distributions upon Death (401(a), 401(k), 403(b), Roth 403(b), 457(b) Plans, IRAs and Roth IRAs) Different distribution requirements apply after your death, depending upon if you have begun receiving required minimum distributions. Further information regarding required distributions upon death may be found in your contract. If your death occurs on or after the date you begin receiving minimum distributions under the contract, distributions generally must be made at least as rapidly as under the method in effect at the time of your death. Tax Code section 401(a) (9) provides specific rules for calculating the minimum required distributions after your death. If your death occurs before the date you begin receiving minimum distributions under the contract, your entire balance must be distributed by December 31 of the calendar year containing the fifth anniversary of the date of your death. For example, if you died on September 1, 2011, your entire balance must be distributed to the designated beneficiary by December 31, 2016. However, if distributions begin by December 31 of the calendar year following the calendar year of your death, then payments may be made within one of the following timeframes: • Over the life of the designated beneficiary; or • Over a period not extending beyond the life expectancy of the designated beneficiary. Start Dates for Spousal Beneficiaries. If the designated beneficiary is your spouse, distributions must begin on or before the later of the following: • December 31 of the calendar year following the calendar year of your death; or • December 31 of the calendar year in which you would have attained age 70½. No Designated Beneficiary. If there is no designated beneficiary, the entire interest generally must be distributed by the end of the calendar year containing the fifth anniversary of the contract holder’s death. Special Rule for IRA Spousal Beneficiaries (IRAs and Roth IRAs Only). In lieu of taking a distribution under these rules, if the sole designated beneficiary is the contract owner’s surviving spouse, the spousal beneficiary may elect to treat the contract as his or her own IRA and defer taking a distribution until his or her own start date. The surviving spouse is deemed to have made such an election if the surviving spouse makes a rollover to or from the contract or fails to take a distribution within the required time period. Withholding Any taxable distributions under the contract are generally subject to withholding. Federal income tax withholding rates vary according to the type of distribution and the recipient’s tax status. 401(a) , 401(k), 403(b), Roth 403(b), 457(b) Plans. Generally, distributions from these plans are subject to a mandatory 20% federal income tax withholding. However, mandatory withholding will not be required if you elect a direct rollover of the distributions to an eligible retirement plan or in the case of certain distributions described in the Tax Code. PRO.100207-12 42 457(b) Plans of Non-Governmental Employers. All distributions from these plans, except death benefit proceeds, are subject to mandatory federal income tax withholding as wages. Wage withholding is not required on payments to designated beneficiaries. IRAs and Roth IRAs. Generally, you or, if applicable, a designated beneficiary may elect not to have tax withheld from distributions. Non-resident Aliens. If you or your designated beneficiary is a non-resident alien, any withholding is governed by Tax Code section 1441 based on the individual’s citizenship, the country of domicile and treaty status. Section 1441 does not apply to participants in 457(b) plans of non-governmental employers, and we may require additional documentation prior to processing any requested distribution. In-Plan Roth Rollovers Tax Code section 403(b) plans may add a “qualified Roth contribution program,” under which employees can forego the current exclusion from gross income for elective deferrals, in exchange for the future exclusion of the distribution of the deferrals and any earnings thereon. That is, participants may elect to make non-excludable contributions to “designated Roth accounts” (instead of making excludable contributions) - and to exclude from gross income (if certain conditions are met) distributions from these accounts (instead of having distributions included in gross income). If permitted under the plan for which the contract is issued and provided the plan offers an applicable Roth account (a Roth 403(b) account), vested non-Roth amounts otherwise eligible for distribution may be rolled over into a corresponding Roth account within the same plan. The Tax Code provides that, generally, an in-plan rollover to a Roth account is taxable and includable in gross income in the year the rollover occurs, just as if the amount were distributed and not rolled into a qualified account. Amounts rolled-over into an in-plan Roth account cannot subsequently be converted back into a non-Roth account. A partial or full distribution of in-plan Roth rollover amounts and earnings credited on those amounts (or of purchase payments made by salary reduction to a Roth account and earnings credited on those purchase payments, as described above) will be excludable from income if it is a qualified distribution as defined in the “Qualified Distributions - Roth 403(b) and Roth IRA” section above. In-plan Roth rollovers are not subject to the 10% additional tax on early distributions under Tax Code section 72(t) that would normally apply to distributions from a 401(k) or 403(b) plan (or from a governmental 457(b) plan to the extent such amounts are attributable to rollovers from a 401(a), 401(k) or 403(b) plan). However, a special recapture rule applies when a plan distributes any part of the in-plan Roth rollover within a five-year taxable period, making the distribution subject to the 10% additional tax on early distributions under Tax Code section 72(t) unless an exception to this tax applies or the distribution is allocable to any nontaxable portion of the in-plan Roth rollover. The five-year taxable period begins January 1 of the year of the in-plan Roth rollover and ends on the last day of the fifth year of the period. This special recapture rule does not apply when the participant rolls over the distribution to another designated Roth account or to a Roth IRA but does apply to a subsequent distribution from the rolled over account or Roth IRA within the five-year taxable period. The tax rules associated with Roth accounts and in-plan Roth rollovers can be complex and you should seek qualified legal and tax advice regarding your particular situation. Assignment and Other Transfers 401(a), 401(k), 403(b), Roth 403(b) and 457(b) Plans. Adverse tax consequences to the plan and/or to you may result if your beneficial interest in the contract is assigned or transferred to persons other than: • A plan participant as a means to provide benefit payments; • An alternate payee under a QDRO in accordance with Tax Code section 414(p); or • The Company as collateral for a loan; or • The enforcement of a federal income tax lien or levy. PRO.100207-12 43 IRAs and Roth IRAs. The Tax Code does not allow a transfer or assignment of your rights under these contracts except in limited circumstances. Adverse tax consequences may result if you assign or transfer your interest in the contract to persons other than your spouse incident to a divorce. Anyone contemplating such an assignment or transfer should contact a qualified tax adviser regarding the potential tax effects of such a transaction. Same-Sex Marriages Pursuant to Section 3 of the federal Defense of Marriage Act (DOMA), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Tax Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax adviser. In some states, to the extent that an annuity contract accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any contract holders spouse. Tax Consequences of Enhanced Death Benefits The contract offers an optional endorsement that provides a death benefit that may exceed the greater of premium payments and the contract value. It is possible that the IRS could characterize such a death benefit as other than an incidental death benefit, which may result in currently taxable income to contract holders and could affect the amount of required minimum distributions. Additionally, because certain charges are imposed with respect to some of the available death benefits it is possible these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Possible Changes in Taxation Although the likelihood of changes in tax legislation, regulation, rulings and other interpretation thereof is uncertain, there is always the possibility that the tax treatment of the contracts could change by legislation or other means. It is also possible that any change could be retroactive (i.e., effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the contract. Taxation of the Company We are taxed as a life insurance company under the Tax Code. The separate account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company but is taxed as part of the Company. We automatically apply investment income and capital gains attributable to the separate account to increase reserves under the contracts. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to the extent that such income and gains are applied to increase reserves under the contracts. In addition, any foreign tax credits attributable to the separate account will be first used to reduce any income taxes imposed on the separate account before being used by the Company. In summary, we do not expect that we will incur any federal income tax liability attributable to the separate account and we do not intend to make any provision for such taxes. However, changes in federal tax laws and/or their interpretation thereof may result in our being taxed on income or gains attributable to the separate account. In this case we may impose a charge against the separate account (with respect to some or all of the contracts) to set aside provisions to pay such taxes. We may deduct this amount from the separate account, including from your contract value invested in the subaccounts. PRO.100207-12 44 CONTRACT DISTRIBUTION General The Companys affiliate, ING Financial Advisers, LLC, serves as the principal underwriter for the contract. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of FINRA and the Securities Investor Protection Corporation (SIPC). ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. We sell the contracts through licensed insurance agents who are registered representatives of broker-dealers that have entered into selling agreements with ING Financial Advisers, LLC. We refer to these broker-dealers as distributors. The following distributors are affiliated with the Company and have entered into selling agreements with ING Financial Advisers, LLC for the sale of our variable annuity contracts:  ING Financial Partners, Inc.  Systematized Benefits Administrators, Inc. Registered representatives of distributors who solicit sales of the contracts typically receive a portion of the compensation paid to the distributor in the form of commissions or other compensation, depending upon the agreement between the distributor and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract owners or the separate account, but instead is paid by us through ING Financial Advisers, LLC. We intend to recoup this compensation and other sales expenses paid to distributors through fees and charges imposed under the contracts. Compensation Arrangements. Registered representatives who offer and sell the contracts may be paid a commission. The maximum percentage amount that may be paid with respect to a given purchase payment ranges from 0.0% to a maximum of 6.75% of the payments to an account. Asset-based compensation of up to 1.0% may also be paid. Individual registered representatives may receive all or a portion of compensation paid to their distributor, depending upon the firms practices. Commissions and annual payments, when combined, could exceed 6.75% of total premium payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, we may also pay or allow other promotional incentives or payments in the form of cash payments or other compensation to distributors, which may require the registered representative to attain a certain threshold of sales of Company products. These other promotional incentives or payments may not be offered to all distributors, and may be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. We may also enter into special compensation arrangements with certain distributors based on those firms aggregate or anticipated sales of the contracts or other criteria. These arrangements may include commission specials, in which additional commissions may be paid in connection with premium payments received for a limited time period, within the maximum commission rates noted above. These special compensation arrangements will not be offered to all distributors, and the terms of such arrangements may differ among distributors based on various factors. These special compensation arrangements may also be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. Any such compensation payable to a distributor will not result in any additional direct charge to you by us. Some sales personnel may receive various types of non-cash compensation as special sales incentives, including trips, and we may also pay for some sales personnel to attend educational and/or business seminars. Any such compensation will be paid in accordance with SEC and FINRA rules. Management personnel of the Company, and of its affiliated broker-dealers, may receive additional compensation if the overall amount of investments in funds advised by the Company or its affiliates meets certain target levels or increases over time. Compensation for certain management personnel, including sales management personnel, may be enhanced if management personnel meet or exceed goals for sales of the contracts, or if the overall amount of investments in the contracts and other products issued or advised by the Company or its affiliates increases over time. Certain sales management personnel may also receive compensation that is a specific percentage of the commissions paid to distributors or of purchase payments received under the contracts, or which may be a flat dollar amount that varies based upon other factors, including managements ability to meet or exceed service requirements, sell new contracts or retain existing contracts, or sell additional service features such as a common remitting program. PRO.100207-12 45 In addition to direct cash compensation for sales of contracts described above, through ING Financial Advisers, LLC, we may also pay distributors additional compensation or reimbursement of expenses for their efforts in selling contracts to you and other customers. These amounts may include: • Marketing/distribution allowances that may be based on the percentages of purchase payments received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year; • Loans or advances of commissions in anticipation of future receipt of purchase payments (a form of lending to registered representatives). These loans may have advantageous terms, such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which may be conditioned on sales; • Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; • Sponsorship payments or reimbursements for distributors to use in sales contests and/or meetings for their registered representatives who sell our products. We do not hold contests based solely on sales of this product; • Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, representative recruiting or other activities that promote the sale of contracts; and • Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We pay dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the contracts. The following is a list of the top 25 distributors that, during 2011, received the most compensation, in the aggregate, from us in connection with the sale of registered variable annuity contracts issued by the Company, ranked by total dollars received: • ING Financial Partners, Inc. • Woodbury Financial Services, Inc. • GWN Securities, Inc. • National Planning Corporation • Lincoln Investment Planning, Inc. • SagePoint Financial, Inc. • PlanMember Securities Corporation • Raymond James Financial Services, Inc. • LPL Financial Corporation • T. S. Phillips Investments, Inc. • GLP Investment Services, LLC • Sammons Securities Company, LLC • CUSO Financial Services, L.P. • Wells Fargo Advisors, LLC • Veritrust ® Financial, L.L.C. • Princor Financial Services Corporation • Royal Alliance Associates, Inc. • Gold Coast Securities, Inc. • Legend Equities Corporation • Signator Investors, Inc. • Securities America, Inc. • Transamerica Financial Advisors, Inc. • AXA Advisors, LLC • Pacific West Securities, Inc. • Ameritas Investment Corp. This is a general discussion of the types and levels of compensation paid by us for the sale of our variable annuity contracts. It is important for you to know that the payment of volume or sales-based compensation to a distributor or registered representative may provide that registered representative a financial incentive to promote our contracts and/or services over those of another company, and may also provide a financial incentive to promote one of our contracts over another. The names of the distributor and the registered representative responsible for your account are stated in your enrollment materials. PRO.100207-12 46 Third Party Compensation Arrangements. Please be aware that: • The Company may seek to promote itself and the contracts by sponsoring or contributing to events sponsored by various associations, professional organizations and labor organizations; • The Company may make payments to associations and organizations, including labor organizations, which endorse or otherwise recommend the contracts to their membership. If an endorsement is a factor in your contract purchasing decision, more information on the payment arrangement, if any, is available upon your request; and • At the direction of the contract holder, the Company may make payments to the contract holder, its representatives or third party service providers intended to defray or cover the costs of plan or program related administration. OTHER TOPICS Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that will allow us to verify the identity of the sponsoring organization and that contributions and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require customers, and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of payments or loan repayments (traveler’s cheques, cashier's checks, bank drafts, bank checks and treasurer's checks, for example) or restrict the amount of certain forms of payments or loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. Performance Reporting We may advertise different types of historical performance for the subaccounts including: • Standardized average annual total returns; and • Non-standardized average annual total returns. We may also advertise certain ratings, rankings or other information related to the Company, the subaccounts or the funds. Standardized Average Annual Total Returns. We calculate standardized average annual total returns according to a formula prescribed by the SEC. This shows the percentage return applicable to $1,000 invested in the subaccounts over the most recent month-end, one, five and 10-year periods. If the investment option was not available for the full period, we give a history from the date money was first received in that option under the separate account or from the date the fund was first available under the separate account. As an alternative to providing the most recent month-end performance, we may provide a phone number, website or both where these returns may be obtained. PRO.100207-12 47 We include all recurring charges during each period (e.g., mortality and expense risk charges, annual maintenance fees, administrative expense charges (if any) and any applicable early withdrawal charges). Non-Standardized Average Annual Total Returns. We calculate non-standardized average annual total returns in a similar manner as that stated above, except we may include returns that do not reflect the deduction of any applicable early withdrawal charge. Some non-standardized returns may also exclude the effect of a maintenance fee. If we reflected these charges in the calculation, it would decrease the level of performance reflected by the calculation. Non-standardized returns may also include performance from the fund’s inception date, if that date is earlier than the one we use for standardized returns. Contract Modifications We may change the contract as required by federal or state law or as otherwise permitted in the contract, including any changes required to maintain the contract as a designated Roth annuity contract under the Tax Code, regulations, IRS rulings and requirements. Certain changes will require the approval of appropriate state or federal regulatory authorities. Legal Matters and Proceedings We are not aware of any pending legal proceedings which involve the separate account as a party. The Company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the Company sometimes include claims for substantial compensatory, consequential, or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance, and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the Company’s operations or financial position. ING Financial Advisers, LLC, the principal underwriter and distributor of the contract is a party to threatened or pending lawsuits/arbitration that generally arise from the normal conduct of business. Some of these suits may seek class action status and sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. ING Financial Advisers, LLC is not involved in any legal proceeding that, in the opinion of management, is likely to have a material adverse effect on its ability to distribute the contract. Payment Delay or Suspension We reserve the right to suspend or postpone the date of any payment of benefits or values under any one of the following circumstances: • On any valuation day when the NYSE is closed (except customary weekend and holiday closings) or when trading on the NYSE is restricted; • When an emergency exists as determined by the SEC so that disposal of the securities held in the subaccounts is not reasonably practicable or it is not reasonably practicable to fairly determine the value of the subaccount’s assets; and • During any other periods the SEC may by order permit for the protection of investors. The conditions under which restricted trading or an emergency exists shall be determined by the rules and regulations of the SEC. Transfers, Assignments or Exchanges of a Contract A transfer of ownership or assignment of a contract, the designation of an annuitant, payee or other beneficiary who is not also the contract owner, or the exchange of a contract may result in certain tax consequences to the contract owner that are not discussed herein. A contract owner contemplating any such transfer, assignment, or exchange of a contract should contact a competent tax adviser with respect to the potential tax effects of such a transaction. PRO.100207-12 48 Involuntary Terminations We reserve the right to terminate a contract if:  The entire account value is withdrawn on or before income phase payments begin; or  The outstanding loan balance equals or exceeds the account value. Reports to Owners At least once in each account year we will mail you, at the last known address of record, a statement of your account value. Written confirmation of every financial transaction made under the contract will be made immediately; however, written confirmation of periodic payments made through salary reduction arrangements will be made quarterly. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one contract issued by us or one of our affiliates. Call us at the number listed in  CONTRACT OVERVIEW - Questions: Contacting the Company  if you need additional copies of financial reports, prospectuses or annual and semi-annual reports or if you would like to receive one copy for each contract in all future mailings. PRO.100207-12 49 CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION The SAI contains more specific information on the separate account and the contract, as well as the financial statements of the separate account and the Company. The following is a list of the contents of the SAI: • General Information and History 2 • Separate Account N 2 • Offering and Purchase of Contracts 2 • Income Phase Payments 3 • Sales Material and Advertising 4 • Experts 5 • Financial Statements of Separate Account N S -1 • Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C -1 You may request an SAI by calling our Administrative Service Center at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” or by returning this request to our Administrative Service Center at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Please tear off, complete and return the form below to order a free Statement of Additional Information for contracts offered under the prospectus. - Your name Address City State Zip Please send me a copy of the Separate Account N ING Advantage Century SM Statement of Additional Information (Form No. SAI.100207-12). - PRO.100207-12 50 APPENDIX I THE FIXED ACCOUNTS General Disclosure • Fixed Account A, Fixed Account B and Fixed Account C (collectively, the fixed accounts) are investment options available during the accumulation phase. • Amounts allocated to the fixed accounts are held in the Company’s general account which supports insurance and annuity obligations. • All or a portion of your purchase payments may be allocated to the fixed accounts. • Interests in the fixed accounts have not been registered with the SEC in reliance on exemptions under the Securities Act of 1933, as amended. • The fixed accounts have not been registered as investment companies under the Investment Company Act. of 1940. • Disclosure in this prospectus regarding the fixed accounts may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of the statements. • Disclosure in this appendix regarding the fixed accounts has not been reviewed by the SEC. • Additional information about the fixed accounts may be found in the contracts. Interest Rates • The fixed accounts have an interest rate that is set periodically by the Company. The minimum guaranteed interest rate is set forth in the contract. We, the Company, may credit interest in excess of the guaranteed rate. Amounts applied to the fixed account are guaranteed to earn the interest rate in effect at the time money is applied for 12 months from the date a premium is deposited. Subsequent interest rates for that amount are credited with excess interest at the rates in effect for the then current 12 month period. Among other factors, the safety of the interest rate guarantees depends upon the Company’s claims paying ability. • There is no specific formula for the determination of excess interest credits. Such credits, if any, will be determined by the Company based on a number of factors, including investment income earned on invested assets, taxes, persistency and other experience factors. Under this option we assume the risk of investment gain or loss by guaranteeing the amounts you allocate to this option and promising a minimum interest rate and income phase payment. w The Company is not aware of any statutory limitations on the maximum amount of interest it may credit, and the Board of Directors has set no limitations. However, inherent in the Company’s exercise of discretion in this regard is the equitable allocation of distributable earnings and surplus among its various contract holders, contract owners and stockholders. Transfers from the Fixed Accounts. Subject to the conditions applicable to transfers among subaccounts, transfers of unloaned amounts from Fixed Account A may be made to the subaccounts or to Fixed Account B any time during the accumulation phase. During the income phase transfers into or between the fixed accounts are not allowed. Transfers of amounts in Fixed Account B to the subaccounts or to Fixed Account A are subject to the following conditions: • Transfers may only be made within a 30-day period before and after an account anniversary and only one transfer may be made during such period (reallocation period). • Your request for transfer must be received by us no more than 30 days before the start of a reallocation period and no later than 10 days before the end of a reallocation period. • Transfer amounts may not exceed the greater of 25% of the Fixed Account B account value or $1,000 (if the balance in Fixed Account B after such transfer would be less than $1,000, the entire account value may be transferred). • Transfer amounts may not be less than $250 (if the balance in Fixed Account B is less than $250, the entire account value must be transferred). PRO.100207-12 51 Transfers of amounts in Fixed Account C to the subaccounts are subject to the following conditions: • Transfers must begin within 30 days of deposit and must be in substantially equal payments over a 12-month period. Transfers will occur any time before the 29th day of each month (reallocation date). You may instruct us on which day you want the transfer to occur. • If additional purchase payment(s) are received for allocation to Fixed Account C, the balance of Fixed Account C will be adjusted to reflect the subsequent payment(s) and transfers will be recalculated based on the remaining 12-month period. • You may change the subaccount(s) receiving Fixed Account C transfers by written request before the reallocation date. Only one transfer from Fixed Account C shall take place at any one time. • If transfers from Fixed Account C are discontinued prior to the end of the 12-month period, the remaining balance of Fixed Account C will be reallocated as directed by you. • Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers into Fixed Account C from any subaccount or from any other fixed option are not allowed. After the start of the income phase, reserves supporting fixed income phase payments cannot be reallocated. We reserve the right to allow transfers from Fixed Account C in excess of the limits described above on a non- discriminatory basis. Dollar Cost Averaging. Amounts you invest in the fixed accounts may be automatically transferred into the other investment options. Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis. Interest earned on amounts invested in Fixed Account B may be automatically transferred into the other investment options. See “ TRANSFERS - Dollar Cost Averaging Program .” Additionally: • Only automatic transfers of 100% of interest earned in Fixed Account B are allowed, and transfers to Fixed Account A or Fixed Account C are not allowed. We will only transfer interest that is earned after you have elected this option. Reallocations of this type may be made on a monthly, quarterly, semi-annual or annual basis. • To elect transfers of this type, your account value must be at least $10,000 and the Fixed Account B account value must be at least $5,000. We reserve the right to discontinue transfers of this type when the Fixed Account B account value becomes less than $5,000. Withdrawals. Under certain emergency conditions we may defer payment of any withdrawal for a period of up to six months or as provided by federal law. Withdrawals will be made on a last-in first-out basis (i.e., the most recent purchase payment and associated earnings on that purchase payment will be the first to be withdrawn from the contract value, followed by the next most recent purchase payment and associated earnings, and so on). Loans. Loans are not allowed from Fixed Account C. See “ LOANS. ” Charges. We do not make deductions from amounts in the fixed accounts to cover mortality and expense risks. We consider these risks when determining the credited rate. We expect to derive a profit from the determination of the credited rate. If you make a full withdrawal, the amount available from the fixed accounts will be reduced by any applicable early withdrawal charge and annual maintenance fee. See “ FEE TABLE ” and “ FEES .” Guarantee. We guarantee that the fixed account value will not be less than the amount of purchase payments and transfers allocated to the fixed account, plus interest at the minimum guaranteed rate disclosed in the annuity contract, compounded annually, plus any additional interest which we may, in our discretion, credit to the fixed accounts, less the sum of all annual administrative charges or early withdrawal charges, any applicable premium taxes and any amounts withdrawn or reallocated from the fixed accounts. PRO.100207-12 52 APPENDIX II FUND DESCRIPTIONS List of Fund Name Changes New Fund Name Former Fund Name ING Baron Growth Portfolio ING Baron Small Cap Growth Portfolio Lord Abbett Series Fund – Mid Cap Stock Portfolio Lord Abbett Series Fund – Mid-Cap Value Portfolio The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company,” by accessing the SEC’s website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund's summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through your contract, please see the cover page. Fund Name Investment Adviser/Subadviser Investment Objective(s) American Funds – Growth Fund Seeks growth of capital by investing primarily in common stocks and seeks to invest in Investment Adviser: Capital Research and Management companies that appear to offer superior Company SM opportunities for growth of capital. American Funds – Growth-Income Fund Seeks capital growth over time and income by investing primarily in common stocks or other Investment Adviser: Capital Research and Management securities that demonstrate the potential for Company SM capital appreciation and/or dividends. American Funds – International Fund Seeks growth of capital over time by investing primarily in common stocks of companies Investment Adviser: Capital Research and Management located outside the United States. Company SM Fidelity ® VIP Contrafund ® Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers PRO.100207-12 53 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to Investment Adviser: Fidelity Management & Research achieve a yield which exceeds the composite Company (FMR) yield on the securities comprising the S&P ® Index. Subadvisers: FMRC and other investment advisers Fidelity ® VIP Index 500 Portfolio Seeks investment results that correspond to the total return of common stocks publicly traded Investment Adviser: Fidelity Management & Research in the United States, as represented by the S&P Company (FMR) ® Index. Subadvisers: Geode Capital Management, LLC (Geode) and FMRC Fidelity ® VIP Investment Grade Bond Portfolio Seeks as high a level of current income as is consistent with the preservation of capital. Investment Adviser: Fidelity Management & Research Company (FMR) Subadvisers: Fidelity Investments Money Management, Inc. (FIMM) and other investment advisers Fidelity ® VIP Money Market Portfolio Seeks as high a level of current income as is consistent with preservation of capital and Investment Adviser: Fidelity Management & Research liquidity. Company (FMR) Subadvisers: FIMM and other investment advisers Franklin Small Cap Value Securities Fund Seeks long-term total return. Under normal market conditions, the Fund invests at least Investment Adviser: Franklin Advisory Services, LLC 80% of its net assets in investments of small capitalization companies. ING American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth; income is a secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Artio Foreign Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Artio Global Management, LLC ING Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC PRO.100207-12 54 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING BlackRock Science and Technology Opportunities Seeks long-term capital appreciation. Portfolio Investment Adviser: ING Investments, LLC Subadviser: BlackRock Advisors, LLC ING Clarion Global Real Estate Portfolio Seeks high total return, consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: CBRE Clarion Securities LLC ING Davis New York Venture Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Davis Selected Advisers, L.P. ING FMR SM Diversified Mid Cap Portfolio * Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company *FMR SM is a service mark of Fidelity Management & Research Company ING Global Resources Portfolio A non-diversified portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of Investment Adviser: ING Investments, LLC common stocks and securities convertible into common stock. It is anticipated that capital Subadviser: ING Investment Management Co. LLC appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio Seeks to outperform the total return performance of the S&P 500 Index, while Investment Adviser: ING Investments, LLC maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus MidCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: ING Investments, LLC MidCap 400 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus SmallCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: ING Investments, LLC SmallCap 600 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its Investment Adviser: ING Investments, LLC objective through investments in a diversified portfolio consisting primarily of debt securities. Subadviser: ING Investment Management Co. LLC It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. PRO.100207-12 55 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING International Index Portfolio Seeks investment (before fees and expenses) results that correspond to the total return (which Investment Adviser: ING Investments, LLC includes capital appreciation and income) of a widely accepted international index. Subadviser: ING Investment Management Co. LLC ING International Value Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Invesco Van Kampen Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Van Kampen Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Van Kampen Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Mid Cap Value Portfolio Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC PRO.100207-12 56 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Limited Maturity Bond Portfolio Seeks highest current income consistent with low risk to principal and liquidity and Investment Adviser: Directed Services LLC secondarily, seeks to enhance its total return through capital appreciation when market Subadviser: ING Investment Management Co. LLC factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Seeks high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) Investment Adviser: Directed Services LLC consistent with the prudent employment of capital and secondarily, seeks reasonable Subadviser: Massachusetts Financial Services Company opportunity for growth of capital and income. ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO Total Return Portfolio Seeks maximum total return, consistent with capital preservation and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC ING Pioneer Fund Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer High Yield Portfolio Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. PRO.100207-12 57 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Russell TM Large Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) Investment Adviser: ING Investments, LLC that correspond to the total return (which includes capital appreciation and income) of the Subadviser: ING Investment Management Co. LLC Russell Top 200 ® Growth Index. ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: ING Investments, LLC (which includes capital appreciation and income) of the Russell Top 200 ® Index. Subadviser: ING Investment Management Co. LLC ING Russell TM Mid Cap Growth Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) Investment Adviser: ING Investments, LLC that correspond to the total return (which includes capital appreciation and income) of the Subadviser: ING Investment Management Co. LLC Russell Midcap ® Growth Index. ING SmallCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Solution Income Portfolio Seeks to provide a combination of total return and stability of principal consistent with an Investment Adviser: Directed Services LLC asset allocation targeted to retirement. Subadviser: Investment Committee ING Solution 2015 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2015. On the Target Date, the Subadviser: Investment Committee Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2025 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2025. On the Target Date, the Subadviser: Investment Committee Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2035 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2035. On the Target Date, the Subadviser: Investment Committee Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. PRO.100207-12 58 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Solution 2045 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2045. On the Target Date, the Subadviser: Investment Committee Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) Investment Adviser: ING Investments, LLC consistent with preservation of capital. Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital appreciation, both realized and Investment Adviser: ING Investments, LLC unrealized). Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the Investment Adviser: Directed Services LLC preservation of capital and with prudent investment risk. Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Diversified Mid Cap Growth Portfolio Seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC PRO.100207-12 59 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING UBS U.S. Large Cap Equity Portfolio Seeks long-term growth of capital and future income. Investment Adviser: Directed Services LLC Subadviser: UBS Global Asset Management (Americas) Inc. ING U.S. Stock Index Portfolio Seeks total return. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC Lord Abbett Series Fund  Mid Cap Stock Portfolio The Fund seeks capital appreciation through investments, primarily in equity securities, Investment Adviser: Lord, Abbett & Co. LLC which are believed to be undervalued in the marketplace. Neuberger Berman AMT Socially Responsive Portfolio ® Seeks long-term growth of capital by investing primarily in securities of companies that meet Investment Adviser: Neuberger Berman Management LLC the funds financial criteria and social policy. Subadviser: Neuberger Berman LLC PIMCO VIT Real Return Portfolio Seeks maximum real return, consistent with preservation of real capital and prudent Investment Adviser: Pacific Investment Management investment management. Company LLC (PIMCO) Pioneer High Yield VCT Portfolio Seeks to maximize total return through a combination of income and capital Investment Adviser: Pioneer Investment Management, Inc. appreciation. Wanger Select Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger USA Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC PRO.100207-12 60 APPENDIX III CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2011, the following table gives (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of Separate Account N available under the contracts for the indicated periods. For those subaccounts that commenced operations during the period ended December 31, 2011 the "Value at beginning of period" shown is the value at first date of investment. Portfolio name changes after December 31, 2011 are not reflected in the following information. (Selected data for accumulation units outstanding throughout each period, reflecting total daily separate account charges of 1.40%) AMERICAN FUNDS INSURANCE SERIES® - GROWTH FUND (Funds were first received in this option during May 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period AMERICAN FUNDS INSURANCE SERIES® - GROWTH - INCOME FUND (Funds were first received in this option during May 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period AMERICAN FUNDS INSURANCE SERIES® - INTERNATIONAL FUND (Funds were first received in this option during May 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FIDELITY VIP® CONTRAFUND PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FIDELITY® VIP INDEX 500 PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FIDELITY® VIP INVESTMENT GRADE BOND PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FIDELITY® VIP MONEY MARKET PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period FRANKLIN SMALL CAP VALUE SECURITIES FUND (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 1 Condensed Financial Information (continued) ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO (From October 28, 2002) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING ARTIO FOREIGN PORTFOLIO (From May 25, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING BARON SMALL CAP GROWTH PORTFOLIO (From October 25, 2002) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (From May 13, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Funds were first received in this option during Jul 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Funds were first received in this option during July 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 2 Condensed Financial Information (continued) ING GROWTH AND INCOME PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INDEX PLUS LARGECAP PORTFOLIO (From January 21, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO (From January 21, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO (From January 21, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Funds were first received in this option during August 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $ $ $ Value at end of period $ $ $ Number of accumulation units outstanding at end of period ING INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO (From October 25, 2002) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 3 Condensed Financial Information (continued) ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO (From January 21, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING LIMITED MATURITY BOND PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period $ ING MFS TOTAL RETURN PORTFOLIO (From June 9, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO ) (From February 6, 2003 Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 4 Condensed Financial Information (continued) ING PIMCO TOTAL RETURN PORTFOLIO (From January 16, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Funds were first received in this option during November 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period 17 ING PIONEER HIGH YIELD PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $ $ $ Value at end of period $ $ $ Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $ $ $ Value at end of period $ $ $ Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $ $ $ Value at end of period $ $ $ Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING SOLUTION 2015 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING SOLUTION 2045 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO (From February 10, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 5 Condensed Financial Information (continued) ING STRATEGIC ALLOCATION GROWTH PORTFOLIO (From February 18, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION MODERATE PORTFOLIO (From March 10, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $ $ $ Value at end of period $ $ $ Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (From May 25, 2003) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING U.S. STOCK INDEX PORTFOLIO (Funds were first received in this option during June 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period LORD ABBETT SERIES FUND - MID-CAP VALUE PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 6 Condensed Financial Information (continued) NEUBERGER BERMAN AMT SOCIALLY RESPONSIVE PORTFOLIO® Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period PIMCO VIT REAL RETURN PORTFOLIO (From May 24, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period PIONEER HIGH YIELD VCT PORTFOLIO (From May 24, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period WANGER SELECT (From May 11, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period WANGER USA (From May 12, 2004) Value at beginning of period $ Value at end of period $ Number of accumulation units outstanding at end of period CFI 7 PART B RELIASTAR LIFE ING ADVANTAGE CENTURY SM ANNUITY INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACTS ISSUED BY SEPARATE ACCOUNT N AND RELIASTAR LIFE INSURANCE COMPANY Statement of Additional Information dated April 30, 2012 This Statement of Additional Information is not a prospectus, and should be read in conjunction with the current prospectus dated April 30, 2012 relating to the individual fixed and variable deferred annuity contracts issued by Separate Account N (the separate account) and ReliaStar Life Insurance Company (the Company, we,, us, our). A copy of the prospectus may be obtained from the ING Service Center at P.O. Box 5050, Minot, North Dakota 58702-5050, by calling 1-877-884-5050, or from ING Financial Advisers, LLC, One Orange Way, Windsor, Connecticut 06095-4774. Read the prospectus before you invest. Capitalized terms used in this Statement of Additional Information that are not otherwise defined herein shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Separate Account N 2 Offering and Purchase of Contracts 2 Income Phase Payments 3 Sales Material and Advertising 4 Experts 5 Financial Statements of Separate Account N S -1 Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C -1 1 GENERAL INFORMATION AND HISTORY ReliaStar Life Insurance Company is a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (Northern), a wholly-owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northerns obligations under the contracts. We are an indirect subsidiary of ING Groep N.V. (ING). ING is a global financial institution active in the fields of insurance, banking and asset management. The Company is engaged in the business of issuing life insurance policies and annuity contracts. Our home office is located at 20 Washington Avenue South, Minneapolis, Minnesota 55401. The assets of the separate account are held by the Company. The separate account has no custodian. However, the funds in whose shares the assets of the separate account are invested each have custodians, as discussed in their respective prospectuses. SEPARATE ACCOUNT N OF RELIASTAR LIFE INSURANCE COMPANY We established Separate Account N on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended. It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern, which was created in 1994 under Washington law. In connection with the merger of Northern and the Company, the separate account was transferred to the Company. Purchase payments to accounts under the contract may be allocated to one or more of the available subaccounts and/or to any available Fixed Account which for retail series contracts includes Fixed Account A, Fixed Account B and/or Fixed Account C (which are part of the general account of the Company). We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions, under all contracts, or under all plans. A complete description of each of the funds, including their investment objectives, policies, risks and fees and expenses, is contained in the prospectuses and statements of additional information for each of the funds. OFFERING AND PURCHASE OF CONTRACTS Effective January 1, 2004, the contracts are distributed by ING Financial Advisers, LLC, the principal underwriter for the contracts and an affiliate of the Company. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority, and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. Prior to January 1, 2004, the contracts were distributed by Washington Square Securities, Inc. (WSSI), an affiliate of the Company. The contracts are distributed through life insurance agents who are registered representatives of ING Financial Advisers, LLC or of other broker-dealers who 2 have entered into sales arrangements with ING Financial Advisers, LLC. The offering of the contracts is continuous. A description of the manner in which contracts are purchased may be found in the prospectus under the sections entitled Purchase and Rights and Your Account Value. Compensation paid to the principal underwriter ING Financial Advisers, LLC for the years ending December 31, 2011, 2010 and 2009 amounted to $5,854,292.77, $5,345,848.22 and $5,345,848.22, respectively, in connection with the distribution of all registered variable annuity products issued by Separate Account N of the Company. These amounts reflect compensation paid to ING Financial Advisers, LLC attributable to regulatory and operating expenses associated with the distribution of all registered variable annuity products issued by Separate Account N of the Company. INCOME PHASE PAYMENTS When you begin receiving payments under the contract during the income phase (see Income Phase in the prospectus), the value of your account is determined using accumulation unit values as of the 10 th valuation before the first income phase payment is due. Such value (less any applicable premium tax charge) is applied to provide income phase payments to you in accordance with the payment option and investment options elected. The annuity option tables found in the contract show, for each option, the amount of the first income phase payment for each $1,000 of value applied. When you select variable income payments, your account value purchases annuity units (Annuity Units) of the separate account subaccounts corresponding to the funds you select. The number of Annuity Units purchased is based on your account value and the value of each Annuity Unit on the day the Annuity Units are purchased. Thereafter, variable payments fluctuate as the Annuity Unit value(s) fluctuates with the investment experience of the selected investment option(s). The first income phase payment and subsequent income phase payments also vary depending on the assumed net investment rate of 3.0% per annum. If the actual net investment rate on the assets of the separate account is equal to the assumed investment rate, income phase payments will remain level. If the actual net investment rate exceeds the assumed investment rate, income phase payments will increase. Conversely, if it is less, than the payouts will decrease. When the income phase begins, the annuitant is credited with a fixed number of Annuity Units (which does not change thereafter) in each of the designated investment options. This number is calculated by dividing (a) by (b), where (a) is the amount of the first income phase payment based upon a particular investment option, and (b) is the then current Annuity Unit value for that investment option. As noted, Annuity Unit values fluctuate from one valuation to the next (see Your Account Value in the prospectus); such fluctuations reflect changes in the net investment factor for the appropriate subaccount(s) (with a seven day valuation lag which gives the Company time to process payments) and a mathematical adjustment which offsets the assumed net investment rate of 3.0% per annum. EXAMPLE: Assume that, at the date income phase payments are to begin, there are 3,000 accumulation units credited under a particular contract or account and that the value of an accumulation unit for the 10 th valuation prior to retirement was $13.650000. This produces a total value of $40,950. Assume also that no premium tax charge is payable and that the annuity option table in the contract provides, for the income phase payment option elected, a first monthly variable income phase payment of $6.68 per $1000 of value applied; the annuitants first monthly income phase payment would thus be 40.950 multiplied by $6.68, or $273.55. 3 Assume then that the value of an Annuity Unit upon the valuation on which the first income phase payment was due was $13.400000. When this value is divided into the first monthly income phase payment, the number of Annuity Units is determined to be 20.414. The value of this number of Annuity units will be paid in each subsequent month. Suppose there were 30 days between the initial and second payment valuation dates. If the net investment factor with respect to the appropriate subaccount is 1.0032737 as of the 10 th valuation preceding the due date of the second monthly income phase payment, dividing this factor by 1.0024331 1.0000810 ^ 30 (to take into account 30 days of the assumed net investment rate of 3.0% per annum built into the number of Annuity Units determined above) produces a result of 1.000839. This is then multiplied by the Annuity Unit value for the prior valuation ($13.400000 from above) to produce an Annuity Unit value of $13.411237 for the valuation occurring when the second income phase payment is due. The second monthly income phase payment is then determined by multiplying the number of Annuity Units by the current Annuity Unit value, or 20.414 times $13.411237, which produces a payment of $273.78. SALES MATERIAL AND ADVERTISING We may include hypothetical illustrations in our sales literature that explain the mathematical principles of dollar cost averaging, compounded interest, tax deferred accumulation, and the mechanics of variable annuity contracts. We may also discuss the difference between variable annuity contracts and other types of savings or investment products such as personal savings accounts and certificates of deposit. We may distribute sales literature that compares the percentage change in accumulation unit values for any of the subaccounts to established market indices such as the Standard & Poors 500 Stock Index and the Dow Jones Industrial Average or to the percentage change in values of other management investment companies that have investment objectives similar to the subaccount being compared. We may publish in advertisements and reports, the ratings and other information assigned to us by one or more independent rating organizations such as A.M. Best Company, Duff & Phelps, Standard & Poors Corporation and Moodys Investors Service, Inc. The purpose of the ratings is to reflect our financial strength and/or claims-paying ability. We may also quote ranking services such as Morningstars Variable Annuity/Life Performance Report and Lippers Variable Insurance Products Performance Analysis Service (VIPPAS), which rank variable annuity or life subaccounts or their underlying funds by performance and/or investment objective. We may categorize the underlying funds in terms of the asset classes they represent and use such categories in marketing materials for the contracts. We may illustrate in advertisements the performance of the underlying funds, if accompanied by performance which also shows the performance of such funds reduced by applicable charges under the separate account. We may also show in advertisements the portfolio holdings of the underlying funds, updated at various intervals. From time to time, we will quote articles from newspapers and magazines or other publications or reports such as The Wall Street Journal, Money Magazine, USA Today and The VARDS Report. We may provide in advertising, sales literature, periodic publications or other materials information on various topics of interest to current and prospective contract holders or participants. These topics may include the relationship between sectors of the economy and the economy as a whole and its effect on various securities markets, investment strategies and techniques (such as value investing, market timing, dollar cost averaging, asset allocation, constant ratio transfer and account rebalancing), the advantages and disadvantages of investing in tax-deferred and taxable investments, customer profiles and hypothetical purchase and investment scenarios, financial management and tax and retirement planning, and investment alternatives to certificates of deposit and other financial instruments, including comparison between the contracts and the characteristics of and market for such financial instruments. 4 EXPERTS The statements of assets and liabilities of Separate Account N as of December 31, 2011, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of the Company as of December 31, 2011 and 2010, and for each of the three years in the period ended Decembe r 31, 2011 included in the Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308 . 5 F INANCIAL S TATEMENTS ReliaStar Life Insurance Company Separate Account N Year Ended December 31, 2011 with Report of Independent Registered Public Accounting Firm S-1 This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Financial Statements Year Ended December 31, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 4 Statements of Operations 25 Statements of Changes in Net Assets 47 Notes to Financial Statements 74 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company We have audited the accompanying statements of assets and liabilities of the investment divisions (the Divisions) constituting ReliaStar Life Insurance Company Separate Account N (the Account) as of December 31, 2011, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: American Funds Insurance Series: ING Investors Trust (continued): American Funds Insurance Series® Growth Fund - Class 2 ING Lord Abbett Growth and Income Portfolio - Institutional American Funds Insurance Series® Growth-Income Fund - Class Class 2 ING Marsico Growth Portfolio - Institutional Class American Funds Insurance Series® International Fund - Class 2 ING Marsico Growth Portfolio - Service Class Fidelity® Variable Insurance Products: ING MFS Total Return Portfolio - Service Class Fidelity® VIP Equity-Income Portfolio - Initial Class ING MFS Total Return Portfolio - Service 2 Class Fidelity® Variable Insurance Products II: ING Pioneer Fund Portfolio - Service Class Fidelity® VIP Contrafund® Portfolio - Initial Class ING Pioneer Mid Cap Value Portfolio - Service Class Fidelity® VIP Index 500 Portfolio - Initial Class ING T. Rowe Price Capital Appreciation Portfolio - Service Fidelity® Variable Insurance Products V: Class Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING T. Rowe Price Equity Income Portfolio - Institutional Class Fidelity® VIP Money Market Portfolio - Initial Class ING T. Rowe Price Equity Income Portfolio - Service Class Franklin Templeton Variable Insurance Products Trust: ING T. Rowe Price International Stock Portfolio - Institutional Franklin Small Cap Value Securities Fund - Class 2 Class ING Balanced Portfolio, Inc.: ING U.S. Stock Index Portfolio - Institutional Class ING Balanced Portfolio - Class I ING Money Market Portfolio: ING Intermediate Bond Portfolio: ING Money Market Portfolio - Class I ING Intermediate Bond Portfolio - Class I ING Partners, Inc.: ING Investors Trust: ING American Century Small-Mid Cap Value Portfolio - Initial ING Artio Foreign Portfolio - Service Class Class ING Artio Foreign Portfolio - Service 2 Class ING American Century Small-Mid Cap Value Portfolio - Service ING BlackRock Large Cap Growth Portfolio - Institutional Class Class ING BlackRock Large Cap Growth Portfolio - Service Class ING Baron Small Cap Growth Portfolio - Initial Class ING Clarion Global Real Estate Portfolio - Institutional Class ING Baron Small Cap Growth Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING Davis New York Venture Portfolio - Initial Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Davis New York Venture Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Fidelity® VIP Contrafund® Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - ING Fidelity® VIP Equity-Income Portfolio - Service Class Service Class ING Fidelity® VIP Mid Cap Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - ING Global Bond Portfolio - Service Class Service 2 Class ING Invesco Van Kampen Comstock Portfolio - Initial Class ING JPMorgan Emerging Markets Equity Portfolio - Service ING Invesco Van Kampen Comstock Portfolio - Service Class Class ING Invesco Van Kampen Equity and Income Portfolio - Initial ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class Class ING Invesco Van Kampen Equity and Income Portfolio - Service ING Large Cap Growth Portfolio - Institutional Class Class ING Large Cap Growth Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Large Cap Value Portfolio - Institutional Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING Legg Mason ClearBridge Aggressive Growth Portfolio - ING Liquid Assets Portfolio - Institutional Class Initial Class ING Partners, Inc. (continued): ING Variable Funds: ING Legg Mason ClearBridge Aggressive Growth Portfolio - ING Growth and Income Portfolio - Class I Service Class ING Variable Portfolios, Inc.: ING Oppenheimer Global Portfolio - Initial Class ING BlackRock Science and Technology Opportunities ING Oppenheimer Global Portfolio - Service Class Portfolio - Class I ING PIMCO Total Return Portfolio - Initial Class ING Index Plus LargeCap Portfolio - Class I ING PIMCO Total Return Portfolio - Service Class ING Index Plus MidCap Portfolio - Class I ING Pioneer High Yield Portfolio - Initial Class ING Index Plus SmallCap Portfolio - Class I ING Solution 2015 Portfolio - Initial Class ING International Index Portfolio - Class I ING Solution 2015 Portfolio - Service Class ING International Index Portfolio - Class S ING Solution 2025 Portfolio - Initial Class ING Russell TM Large Cap Growth Index Portfolio - Class I ING Solution 2025 Portfolio - Service Class ING Russell TM Large Cap Index Portfolio - Class I ING Solution 2035 Portfolio - Initial Class ING Russell TM Mid Cap Growth Index Portfolio - Class S ING Solution 2035 Portfolio - Service Class ING Small Company Portfolio - Class I ING Solution 2045 Portfolio - Initial Class ING Variable Products Trust: ING Solution 2045 Portfolio - Service Class ING International Value Portfolio - Class I ING Solution Income Portfolio - Initial Class ING MidCap Opportunities Portfolio - Class I ING Solution Income Portfolio - Service Class ING SmallCap Opportunities Portfolio - Class I ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Lord Abbett Series Fund, Inc.: Initial Class Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Neuberger Berman Advisers Management Trust: Service Class Neuberger Berman AMT Socially Responsive Portfolio® - ING T. Rowe Price Growth Equity Portfolio - Initial Class Class I ING T. Rowe Price Growth Equity Portfolio - Service Class Oppenheimer Variable Account Funds: ING Templeton Foreign Equity Portfolio - Initial Class Oppenheimer Main Street Small- & Mid-Cap Fund®/VA ING Templeton Foreign Equity Portfolio - Service Class PIMCO Variable Insurance Trust: ING Thornburg Value Portfolio - Service Class PIMCO Real Return Portfolio - Administrative Class ING UBS U.S. Large Cap Equity Portfolio - Initial Class Pioneer Variable Contracts Trust: ING UBS U.S. Large Cap Equity Portfolio - Service Class Pioneer High Yield VCT Portfolio - Class I ING Strategic Allocation Portfolios, Inc.: Wanger Advisors Trust: ING Strategic Allocation Conservative Portfolio - Class I Wanger Select ING Strategic Allocation Growth Portfolio - Class I Wanger USA ING Strategic Allocation Moderate Portfolio - Class I We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2011, by correspondence with the transfer agents or fund company. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting ReliaStar Life Insurance Company Separate Account N at December 31, 2011, results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia April 9, 2012 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® GrowthGrowth-Income International Portfolio - Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Initial Class Assets Investments in mutual funds at fair value $ 8,859 $ 6,321 $ 5,950 $ 27,894 $ 62,490 Total assets 8,859 6,321 5,950 27,894 62,490 Liabilities Due to related parties - - - 1 2 Total liabilities - - - 1 2 Net assets $ 8,859 $ 6,321 $ 5,950 $ 27,893 $ 62,488 Net Assets Accumulation units 8,859 6,321 5,950 27,893 62,488 Contracts in payout (annuitization) - Total net assets $ 8,859 $ 6,321 $ 5,950 $ 27,893 $ 62,488 Total number of mutual fund shares 171,413 191,147 392,463 1,492,457 2,714,613 Cost of mutual fund shares $ 8,086 $ 5,812 $ 6,457 $ 34,485 $ 70,010 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Portfolio - Portfolio - Securities Portfolio - Initial Class Initial Class Initial Class Fund - Class 2 Class I Assets Investments in mutual funds at fair value $ 68,719 $ 15,390 $ 9,111 $ 2,815 $ 575 Total assets 68,719 15,390 9,111 2,815 575 Liabilities Due to related parties 3 1 - - - Total liabilities 3 1 - - - Net assets $ 68,716 $ 15,389 $ 9,111 $ 2,815 $ 575 Net Assets Accumulation units 68,716 15,389 9,053 2,815 575 Contracts in payout (annuitization) - - 58 - - Total net assets $ 68,716 $ 15,389 $ 9,111 $ 2,815 $ 575 Total number of mutual fund shares 531,346 1,186,591 9,111,464 181,260 51,693 Cost of mutual fund shares $ 64,007 $ 14,817 $ 9,111 $ 2,249 $ 668 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING ING Artio ING Artio Growth Large Cap Intermediate Foreign Foreign Portfolio - Growth Bond Portfolio - Portfolio - Portfolio - Institutional Portfolio - Class I Service Class Service 2 Class Class Service Class Assets Investments in mutual funds at fair value $ 2,998 $ 3,315 $ 344 $ 11,623 $ 92 Total assets 2,998 3,315 344 11,623 92 Liabilities Due to related parties - Total liabilities - Net assets $ 2,998 $ 3,315 $ 344 $ 11,623 $ 92 Net Assets Accumulation units 2,998 3,315 344 11,623 92 Contracts in payout (annuitization) - Total net assets $ 2,998 $ 3,315 $ 344 $ 11,623 $ 92 Total number of mutual fund shares 241,766 373,761 39,057 1,208,242 9,663 Cost of mutual fund shares $ 2,925 $ 5,044 $ 409 $ 13,828 $ 90 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Clarion ING Invesco Global Real ING FMR SM Van Kampen Estate Diversified Mid ING FMR SM ING Global Growth and Portfolio - Cap Portfolio - Diversified Mid Resources Income Institutional Institutional Cap Portfolio - Portfolio - Portfolio - Class Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 3,603 $ 105 $ 1,968 $ 8,497 $ 8,597 Total assets 3,603 105 1,968 8,497 8,597 Liabilities Due to related parties - Total liabilities - Net assets $ 3,603 $ 105 $ 1,968 $ 8,497 $ 8,597 Net Assets Accumulation units 3,603 105 1,968 8,497 8,597 Contracts in payout (annuitization) - Total net assets $ 3,603 $ 105 $ 1,968 $ 8,497 $ 8,597 Total number of mutual fund shares 403,455 7,751 145,759 437,312 409,793 Cost of mutual fund shares $ 3,647 $ 102 $ 1,839 $ 8,897 $ 10,330 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Invesco ING JPMorgan Van Kampen ING JPMorgan Small Cap Core ING Large Cap Growth and Emerging Equity Growth ING Large Cap Income Markets Equity Portfolio - Portfolio - Growth Portfolio - Portfolio - Institutional Institutional Portfolio - Service 2 Class Service Class Class Class Service Class Assets Investments in mutual funds at fair value $ 137 $ 8,966 $ 19,787 $ 15,188 $ 45 Total assets 137 8,966 19,787 15,188 45 Liabilities Due to related parties - - 1 1 - Total liabilities - - 1 1 - Net assets $ 137 $ 8,966 $ 19,786 $ 15,187 $ 45 Net Assets Accumulation units 137 8,966 19,786 15,187 45 Contracts in payout (annuitization) - Total net assets $ 137 $ 8,966 $ 19,786 $ 15,187 $ 45 Total number of mutual fund shares 6,589 499,506 1,519,719 1,193,988 3,580 Cost of mutual fund shares $ 124 $ 9,930 $ 20,175 $ 16,047 $ 48 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Large Cap ING Liquid ING Marsico Value ING Limited Assets Growth ING Marsico Portfolio - Maturity Bond Portfolio - Portfolio - Growth Institutional Portfolio - Institutional Institutional Portfolio - Class Service Class Class Class Service Class Assets Investments in mutual funds at fair value $ 2,433 $ 6,714 $ 1,756 $ 736 $ 91 Total assets 2,433 6,714 1,756 736 91 Liabilities Due to related parties - Total liabilities - Net assets $ 2,433 $ 6,714 $ 1,756 $ 736 $ 91 Net Assets Accumulation units 2,433 6,714 1,756 736 91 Contracts in payout (annuitization) - Total net assets $ 2,433 $ 6,714 $ 1,756 $ 736 $ 91 Total number of mutual fund shares 294,610 662,148 1,755,633 43,349 5,431 Cost of mutual fund shares $ 2,284 $ 6,969 $ 1,756 $ 653 $ 75 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING T. Rowe ING MFS Total ING MFS Total ING Pioneer Price Capital Return Return ING Pioneer Mid Cap Value Appreciation Portfolio - Portfolio - Fund Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 3,534 $ 262 $ 295 $ 486 $ 17,955 Total assets 3,534 262 295 486 17,955 Liabilities Due to related parties - 1 Total liabilities - 1 Net assets $ 3,534 $ 262 $ 295 $ 486 $ 17,954 Net Assets Accumulation units 3,534 262 295 486 17,954 Contracts in payout (annuitization) - Total net assets $ 3,534 $ 262 $ 295 $ 486 $ 17,954 Total number of mutual fund shares 237,790 17,802 28,070 47,229 784,398 Cost of mutual fund shares $ 3,370 $ 247 $ 275 $ 443 $ 16,910 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity ING T. Rowe Price ING U.S. Stock Income Price Equity International Index ING Money Portfolio - Income Stock Portfolio - Portfolio - Market Institutional Portfolio - Institutional Institutional Portfolio - Class Service Class Class Class Class I Assets Investments in mutual funds at fair value $ 5,076 $ 501 $ 13,470 $ 657 $ 204 Total assets 5,076 501 13,470 657 204 Liabilities Due to related parties - - 1 - - Total liabilities - - 1 - - Net assets $ 5,076 $ 501 $ 13,469 $ 657 $ 204 Net Assets Accumulation units 5,076 501 13,469 657 204 Contracts in payout (annuitization) - Total net assets $ 5,076 $ 501 $ 13,469 $ 657 $ 204 Total number of mutual fund shares 444,101 43,782 1,357,865 63,139 204,287 Cost of mutual fund shares $ 4,264 $ 472 $ 18,146 $ 604 $ 204 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING American ING American ING Baron ING Baron Century Small- Century Small- Small Cap Small Cap ING Davis New Mid Cap Value Mid Cap Value Growth Growth York Venture Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 1,913 $ 125 $ 4,092 $ 207 $ 1,178 Total assets 1,913 125 4,092 207 1,178 Liabilities Due to related parties - Total liabilities - Net assets $ 1,913 $ 125 $ 4,092 $ 207 $ 1,178 Net Assets Accumulation units 1,913 125 4,092 207 1,178 Contracts in payout (annuitization) - Total net assets $ 1,913 $ 125 $ 4,092 $ 207 $ 1,178 Total number of mutual fund shares 168,095 11,060 206,246 10,697 69,539 Cost of mutual fund shares $ 2,017 $ 108 $ 3,451 $ 164 $ 1,090 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Davis New VIP VIP Equity- ING Fidelity® York Venture Contrafund® Income VIP Mid Cap ING Global Portfolio - Portfolio - Portfolio - Portfolio - Bond Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 63 $ 1,557 $ 338 $ 422 $ 432 Total assets 63 1,557 338 422 432 Liabilities Due to related parties - Total liabilities - Net assets $ 63 $ 1,557 $ 338 $ 422 $ 432 Net Assets Accumulation units 63 1,557 338 422 432 Contracts in payout (annuitization) - Total net assets $ 63 $ 1,557 $ 338 $ 422 $ 432 Total number of mutual fund shares 3,781 171,047 40,048 35,914 38,139 Cost of mutual fund shares $ 61 $ 1,392 $ 302 $ 406 $ 421 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Invesco ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen Van Kampen Van Kampen Equity and Equity and ING JPMorgan Comstock Comstock Income Income Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 4,850 $ 158 $ 8,853 $ 186 $ 5,948 Total assets 4,850 158 8,853 186 5,948 Liabilities Due to related parties - Total liabilities - Net assets $ 4,850 $ 158 $ 8,853 $ 186 $ 5,948 Net Assets Accumulation units 4,850 158 8,853 186 5,948 Contracts in payout (annuitization) - Total net assets $ 4,850 $ 158 $ 8,853 $ 186 $ 5,948 Total number of mutual fund shares 493,422 16,114 267,882 5,656 422,442 Cost of mutual fund shares $ 5,183 $ 156 $ 9,330 $ 180 $ 5,746 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING ING ING JPMorgan Oppenheimer Oppenheimer ING PIMCO ING PIMCO Mid Cap Value Global Global Total Return Total Return Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 235 $ 33,835 $ 455 $ 13,691 $ 1,406 Total assets 235 33,835 455 13,691 1,406 Liabilities Due to related parties - 1 - 1 - Total liabilities - 1 - 1 - Net assets $ 235 $ 33,834 $ 455 $ 13,690 $ 1,406 Net Assets Accumulation units 235 33,834 455 13,690 1,406 Contracts in payout (annuitization) - Total net assets $ 235 $ 33,834 $ 455 $ 13,690 $ 1,406 Total number of mutual fund shares 16,760 2,698,140 37,314 1,164,176 120,663 Cost of mutual fund shares $ 181 $ 35,605 $ 454 $ 13,678 $ 1,445 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Pioneer High Yield ING Solution ING Solution ING Solution ING Solution Portfolio - 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - Initial Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 5,634 $ 2,948 $ 1,129 $ 3,992 $ 1,037 Total assets 5,634 2,948 1,129 3,992 1,037 Liabilities Due to related parties - Total liabilities - Net assets $ 5,634 $ 2,948 $ 1,129 $ 3,992 $ 1,037 Net Assets Accumulation units 5,634 2,948 1,129 3,992 1,037 Contracts in payout (annuitization) - Total net assets $ 5,634 $ 2,948 $ 1,129 $ 3,992 $ 1,037 Total number of mutual fund shares 534,049 275,774 106,531 376,207 98,535 Cost of mutual fund shares $ 5,860 $ 2,776 $ 1,052 $ 3,497 $ 988 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution Income 2035 Portfolio - 2035 Portfolio - 2045 Portfolio - 2045 Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 2,380 $ 371 $ 1,381 $ 677 $ 2,923 Total assets 2,380 371 1,381 677 2,923 Liabilities Due to related parties - Total liabilities - Net assets $ 2,380 $ 371 $ 1,381 $ 677 $ 2,923 Net Assets Accumulation units 2,380 371 1,381 677 2,923 Contracts in payout (annuitization) - Total net assets $ 2,380 $ 371 $ 1,381 $ 677 $ 2,923 Total number of mutual fund shares 222,633 34,994 128,341 63,463 275,518 Cost of mutual fund shares $ 2,207 $ 333 $ 1,352 $ 647 $ 3,110 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Price ING T. Rowe ING T. Rowe ING Solution Diversified Mid Diversified Mid Price Growth Price Growth Income Cap Growth Cap Growth Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 207 $ 42,023 $ 182 $ 3,634 $ 228 Total assets 207 42,023 182 3,634 228 Liabilities Due to related parties - 2 - - - Total liabilities - 2 - - - Net assets $ 207 $ 42,021 $ 182 $ 3,634 $ 228 Net Assets Accumulation units 207 42,019 182 3,634 228 Contracts in payout (annuitization) - 2 - - - Total net assets $ 207 $ 42,021 $ 182 $ 3,634 $ 228 Total number of mutual fund shares 19,629 5,093,723 22,400 67,411 4,281 Cost of mutual fund shares $ 214 $ 44,285 $ 157 $ 3,331 $ 221 The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING UBS U.S. ING UBS U.S. ING Templeton ING Templeton ING Thornburg Large Cap Large Cap Foreign Equity Foreign Equity Value Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 1,326 $ 178 $ 136 $ 2,755 $ 12 Total assets 1,326 178 136 2,755 12 Liabilities Due to related parties - Total liabilities - Net assets $ 1,326 $ 178 $ 136 $ 2,755 $ 12 Net Assets Accumulation units 1,326 178 136 2,755 12 Contracts in payout (annuitization) - Total net assets $ 1,326 $ 178 $ 136 $ 2,755 $ 12 Total number of mutual fund shares 139,304 18,819 4,965 315,956 1,368 Cost of mutual fund shares $ 1,414 $ 183 $ 143 $ 2,962 $ 11 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING BlackRock ING Strategic ING Strategic ING Strategic Science and Allocation Allocation Allocation ING Growth Technology Conservative Growth Moderate and Income Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 4,033 $ 5,888 $ 9,142 $ 2,106 $ 1,615 Total assets 4,033 5,888 9,142 2,106 1,615 Liabilities Due to related parties - Total liabilities - Net assets $ 4,033 $ 5,888 $ 9,142 $ 2,106 $ 1,615 Net Assets Accumulation units 4,033 5,888 9,142 2,106 1,615 Contracts in payout (annuitization) - Total net assets $ 4,033 $ 5,888 $ 9,142 $ 2,106 $ 1,615 Total number of mutual fund shares 395,808 606,991 920,629 97,537 303,512 Cost of mutual fund shares $ 3,978 $ 5,893 $ 8,545 $ 1,939 $ 1,514 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING ING ING Index Plus ING Index Plus ING Index Plus International International LargeCap MidCap SmallCap Index Index Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class S Assets Investments in mutual funds at fair value $ 2,611 $ 5,704 $ 3,413 $ 642 $ 36 Total assets 2,611 5,704 3,413 642 36 Liabilities Due to related parties - Total liabilities - Net assets $ 2,611 $ 5,704 $ 3,413 $ 642 $ 36 Net Assets Accumulation units 2,611 5,704 3,413 642 36 Contracts in payout (annuitization) - Total net assets $ 2,611 $ 5,704 $ 3,413 $ 642 $ 36 Total number of mutual fund shares 191,452 374,781 246,399 87,583 4,902 Cost of mutual fund shares $ 2,454 $ 4,963 $ 3,178 $ 678 $ 38 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) ING Russell™ ING Russell™ ING Russell™ ING Large Cap Large Cap Mid Cap ING Small International Growth Index Index Growth Index Company Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class S Class I Class I Assets Investments in mutual funds at fair value $ 36,331 $ 7,215 $ 864 $ 135 $ 9,424 Total assets 36,331 7,215 864 135 9,424 Liabilities Due to related parties 1 - Total liabilities 1 - Net assets $ 36,330 $ 7,215 $ 864 $ 135 $ 9,424 Net Assets Accumulation units 36,330 7,215 864 135 9,424 Contracts in payout (annuitization) - Total net assets $ 36,330 $ 7,215 $ 864 $ 135 $ 9,424 Total number of mutual fund shares 2,451,463 737,684 54,283 7,563 1,338,579 Cost of mutual fund shares $ 26,994 $ 5,709 $ 728 $ 118 $ 15,888 The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) Neuberger Lord Abbett Berman AMT ING MidCap ING SmallCap Series Fund - Socially Oppenheimer Opportunities Opportunities Mid-Cap Value Responsive Main Street Portfolio - Portfolio - Portfolio - Portfolio® - Small - & Mid- Class I Class I Class VC Class I Cap Fund®/VA Assets Investments in mutual funds at fair value $ 24,675 $ 13,844 $ 1,453 $ 3,286 $ 147 Total assets 24,675 13,844 1,453 3,286 147 Liabilities Due to related parties 1 1 - - - Total liabilities 1 1 - - - Net assets $ 24,674 $ 13,843 $ 1,453 $ 3,286 $ 147 Net Assets Accumulation units 24,672 13,843 1,453 3,286 147 Contracts in payout (annuitization) 2 - Total net assets $ 24,674 $ 13,843 $ 1,453 $ 3,286 $ 147 Total number of mutual fund shares 2,121,642 645,130 91,596 228,983 8,534 Cost of mutual fund shares $ 14,474 $ 9,531 $ 1,354 $ 3,106 $ 125 The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2011 (Dollars in thousands) PIMCO Real Return Pioneer High Portfolio - Yield VCT Administrative Portfolio - Class Class I Wanger Select Wanger USA Assets Investments in mutual funds at fair value $ 10,375 $ 1,792 $ 3,232 $ 2,637 Total assets 10,375 1,792 3,232 2,637 Liabilities Due to related parties - Total liabilities - Net assets $ 10,375 $ 1,792 $ 3,232 $ 2,637 Net Assets Accumulation units 10,375 1,792 3,232 2,637 Contracts in payout (annuitization) - Total net assets $ 10,375 $ 1,792 $ 3,232 $ 2,637 Total number of mutual fund shares 743,742 180,663 138,425 88,473 Cost of mutual fund shares $ 9,678 $ 1,787 $ 3,329 $ 2,633 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® Growth Growth-Income International Portfolio - Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Initial Class Net investment income (loss) Income: Dividends $ 57 $ 102 $ 119 $ 727 $ 670 Total investment income 57 102 119 727 670 Expenses: Mortality and expense risk and other charges 126 87 92 423 953 Total expenses 126 87 92 423 953 Net investment income (loss) (69 ) 15 27 304 (283 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (85 ) (92 ) (214 ) (436 ) 870 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (85 ) (92 ) (214 ) (436 ) 870 Net unrealized appreciation (depreciation) of investments (395 ) (145 ) (894 ) 35 (3,111 ) Net realized and unrealized gain (loss) on investments (480 ) (237 ) (1,108 ) (401 ) (2,241 ) Net increase (decrease) in net assets resulting from operations $ (549 ) $ (222 ) $ (1,081 ) $ (97 ) $ (2,524 ) The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Portfolio - Portfolio - Securities Portfolio - Initial Class Initial Class Initial Class Fund - Class 2 Class I Net investment income (loss) Income: Dividends $ 1,380 $ 494 $ 10 $ 21 $ 19 Total investment income 1,380 494 10 21 19 Expenses: Mortality and expense risk and other charges 1,017 218 131 41 9 Total expenses 1,017 218 131 41 9 Net investment income (loss) 363 276 (121 ) (20 ) 10 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 670 66 - 32 (31 ) Capital gains distributions 1,735 414 - - - Total realized gain (loss) on investments and capital gains distributions 2,405 480 - 32 (31 ) Net unrealized appreciation (depreciation) of investments (2,318 ) 129 - (185 ) 7 Net realized and unrealized gain (loss) on investments 87 609 - (153 ) (24 ) Net increase (decrease) in net assets resulting from operations $ 450 $ 885 $ (121 ) $ (173 ) $ (14 ) The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING ING Artio ING Artio Growth Large Cap Intermediate Foreign Foreign Portfolio - Growth Bond Portfolio - Portfolio - Portfolio - Institutional Portfolio - Class I Service Class Service 2 Class Class Service Class Net investment income (loss) Income: Dividends $ 132 $ 75 $ 8 $ 75 $ - Total investment income 132 75 8 75 - Expenses: Mortality and expense risk and other charges 37 56 7 180 1 Total expenses 37 56 7 180 1 Net investment income (loss) 95 19 1 (105 ) (1 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 (390 ) (137 ) (392 ) 6 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 5 (390 ) (137 ) (392 ) 6 Net unrealized appreciation (depreciation) of investments 54 (607 ) 23 179 (8 ) Net realized and unrealized gain (loss) on investments 59 (997 ) (114 ) (213 ) (2 ) Net increase (decrease) in net assets resulting from operations $ 154 $ (978 ) $ (113 ) $ (318 ) $ (3 ) The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Clarion ING Invesco Global Real ING FMR SM Van Kampen Estate Diversified Mid ING FMR SM ING Global Growth and Portfolio - Cap Portfolio - Diversified Mid Resources Income Institutional Institutional Cap Portfolio - Portfolio - Portfolio - Class Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 144 $ - $ 4 $ 52 $ 112 Total investment income 144 - 4 52 112 Expenses: Mortality and expense risk and other charges 55 2 30 132 128 Total expenses 55 2 30 132 128 Net investment income (loss) 89 (2 ) (26 ) (80 ) (16 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (35 ) 8 (7 ) (219 ) (209 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (35 ) 8 (7 ) (219 ) (209 ) Net unrealized appreciation (depreciation) of investments (299 ) (24 ) (242 ) (772 ) (86 ) Net realized and unrealized gain (loss) on investments (334 ) (16 ) (249 ) (991 ) (295 ) Net increase (decrease) in net assets resulting from operations $ (245 ) $ (18 ) $ (275 ) $ (1,071 ) $ (311 ) The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Invesco ING JPMorgan Van Kampen ING JPMorgan Small Cap Core ING Large Cap Growth and Emerging Equity Growth ING Large Cap Income Markets Equity Portfolio - Portfolio - Growth Portfolio - Portfolio - Institutional Institutional Portfolio - Service 2 Class Service Class Class Class Service Class Net investment income (loss) Income: Dividends $ 1 $ 88 $ 120 $ 48 $ - Total investment income 1 88 120 48 - Expenses: Mortality and expense risk and other charges 2 144 301 211 1 Total expenses 2 144 301 211 1 Net investment income (loss) (1 ) (56 ) (181 ) (163 ) (1 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2 ) (204 ) (213 ) (12 ) - Capital gains distributions - 343 - 1,016 3 Total realized gain (loss) on investments and capital gains distributions (2 ) 139 (213 ) 1,004 3 Net unrealized appreciation (depreciation) of investments (1 ) (2,268 ) (96 ) (860 ) (3 ) Net realized and unrealized gain (loss) on investments (3 ) (2,129 ) (309 ) 144 - Net increase (decrease) in net assets resulting from operations $ (4 ) $ (2,185 ) $ (490 ) $ (19 ) $ (1 ) The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Lord ING Large Cap ING Liquid Abbett Growth ING Marsico Value ING Limited Assets and Income Growth Portfolio - Maturity Bond Portfolio - Portfolio - Portfolio - Institutional Portfolio - Institutional Institutional Institutional Class Service Class Class Class Class Net investment income (loss) Income: Dividends $ 24 $ 219 $ - $ 2 $ 4 Total investment income 24 219 - 2 4 Expenses: Mortality and expense risk and other charges 33 97 23 1 11 Total expenses 33 97 23 1 11 Net investment income (loss) (9 ) 122 (23 ) 1 (7 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (69 ) (57 ) - 117 (3 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (69 ) (57 ) - 117 (3 ) Net unrealized appreciation (depreciation) of investments 117 (80 ) - (103 ) (14 ) Net realized and unrealized gain (loss) on investments 48 (137 ) - 14 (17 ) Net increase (decrease) in net assets resulting from operations $ 39 $ (15 ) $ (23 ) $ 15 $ (24 ) The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Marsico ING MFS Total ING MFS Total ING Pioneer Growth Return Return ING Pioneer Mid Cap Value Portfolio - Portfolio - Portfolio - Fund Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ 86 $ 6 $ 4 $ 7 Total investment income - 86 6 4 7 Expenses: Mortality and expense risk and other charges 2 49 4 4 7 Total expenses 2 49 4 4 7 Net investment income (loss) (2 ) 37 2 - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 8 (91 ) (9 ) 8 - Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 8 (91 ) (9 ) 8 - Net unrealized appreciation (depreciation) of investments (10 ) 56 8 (29 ) (33 ) Net realized and unrealized gain (loss) on investments (2 ) (35 ) (1 ) (21 ) (33 ) Net increase (decrease) in net assets resulting from operations $ (4 ) $ 2 $ 1 $ (21 ) $ (33 ) The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe ING T. Rowe Price Equity ING T. Rowe Price ING U.S. Stock Price Capital Income Price Equity International Index Appreciation Portfolio - Income Stock Portfolio - Portfolio - Portfolio - Institutional Portfolio - Institutional Institutional Service Class Class Service Class Class Class Net investment income (loss) Income: Dividends $ 331 $ 116 $ 10 $ 592 $ 13 Total investment income 331 116 10 592 13 Expenses: Mortality and expense risk and other charges 233 72 7 221 8 Total expenses 233 72 7 221 8 Net investment income (loss) 98 44 3 371 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (256 ) 153 49 (540 ) (2 ) Capital gains distributions - 27 Total realized gain (loss) on investments and capital gains distributions (256 ) 153 49 (540 ) 25 Net unrealized appreciation (depreciation) of investments 404 (312 ) (61 ) (1,949 ) (28 ) Net realized and unrealized gain (loss) on investments 148 (159 ) (12 ) (2,489 ) (3 ) Net increase (decrease) in net assets resulting from operations $ 246 $ (115 ) $ (9 ) $ (2,118 ) $ 2 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING American ING American ING Baron ING Baron ING Money Century Small- Century Small- Small Cap Small Cap Market Mid Cap Value Mid Cap Value Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 25 $ 1 $ - $ - Total investment income - 25 1 - - Expenses: Mortality and expense risk and other charges 4 29 2 58 3 Total expenses 4 29 2 58 3 Net investment income (loss) (4 ) (4 ) (1 ) (58 ) (3 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 451 (1 ) 52 1 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions - 451 (1 ) 52 1 Net unrealized appreciation (depreciation) of investments - (546 ) (4 ) 39 5 Net realized and unrealized gain (loss) on investments - (95 ) (5 ) 91 6 Net increase (decrease) in net assets resulting from operations $ (4 ) $ (99 ) $ (6 ) $ 33 $ 3 The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Davis New ING Davis New VIP VIP Equity- ING Fidelity® York Venture York Venture Contrafund® Income VIP Mid Cap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 15 $ 1 $ 12 $ 5 $ 1 Total investment income 15 1 12 5 1 Expenses: Mortality and expense risk and other charges 17 1 23 5 7 Total expenses 17 1 23 5 7 Net investment income (loss) (2 ) - (11 ) - (6 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (34 ) (6 ) (157 ) (26 ) (10 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (34 ) (6 ) (157 ) (26 ) (10 ) Net unrealized appreciation (depreciation) of investments (40 ) (5 ) 98 21 (43 ) Net realized and unrealized gain (loss) on investments (74 ) (11 ) (59 ) (5 ) (53 ) Net increase (decrease) in net assets resulting from operations $ (76 ) $ (11 ) $ (70 ) $ (5 ) $ (59 ) The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Invesco ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen Van Kampen Van Kampen Equity and Equity and ING Global Comstock Comstock Income Income Bond Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ 29 $ 84 $ 2 $ 207 $ 4 Total investment income 29 84 2 207 4 Expenses: Mortality and expense risk and other charges 6 71 3 132 3 Total expenses 6 71 3 132 3 Net investment income (loss) 23 13 (1 ) 75 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 27 (114 ) (26 ) (118 ) 1 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 27 (114 ) (26 ) (118 ) 1 Net unrealized appreciation (depreciation) of investments (38 ) (82 ) 23 (193 ) (5 ) Net realized and unrealized gain (loss) on investments (11 ) (196 ) (3 ) (311 ) (4 ) Net increase (decrease) in net assets resulting from operations $ 12 $ (183 ) $ (4 ) $ (236 ) $ (3 ) The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Legg ING Legg Mason Mason ClearBridge ClearBridge ING ING JPMorgan ING JPMorgan Aggressive Aggressive Oppenheimer Mid Cap Value Mid Cap Value Growth Growth Global Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 65 $ 2 $ 57 $ - $ 565 Total investment income 65 2 57 - 565 Expenses: Mortality and expense risk and other charges 84 4 13 - 545 Total expenses 84 4 13 - 545 Net investment income (loss) (19 ) (2 ) 44 - 20 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (12 ) 7 (3,061 ) (3 ) 592 Capital gains distributions - - 3,862 12 - Total realized gain (loss) on investments and capital gains distributions (12 ) 7 801 9 592 Net unrealized appreciation (depreciation) of investments 62 (4 ) (600 ) (8 ) (4,148 ) Net realized and unrealized gain (loss) on investments 50 3 201 1 (3,556 ) Net increase (decrease) in net assets resulting from operations $ 31 $ 1 $ 245 $ 1 $ (3,536 ) The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Oppenheimer ING PIMCO ING PIMCO ING Pioneer Global Total Return Total Return High Yield ING Solution Portfolio - Portfolio - Portfolio - Portfolio - 2015 Portfolio - Service Class Initial Class Service Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 6 $ 413 $ 44 $ 352 $ 96 Total investment income 6 413 44 352 96 Expenses: Mortality and expense risk and other charges 7 180 19 89 39 Total expenses 7 180 19 89 39 Net investment income (loss) (1 ) 233 25 263 57 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (17 ) (2 ) 3 770 38 Capital gains distributions - 439 51 - - Total realized gain (loss) on investments and capital gains distributions (17 ) 437 54 770 38 Net unrealized appreciation (depreciation) of investments (35 ) (415 ) (60 ) (1,161 ) (156 ) Net realized and unrealized gain (loss) on investments (52 ) 22 (6 ) (391 ) (118 ) Net increase (decrease) in net assets resulting from operations $ (53 ) $ 255 $ 19 $ (128 ) $ (61 ) The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - 2035 Portfolio - 2035 Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ 35 $ 90 $ 22 $ 39 $ 6 Total investment income 35 90 22 39 6 Expenses: Mortality and expense risk and other charges 15 54 14 30 5 Total expenses 15 54 14 30 5 Net investment income (loss) 20 36 8 9 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 33 11 (6 ) (3 ) (5 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 33 11 (6 ) (3 ) (5 ) Net unrealized appreciation (depreciation) of investments (74 ) (223 ) (52 ) (146 ) (19 ) Net realized and unrealized gain (loss) on investments (41 ) (212 ) (58 ) (149 ) (24 ) Net increase (decrease) in net assets resulting from operations $ (21 ) $ (176 ) $ (50 ) $ (140 ) $ (23 ) The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING T. Rowe Price ING Solution ING Solution Diversified Mid ING Solution ING Solution Income Income Cap Growth 2045 Portfolio - 2045 Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 19 $ 8 $ 130 $ 9 $ 154 Total investment income 19 8 130 9 154 Expenses: Mortality and expense risk and other charges 18 10 43 3 657 Total expenses 18 10 43 3 657 Net investment income (loss) 1 (2 ) 87 6 (503 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 51 5 (17 ) 5 (363 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 51 5 (17 ) 5 (363 ) Net unrealized appreciation (depreciation) of investments (139 ) (51 ) (91 ) (15 ) (1,334 ) Net realized and unrealized gain (loss) on investments (88 ) (46 ) (108 ) (10 ) (1,697 ) Net increase (decrease) in net assets resulting from operations $ (87 ) $ (48 ) $ (21 ) $ (4 ) $ (2,200 ) The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING T. Rowe Price ING T. Rowe ING T. Rowe Diversified Mid Price Growth Price Growth ING Templeton ING Templeton Cap Growth Equity Equity Foreign Equity Foreign Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ - $ 26 $ 3 Total investment income - - - 26 3 Expenses: Mortality and expense risk and other charges 3 52 3 18 3 Total expenses 3 52 3 18 3 Net investment income (loss) (3 ) (52 ) (3 ) 8 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 (15 ) 26 65 (9 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 5 (15 ) 26 65 (9 ) Net unrealized appreciation (depreciation) of investments (14 ) (40 ) (30 ) (268 ) (19 ) Net realized and unrealized gain (loss) on investments (9 ) (55 ) (4 ) (203 ) (28 ) Net increase (decrease) in net assets resulting from operations $ (12 ) $ (107 ) $ (7 ) $ (195 ) $ (28 ) The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING UBS U.S. ING UBS U.S. ING Strategic ING Strategic ING Thornburg Large Cap Large Cap Allocation Allocation Value Equity Equity Conservative Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Class I Class I Net investment income (loss) Income: Dividends $ 1 $ 33 $ - $ 166 $ 149 Total investment income 1 33 - 166 149 Expenses: Mortality and expense risk and other charges 2 41 - 57 81 Total expenses 2 41 - 57 81 Net investment income (loss) (1 ) (8 ) - 109 68 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 16 (22 ) 2 41 (242 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 16 (22 ) 2 41 (242 ) Net unrealized appreciation (depreciation) of investments (39 ) (78 ) (2 ) (143 ) (95 ) Net realized and unrealized gain (loss) on investments (23 ) (100 ) - (102 ) (337 ) Net increase (decrease) in net assets resulting from operations $ (24 ) $ (108 ) $ - $ 7 $ (269 ) The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING BlackRock ING Strategic Science and Allocation ING Growth Technology ING Index Plus ING Index Plus Moderate and Income Opportunities LargeCap MidCap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 289 $ 28 $ - $ 64 $ 51 Total investment income 289 28 - 64 51 Expenses: Mortality and expense risk and other charges 124 30 23 41 88 Total expenses 124 30 23 41 88 Net investment income (loss) 165 (2 ) (23 ) 23 (37 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (115 ) (34 ) 104 (70 ) (208 ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (115 ) (34 ) 104 (70 ) (208 ) Net unrealized appreciation (depreciation) of investments (233 ) 1 (299 ) (15 ) 109 Net realized and unrealized gain (loss) on investments (348 ) (33 ) (195 ) (85 ) (99 ) Net increase (decrease) in net assets resulting from operations $ (183 ) $ (35 ) $ (218 ) $ (62 ) $ (136 ) The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING ING ING Russell™ ING Russell™ ING Index Plus International International Large Cap Large Cap SmallCap Index Index Growth Index Index Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class S Class I Class I Net investment income (loss) Income: Dividends $ 31 $ 19 $ 1 $ 487 $ 127 Total investment income 31 19 1 487 127 Expenses: Mortality and expense risk and other charges 51 10 1 540 109 Total expenses 51 10 1 540 109 Net investment income (loss) (20 ) 9 - (53 ) 18 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (152 ) 19 1 1,320 318 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (152 ) 19 1 1,320 318 Net unrealized appreciation (depreciation) of investments 100 (124 ) (8 ) (236 ) (237 ) Net realized and unrealized gain (loss) on investments (52 ) (105 ) (7 ) 1,084 81 Net increase (decrease) in net assets resulting from operations $ (72 ) $ (96 ) $ (7 ) $ 1,031 $ 99 The accompanying notes are an integral part of these financial statements. 43 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) ING Russell™ ING Mid Cap ING Small International ING MidCap ING SmallCap Growth Index Company Value Opportunities Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class S Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 3 $ 1 $ 288 $ - $ - Total investment income 3 1 288 - - Expenses: Mortality and expense risk and other charges 12 2 161 376 204 Total expenses 12 2 161 376 204 Net investment income (loss) (9 ) (1 ) 127 (376 ) (204 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 38 7 (1,186 ) 1,505 826 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 38 7 (1,186 ) 1,505 826 Net unrealized appreciation (depreciation) of investments (61 ) (11 ) (787 ) (1,577 ) (698 ) Net realized and unrealized gain (loss) on investments (23 ) (4 ) (1,973 ) (72 ) 128 Net increase (decrease) in net assets resulting from operations $ (32 ) $ (5 ) $ (1,846 ) $ (448 ) $ (76 ) The accompanying notes are an integral part of these financial statements. 44 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real Series Fund - Socially Oppenheimer Return Pioneer High Mid-Cap Value Responsive Main Street Portfolio - Yield VCT Portfolio - Portfolio® - Small - & Mid- Administrative Portfolio - Class VC Class I Cap Fund®/VA Class Class I Net investment income (loss) Income: Dividends $ 3 $ 12 $ 1 $ 471 $ 105 Total investment income 3 12 1 471 105 Expenses: Mortality and expense risk and other charges 21 48 2 123 28 Total expenses 21 48 2 123 28 Net investment income (loss) (18 ) (36 ) (1 ) 348 77 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (73 ) 55 (4 ) 113 182 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (73 ) 55 (4 ) 113 182 Net unrealized appreciation (depreciation) of investments 13 (177 ) (2 ) 373 (352 ) Net realized and unrealized gain (loss) on investments (60 ) (122 ) (6 ) 486 (170 ) Net increase (decrease) in net assets resulting from operations $ (78 ) $ (158 ) $ (7 ) $ 834 $ (93 ) The accompanying notes are an integral part of these financial statements. 45 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2011 (Dollars in thousands) Wanger Select Wanger USA Net investment income (loss) Income: Dividends $ 85 $ - Total investment income 85 - Expenses: Mortality and expense risk and other charges 53 39 Total expenses 53 39 Net investment income (loss) 32 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) ) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions ) Net unrealized appreciation (depreciation) of investments ) ) Net realized and unrealized gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance Fidelity® VIP Insurance Series® Series® Equity-Income Series® Growth Growth-Income International Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Net assets at January 1, 2010 $ 6,501 $ 4,429 $ 4,689 $ 31,101 Increase (decrease) in net assets Operations: Net investment income (loss) (47 ) 9 42 119 Total realized gain (loss) on investments and capital gains distributions (348 ) (193 ) (192 ) (276 ) Net unrealized appreciation (depreciation) of investments 1,596 713 511 4,017 Net increase (decrease) in net assets from operations 1,201 529 361 3,860 Changes from principal transactions: Premiums 1,744 1,187 1,211 1,667 Death benefits (13 ) (13 ) (8 ) (68 ) Surrenders and withdrawals (832 ) (501 ) (364 ) (3,634 ) Policy loans (52 ) (24 ) (36 ) 68 Contract charges (10 ) (5 ) (6 ) 6 Transfers between Divisions (including fixed account), net (199 ) 175 434 (1,399 ) Increase (decrease) in net assets derived from principal transactions 638 819 1,231 (3,360 ) Total increase (decrease) in net assets 1,839 1,348 1,592 500 Net assets at December 31, 2010 8,340 5,777 6,281 31,601 Increase (decrease) in net assets Operations: Net investment income (loss) (69 ) 15 27 304 Total realized gain (loss) on investments and capital gains distributions (85 ) (92 ) (214 ) (436 ) Net unrealized appreciation (depreciation) of investments (395 ) (145 ) (894 ) 35 Net increase (decrease) in net assets from operations (549 ) (222 ) (1,081 ) (97 ) Changes from principal transactions: Premiums 1,733 1,095 1,193 1,429 Death benefits (4 ) (1 ) (2 ) (48 ) Surrenders and withdrawals (588 ) (380 ) (390 ) (3,911 ) Policy loans 10 (6 ) (9 ) 126 Contract charges (9 ) (4 ) (5 ) 7 Transfers between Divisions (including fixed account), net (74 ) 62 (37 ) (1,214 ) Increase (decrease) in net assets derived from principal transactions 1,068 766 750 (3,611 ) Total increase (decrease) in net assets 519 544 (331 ) (3,708 ) Net assets at December 31, 2011 $ 8,859 $ 6,321 $ 5,950 $ 27,893 The accompanying notes are an integral part of these financial statements. 47 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Contrafund® Index 500 Grade Bond Money Market Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net assets at January 1, 2010 $ 67,270 $ 72,083 $ 15,980 $ 11,415 Increase (decrease) in net assets Operations: Net investment income (loss) (118 ) 367 341 (129 ) Total realized gain (loss) on investments and capital gains distributions (738 ) 980 250 6 Net unrealized appreciation (depreciation) of investments 10,595 7,624 406 - Net increase (decrease) in net assets from operations 9,739 8,971 997 (123 ) Changes from principal transactions: Premiums 4,459 3,676 1,133 9,005 Death benefits (208 ) (186 ) (13 ) (16 ) Surrenders and withdrawals (7,954 ) (7,679 ) (2,154 ) (1,632 ) Policy loans 115 209 74 66 Contract charges (7 ) 8 3 5 Transfers between Divisions (including fixed account), net (2,510 ) (2,056 ) 21 (9,132 ) Increase (decrease) in net assets derived from principal transactions (6,105 ) (6,028 ) (936 ) (1,704 ) Total increase (decrease) in net assets 3,634 2,943 61 (1,827 ) Net assets at December 31, 2010 70,904 75,026 16,041 9,588 Increase (decrease) in net assets Operations: Net investment income (loss) (283 ) 363 276 (121 ) Total realized gain (loss) on investments and capital gains distributions 870 2,405 480 - Net unrealized appreciation (depreciation) of investments (3,111 ) (2,318 ) 129 - Net increase (decrease) in net assets from operations (2,524 ) 450 885 (121 ) Changes from principal transactions: Premiums 4,426 3,281 1,036 4,688 Death benefits (153 ) (156 ) (27 ) (67 ) Surrenders and withdrawals (7,741 ) (7,836 ) (2,321 ) (1,603 ) Policy loans 132 124 1 47 Contract charges (4 ) 11 2 3 Transfers between Divisions (including fixed account), net (2,552 ) (2,184 ) (228 ) (3,424 ) Increase (decrease) in net assets derived from principal transactions (5,892 ) (6,760 ) (1,537 ) (356 ) Total increase (decrease) in net assets (8,416 ) (6,310 ) (652 ) (477 ) Net assets at December 31, 2011 $ 62,488 $ 68,716 $ 15,389 $ 9,111 The accompanying notes are an integral part of these financial statements. 48 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) Franklin Small ING ING Artio Cap Value ING Balanced Intermediate Foreign Securities Portfolio - Bond Portfolio - Portfolio - Fund - Class 2 Class I Class I Service Class Net assets at January 1, 2010 $ 2,081 $ 715 $ 2,269 $ 4,622 Increase (decrease) in net assets Operations: Net investment income (loss) (14 ) 10 91 (60 ) Total realized gain (loss) on investments and capital gains distributions (159 ) (23 ) (58 ) (632 ) Net unrealized appreciation (depreciation) of investments 743 97 154 895 Net increase (decrease) in net assets from operations 570 84 187 203 Changes from principal transactions: Premiums 443 - 328 502 Death benefits (3 ) (7 ) (3 ) (5 ) Surrenders and withdrawals (211 ) (41 ) (316 ) (461 ) Policy loans (10 ) - (9 ) (22 ) Contract charges (2 ) (1 ) (2 ) (2 ) Transfers between Divisions (including fixed account), net (28 ) (24 ) 111 (376 ) Increase (decrease) in net assets derived from principal transactions 189 (73 ) 109 (364 ) Total increase (decrease) in net assets 759 11 296 (161 ) Net assets at December 31, 2010 2,840 726 2,565 4,461 Increase (decrease) in net assets Operations: Net investment income (loss) (20 ) 10 95 19 Total realized gain (loss) on investments and capital gains distributions 32 (31 ) 5 (390 ) Net unrealized appreciation (depreciation) of investments (185 ) 7 54 (607 ) Net increase (decrease) in net assets from operations (173 ) (14 ) 154 (978 ) Changes from principal transactions: Premiums 550 - 357 425 Death benefits (6 ) - (7 ) (14 ) Surrenders and withdrawals (254 ) (123 ) (372 ) (315 ) Policy loans (1 ) - 3 5 Contract charges (2 ) (1 ) (2 ) - Transfers between Divisions (including fixed account), net (139 ) (13 ) 300 (269 ) Increase (decrease) in net assets derived from principal transactions 148 (137 ) 279 (168 ) Total increase (decrease) in net assets (25 ) (151 ) 433 (1,146 ) Net assets at December 31, 2011 $ 2,815 $ 575 $ 2,998 $ 3,315 The accompanying notes are an integral part of these financial statements. 49 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING BlackRock ING Clarion Large Cap ING BlackRock Global Real ING Artio Growth Large Cap Estate Foreign Portfolio - Growth Portfolio - Portfolio - Institutional Portfolio - Institutional Service 2 Class Class Service Class Class Net assets at January 1, 2010 $ 516 $ 12,298 $ 56 $ 3,291 Increase (decrease) in net assets Operations: Net investment income (loss) (7 ) (112 ) (1 ) 267 Total realized gain (loss) on investments and capital gains distributions (30 ) (529 ) (5 ) (69 ) Net unrealized appreciation (depreciation) of investments 67 2,050 12 305 Net increase (decrease) in net assets from operations 30 1,409 6 503 Changes from principal transactions: Premiums 93 673 27 562 Death benefits - (19 ) - (14 ) Surrenders and withdrawals (58 ) (1,265 ) (25 ) (456 ) Policy loans 1 82 (3 ) (17 ) Contract charges (1 ) 1 - (2 ) Transfers between Divisions (including fixed account), net (5 ) (297 ) - 66 Increase (decrease) in net assets derived from principal transactions 30 (825 ) (1 ) 139 Total increase (decrease) in net assets 60 584 5 642 Net assets at December 31, 2010 576 12,882 61 3,933 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (105 ) (1 ) 89 Total realized gain (loss) on investments and capital gains distributions (137 ) (392 ) 6 (35 ) Net unrealized appreciation (depreciation) of investments 23 179 (8 ) (299 ) Net increase (decrease) in net assets from operations (113 ) (318 ) (3 ) (245 ) Changes from principal transactions: Premiums 45 619 35 495 Death benefits - (19 ) - (3 ) Surrenders and withdrawals (101 ) (1,214 ) 2 (480 ) Policy loans (3 ) 23 1 3 Contract charges (1 ) 1 - (2 ) Transfers between Divisions (including fixed account), net (59 ) (351 ) (4 ) (98 ) Increase (decrease) in net assets derived from principal transactions (119 ) (941 ) 34 (85 ) Total increase (decrease) in net assets (232 ) (1,259 ) 31 (330 ) Net assets at December 31, 2011 $ 344 $ 11,623 $ 92 $ 3,603 The accompanying notes are an integral part of these financial statements. 50 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Invesco ING FMR SM Van Kampen Diversified Mid ING FMR SM ING Global Growth and Cap Portfolio - Diversified Mid Resources Income Institutional Cap Portfolio - Portfolio - Portfolio - Class Service Class Service Class Service Class Net assets at January 1, 2010 $ 78 $ 1,355 $ 7,717 $ 9,409 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) (20 ) (33 ) (106 ) Total realized gain (loss) on investments and capital gains distributions (1 ) (19 ) (613 ) (389 ) Net unrealized appreciation (depreciation) of investments 27 438 2,129 1,466 Net increase (decrease) in net assets from operations 25 399 1,483 971 Changes from principal transactions: Premiums 29 273 1,198 622 Death benefits - - (6 ) (31 ) Surrenders and withdrawals (35 ) (153 ) (850 ) (1,050 ) Policy loans (1 ) (7 ) 3 47 Contract charges - (1 ) (3 ) 2 Transfers between Divisions (including fixed account), net 23 211 (419 ) (289 ) Increase (decrease) in net assets derived from principal transactions 16 323 (77 ) (699 ) Total increase (decrease) in net assets 41 722 1,406 272 Net assets at December 31, 2010 119 2,077 9,123 9,681 Increase (decrease) in net assets Operations: Net investment income (loss) (2 ) (26 ) (80 ) (16 ) Total realized gain (loss) on investments and capital gains distributions 8 (7 ) (219 ) (209 ) Net unrealized appreciation (depreciation) of investments (24 ) (242 ) (772 ) (86 ) Net increase (decrease) in net assets from operations (18 ) (275 ) (1,071 ) (311 ) Changes from principal transactions: Premiums 37 286 1,186 582 Death benefits - - (8 ) (20 ) Surrenders and withdrawals (23 ) (147 ) (705 ) (1,078 ) Policy loans - (5 ) (9 ) 31 Contract charges - (1 ) (3 ) 2 Transfers between Divisions (including fixed account), net (10 ) 33 (16 ) (290 ) Increase (decrease) in net assets derived from principal transactions 4 166 445 (773 ) Total increase (decrease) in net assets (14 ) (109 ) (626 ) (1,084 ) Net assets at December 31, 2011 $ 105 $ 1,968 $ 8,497 $ 8,597 The accompanying notes are an integral part of these financial statements. 51 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Invesco ING JPMorgan Van Kampen ING JPMorgan Small Cap Core ING Large Cap Growth and Emerging Equity Growth Income Markets Equity Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Service 2 Class Service Class Class Class Net assets at January 1, 2010 $ 44 $ 8,357 $ 20,047 $ - Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) (80 ) (194 ) - Total realized gain (loss) on investments and capital gains distributions (3 ) 452 (817 ) - Net unrealized appreciation (depreciation) of investments 17 1,281 5,678 - Net increase (decrease) in net assets from operations 13 1,653 4,667 - Changes from principal transactions: Premiums 63 1,526 1,075 - Death benefits - (17 ) (115 ) - Surrenders and withdrawals (11 ) (690 ) (2,636 ) - Policy loans - (34 ) 38 - Contract charges - (3 ) 1 - Transfers between Divisions (including fixed account), net 2 325 (740 ) - Increase (decrease) in net assets derived from principal transactions 54 1,107 (2,377 ) - Total increase (decrease) in net assets 67 2,760 2,290 - Net assets at December 31, 2010 111 11,117 22,337 - Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) (56 ) (181 ) (163 ) Total realized gain (loss) on investments and capital gains distributions (2 ) 139 (213 ) 1,004 Net unrealized appreciation (depreciation) of investments (1 ) (2,268 ) (96 ) (860 ) Net increase (decrease) in net assets from operations (4 ) (2,185 ) (490 ) (19 ) Changes from principal transactions: Premiums 37 1,550 941 549 Death benefits - (46 ) (37 ) (18 ) Surrenders and withdrawals (1 ) (722 ) (2,324 ) (1,491 ) Policy loans (3 ) (14 ) 10 (4 ) Contract charges - (2 ) 3 (1 ) Transfers between Divisions (including fixed account), net (3 ) (732 ) (654 ) 16,171 Increase (decrease) in net assets derived from principal transactions 30 34 (2,061 ) 15,206 Total increase (decrease) in net assets 26 (2,151 ) (2,551 ) 15,187 Net assets at December 31, 2011 $ 137 $ 8,966 $ 19,786 $ 15,187 The accompanying notes are an integral part of these financial statements. 52 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Large Cap ING Liquid ING Large Cap Value ING Limited Assets Growth Portfolio - Maturity Bond Portfolio - Portfolio - Institutional Portfolio - Institutional Service Class Class Service Class Class Net assets at January 1, 2010 $ - $ 1,470 $ 8,142 $ 1,614 Increase (decrease) in net assets Operations: Net investment income (loss) - 18 183 (19 ) Total realized gain (loss) on investments and capital gains distributions - (84 ) (47 ) - Net unrealized appreciation (depreciation) of investments - 323 - - Net increase (decrease) in net assets from operations - 257 136 (19 ) Changes from principal transactions: Premiums - 227 497 242 Death benefits - (14 ) (21 ) (19 ) Surrenders and withdrawals - (174 ) (914 ) (684 ) Policy loans - (1 ) (4 ) - Contract charges - (1 ) 1 (1 ) Transfers between Divisions (including fixed account), net - 26 (270 ) 372 Increase (decrease) in net assets derived from principal transactions - 63 (711 ) (90 ) Total increase (decrease) in net assets - 320 (575 ) (109 ) Net assets at December 31, 2010 - 1,790 7,567 1,505 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) (9 ) 122 (23 ) Total realized gain (loss) on investments and capital gains distributions 3 (69 ) (57 ) - Net unrealized appreciation (depreciation) of investments (3 ) 117 (80 ) - Net increase (decrease) in net assets from operations (1 ) 39 (15 ) (23 ) Changes from principal transactions: Premiums 5 342 499 256 Death benefits - (6 ) (101 ) (10 ) Surrenders and withdrawals (7 ) (339 ) (978 ) (247 ) Policy loans - (11 ) (15 ) 8 Contract charges - (1 ) 2 (1 ) Transfers between Divisions (including fixed account), net 48 619 (245 ) 268 Increase (decrease) in net assets derived from principal transactions 46 604 (838 ) 274 Total increase (decrease) in net assets 45 643 (853 ) 251 Net assets at December 31, 2011 $ 45 $ 2,433 $ 6,714 $ 1,756 The accompanying notes are an integral part of these financial statements. 53 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Lord Abbett Growth ING Marsico and Income Growth ING Marsico ING MFS Total Portfolio - Portfolio - Growth Return Institutional Institutional Portfolio - Portfolio - Class Class Service Class Service Class Net assets at January 1, 2010 $ 644 $ 645 $ 95 $ 2,833 Increase (decrease) in net assets Operations: Net investment income (loss) (4 ) (4 ) - (28 ) Total realized gain (loss) on investments and capital gains distributions (106 ) (26 ) (3 ) (143 ) Net unrealized appreciation (depreciation) of investments 212 142 22 417 Net increase (decrease) in net assets from operations 102 112 19 246 Changes from principal transactions: Premiums 109 82 18 666 Death benefits - - - (7 ) Surrenders and withdrawals (136 ) (80 ) (7 ) (242 ) Policy loans 1 - (2 ) (4 ) Contract charges - (1 ) - (2 ) Transfers between Divisions (including fixed account), net (38 ) (9 ) (1 ) (205 ) Increase (decrease) in net assets derived from principal transactions (64 ) (8 ) 8 206 Total increase (decrease) in net assets 38 104 27 452 Net assets at December 31, 2010 682 749 122 3,285 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (7 ) (2 ) 37 Total realized gain (loss) on investments and capital gains distributions 117 (3 ) 8 (91 ) Net unrealized appreciation (depreciation) of investments (103 ) (14 ) (10 ) 56 Net increase (decrease) in net assets from operations 15 (24 ) (4 ) 2 Changes from principal transactions: Premiums 3 97 11 566 Death benefits - - - (1 ) Surrenders and withdrawals (1 ) (63 ) (26 ) (300 ) Policy loans - 1 1 (20 ) Contract charges - (1 ) - (2 ) Transfers between Divisions (including fixed account), net (699 ) (23 ) (13 ) 4 Increase (decrease) in net assets derived from principal transactions (697 ) 11 (27 ) 247 Total increase (decrease) in net assets (682 ) (13 ) (31 ) 249 Net assets at December 31, 2011 $ - $ 736 $ 91 $ 3,534 The accompanying notes are an integral part of these financial statements. 54 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING T. Rowe ING MFS Total ING Pioneer Price Capital Return ING Pioneer Mid Cap Value Appreciation Portfolio - Fund Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service Class Service Class Net assets at January 1, 2010 $ 126 $ 203 $ 292 $ 12,793 Increase (decrease) in net assets Operations: Net investment income (loss) (2 ) - (1 ) 45 Total realized gain (loss) on investments and capital gains distributions (2 ) (12 ) (16 ) (450 ) Net unrealized appreciation (depreciation) of investments 21 48 74 2,023 Net increase (decrease) in net assets from operations 17 36 57 1,618 Changes from principal transactions: Premiums 94 68 99 1,923 Death benefits - - - (19 ) Surrenders and withdrawals - (28 ) (6 ) (1,701 ) Policy loans - (2 ) (2 ) (44 ) Contract charges - - - (4 ) Transfers between Divisions (including fixed account), net 3 6 15 830 Increase (decrease) in net assets derived from principal transactions 97 44 106 985 Total increase (decrease) in net assets 114 80 163 2,603 Net assets at December 31, 2010 240 283 455 15,396 Increase (decrease) in net assets Operations: Net investment income (loss) 2 - - 98 Total realized gain (loss) on investments and capital gains distributions (9 ) 8 - (256 ) Net unrealized appreciation (depreciation) of investments 8 (29 ) (33 ) 404 Net increase (decrease) in net assets from operations 1 (21 ) (33 ) 246 Changes from principal transactions: Premiums 69 63 82 2,401 Death benefits - - - (3 ) Surrenders and withdrawals (54 ) (15 ) (25 ) (1,489 ) Policy loans (2 ) (1 ) (3 ) (32 ) Contract charges - - - (3 ) Transfers between Divisions (including fixed account), net 8 (14 ) 10 1,438 Increase (decrease) in net assets derived from principal transactions 21 33 64 2,312 Total increase (decrease) in net assets 22 12 31 2,558 Net assets at December 31, 2011 $ 262 $ 295 $ 486 $ 17,954 The accompanying notes are an integral part of these financial statements. 55 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity ING T. Rowe Price Income Price Equity International ING U.S. Stock Portfolio - Income Stock Portfolio - Index Portfolio - Institutional Portfolio - Institutional Institutional Class Service Class Class Class Net assets at January 1, 2010 $ 4,350 $ 312 $ 16,940 $ 388 Increase (decrease) in net assets Operations: Net investment income (loss) 26 2 57 1 Total realized gain (loss) on investments and capital gains distributions 104 17 (872 ) (39 ) Net unrealized appreciation (depreciation) of investments 469 35 2,711 98 Net increase (decrease) in net assets from operations 599 54 1,896 60 Changes from principal transactions: Premiums 614 101 1,001 121 Death benefits (7 ) - (52 ) - Surrenders and withdrawals (459 ) (32 ) (1,836 ) (17 ) Policy loans (7 ) (4 ) 25 (1 ) Contract charges (3 ) (1 ) (4 ) - Transfers between Divisions (including fixed account), net (40 ) 64 (873 ) (38 ) Increase (decrease) in net assets derived from principal transactions 98 128 (1,739 ) 65 Total increase (decrease) in net assets 697 182 157 125 Net assets at December 31, 2010 5,047 494 17,097 513 Increase (decrease) in net assets Operations: Net investment income (loss) 44 3 371 5 Total realized gain (loss) on investments and capital gains distributions 153 49 (540 ) 25 Net unrealized appreciation (depreciation) of investments (312 ) (61 ) (1,949 ) (28 ) Net increase (decrease) in net assets from operations (115 ) (9 ) (2,118 ) 2 Changes from principal transactions: Premiums 679 114 841 115 Death benefits (9 ) - (20 ) - Surrenders and withdrawals (517 ) (64 ) (1,717 ) (24 ) Policy loans (11 ) 4 1 (1 ) Contract charges (2 ) (1 ) (3 ) - Transfers between Divisions (including fixed account), net 4 (37 ) (612 ) 52 Increase (decrease) in net assets derived from principal transactions 144 16 (1,510 ) 142 Total increase (decrease) in net assets 29 7 (3,628 ) 144 Net assets at December 31, 2011 $ 5,076 $ 501 $ 13,469 $ 657 The accompanying notes are an integral part of these financial statements. 56 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING American ING American ING Baron ING Money Century Small- Century Small- Small Cap Market Mid Cap Value Mid Cap Value Growth Portfolio - Portfolio - Portfolio - Portfolio - Class I Initial Class Service Class Initial Class Net assets at January 1, 2010 $ 464 $ 1,576 $ 62 $ 3,127 Increase (decrease) in net assets Operations: Net investment income (loss) (5 ) (3 ) - (47 ) Total realized gain (loss) on investments and capital gains distributions 1 (103 ) - (26 ) Net unrealized appreciation (depreciation) of investments - 440 21 862 Net increase (decrease) in net assets from operations (4 ) 334 21 789 Changes from principal transactions: Premiums 135 250 25 399 Death benefits - (1 ) - (1 ) Surrenders and withdrawals (108 ) (141 ) (2 ) (248 ) Policy loans - (2 ) - 3 Contract charges - (1 ) - (2 ) Transfers between Divisions (including fixed account), net (91 ) (57 ) 17 (150 ) Increase (decrease) in net assets derived from principal transactions (64 ) 48 40 1 Total increase (decrease) in net assets (68 ) 382 61 790 Net assets at December 31, 2010 396 1,958 123 3,917 Increase (decrease) in net assets Operations: Net investment income (loss) (4 ) (4 ) (1 ) (58 ) Total realized gain (loss) on investments and capital gains distributions - 451 (1 ) 52 Net unrealized appreciation (depreciation) of investments - (546 ) (4 ) 39 Net increase (decrease) in net assets from operations (4 ) (99 ) (6 ) 33 Changes from principal transactions: Premiums 180 263 21 500 Death benefits - (22 ) - (4 ) Surrenders and withdrawals (243 ) (176 ) (14 ) (354 ) Policy loans - (5 ) - 6 Contract charges - - - (2 ) Transfers between Divisions (including fixed account), net (125 ) (6 ) 1 (4 ) Increase (decrease) in net assets derived from principal transactions (188 ) 54 8 142 Total increase (decrease) in net assets (192 ) (45 ) 2 175 Net assets at December 31, 2011 $ 204 $ 1,913 $ 125 $ 4,092 The accompanying notes are an integral part of these financial statements. 57 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Baron ING Fidelity® Small Cap ING Davis New ING Davis New VIP Growth York Venture York Venture Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Net assets at January 1, 2010 $ 157 $ 929 $ 83 $ 1,290 Increase (decrease) in net assets Operations: Net investment income (loss) (3 ) (7 ) (1 ) (8 ) Total realized gain (loss) on investments and capital gains distributions (4 ) (26 ) (4 ) (150 ) Net unrealized appreciation (depreciation) of investments 52 148 14 381 Net increase (decrease) in net assets from operations 45 115 9 223 Changes from principal transactions: Premiums 42 201 24 279 Death benefits (2 ) - - (4 ) Surrenders and withdrawals (30 ) (91 ) (6 ) (260 ) Policy loans - (4 ) - (4 ) Contract charges - (1 ) - (2 ) Transfers between Divisions (including fixed account), net 15 67 (7 ) 163 Increase (decrease) in net assets derived from principal transactions 25 172 11 172 Total increase (decrease) in net assets 70 287 20 395 Net assets at December 31, 2010 227 1,216 103 1,685 Increase (decrease) in net assets Operations: Net investment income (loss) (3 ) (2 ) - (11 ) Total realized gain (loss) on investments and capital gains distributions 1 (34 ) (6 ) (157 ) Net unrealized appreciation (depreciation) of investments 5 (40 ) (5 ) 98 Net increase (decrease) in net assets from operations 3 (76 ) (11 ) (70 ) Changes from principal transactions: Premiums 37 266 22 276 Death benefits (2 ) (22 ) (1 ) (1 ) Surrenders and withdrawals (43 ) (136 ) (51 ) (211 ) Policy loans - (4 ) - (2 ) Contract charges - (1 ) - (2 ) Transfers between Divisions (including fixed account), net (15 ) (65 ) 1 (118 ) Increase (decrease) in net assets derived from principal transactions (23 ) 38 (29 ) (58 ) Total increase (decrease) in net assets (20 ) (38 ) (40 ) (128 ) Net assets at December 31, 2011 $ 207 $ 1,178 $ 63 $ 1,557 The accompanying notes are an integral part of these financial statements. 58 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Fidelity® ING Invesco VIP Equity- ING Fidelity® Van Kampen Income VIP Mid Cap ING Global Comstock Portfolio - Portfolio - Bond Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Net assets at January 1, 2010 $ 298 $ 356 $ 404 $ 4,364 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (4 ) 7 10 Total realized gain (loss) on investments and capital gains distributions (53 ) (8 ) 3 (163 ) Net unrealized appreciation (depreciation) of investments 91 112 46 749 Net increase (decrease) in net assets from operations 39 100 56 596 Changes from principal transactions: Premiums 38 58 80 595 Death benefits - - - (8 ) Surrenders and withdrawals (45 ) (17 ) (112 ) (397 ) Policy loans 2 - 1 (2 ) Contract charges - (1 ) - (1 ) Transfers between Divisions (including fixed account), net 3 - 23 (236 ) Increase (decrease) in net assets derived from principal transactions (2 ) 40 (8 ) (49 ) Total increase (decrease) in net assets 37 140 48 547 Net assets at December 31, 2010 335 496 452 4,911 Increase (decrease) in net assets Operations: Net investment income (loss) - (6 ) 23 13 Total realized gain (loss) on investments and capital gains distributions (26 ) (10 ) 27 (114 ) Net unrealized appreciation (depreciation) of investments 21 (43 ) (38 ) (82 ) Net increase (decrease) in net assets from operations (5 ) (59 ) 12 (183 ) Changes from principal transactions: Premiums 63 64 82 549 Death benefits - - (6 ) (1 ) Surrenders and withdrawals (48 ) (49 ) (122 ) (404 ) Policy loans 2 - 1 (31 ) Contract charges (1 ) (1 ) (1 ) (1 ) Transfers between Divisions (including fixed account), net (8 ) (29 ) 14 10 Increase (decrease) in net assets derived from principal transactions 8 (15 ) (32 ) 122 Total increase (decrease) in net assets 3 (74 ) (20 ) (61 ) Net assets at December 31, 2011 $ 338 $ 422 $ 432 $ 4,850 The accompanying notes are an integral part of these financial statements. 59 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen Van Kampen Equity and Equity and ING JPMorgan Comstock Income Income Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2010 $ 189 $ 9,777 $ 221 $ 5,180 Increase (decrease) in net assets Operations: Net investment income (loss) - 42 - (22 ) Total realized gain (loss) on investments and capital gains distributions (11 ) (271 ) (15 ) (158 ) Net unrealized appreciation (depreciation) of investments 36 1,197 35 1,257 Net increase (decrease) in net assets from operations 25 968 20 1,077 Changes from principal transactions: Premiums 36 549 47 639 Death benefits (4 ) (44 ) (8 ) (8 ) Surrenders and withdrawals (27 ) (1,183 ) (85 ) (584 ) Policy loans - (25 ) - - Contract charges - (3 ) - - Transfers between Divisions (including fixed account), net 7 (277 ) - (412 ) Increase (decrease) in net assets derived from principal transactions 12 (983 ) (46 ) (365 ) Total increase (decrease) in net assets 37 (15 ) (26 ) 712 Net assets at December 31, 2010 226 9,762 195 5,892 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) 75 1 (19 ) Total realized gain (loss) on investments and capital gains distributions (26 ) (118 ) 1 (12 ) Net unrealized appreciation (depreciation) of investments 23 (193 ) (5 ) 62 Net increase (decrease) in net assets from operations (4 ) (236 ) (3 ) 31 Changes from principal transactions: Premiums 10 418 63 615 Death benefits - (14 ) - (5 ) Surrenders and withdrawals (66 ) (936 ) (34 ) (479 ) Policy loans 1 (10 ) - (12 ) Contract charges - (2 ) - 1 Transfers between Divisions (including fixed account), net (9 ) (129 ) (35 ) (95 ) Increase (decrease) in net assets derived from principal transactions (64 ) (673 ) (6 ) 25 Total increase (decrease) in net assets (68 ) (909 ) (9 ) 56 Net assets at December 31, 2011 $ 158 $ 8,853 $ 186 $ 5,948 The accompanying notes are an integral part of these financial statements. 60 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Legg Mason ING Legg Mason ClearBridge ClearBridge ING ING JPMorgan Aggressive Aggressive Oppenheimer Mid Cap Value Growth Growth Global Portfolio - Portfolio - Initial Portfolio - Service Portfolio - Service Class Class Class Initial Class Net assets at January 1, 2010 $ 251 $ 14,646 $ 17 $ 39,362 Increase (decrease) in net assets Operations: Net investment income (loss) (2 ) (207 ) - 93 Total realized gain (loss) on investments and capital gains distributions (14 ) (269 ) - 177 Net unrealized appreciation (depreciation) of investments 74 3,596 9 5,021 Net increase (decrease) in net assets from operations 58 3,120 9 5,291 Changes from principal transactions: Premiums 35 641 20 2,084 Death benefits - (81 ) - (101 ) Surrenders and withdrawals (22 ) (1,641 ) - (4,200 ) Policy loans (2 ) 74 - 62 Contract charges - (2 ) - - Transfers between Divisions (including fixed account), net (5 ) (297 ) 5 (1,397 ) Increase (decrease) in net assets derived from principal transactions 6 (1,306 ) 25 (3,552 ) Total increase (decrease) in net assets 64 1,814 34 1,739 Net assets at December 31, 2010 315 16,460 51 41,101 Increase (decrease) in net assets Operations: Net investment income (loss) (2 ) 44 - 20 Total realized gain (loss) on investments and capital gains distributions 7 801 9 592 Net unrealized appreciation (depreciation) of investments (4 ) (600 ) (8 ) (4,148 ) Net increase (decrease) in net assets from operations 1 245 1 (3,536 ) Changes from principal transactions: Premiums 26 29 - 1,894 Death benefits (2 ) - - (77 ) Surrenders and withdrawals (61 ) (94 ) - (4,700 ) Policy loans 2 6 - 50 Contract charges - - - 3 Transfers between Divisions (including fixed account), net (46 ) (16,646 ) (52 ) (901 ) Increase (decrease) in net assets derived from principal transactions (81 ) (16,705 ) (52 ) (3,731 ) Total increase (decrease) in net assets (80 ) (16,460 ) (51 ) (7,267 ) Net assets at December 31, 2011 $ 235 $ - $ - $ 33,834 The accompanying notes are an integral part of these financial statements. 61 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Oppenheimer ING PIMCO ING PIMCO ING Pioneer Global Total Return Total Return High Yield Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2010 $ 283 $ 8,901 $ 896 $ 6,767 Increase (decrease) in net assets Operations: Net investment income (loss) 1 230 21 273 Total realized gain (loss) on investments and capital gains distributions (27 ) 98 36 1,004 Net unrealized appreciation (depreciation) of investments 74 301 - (370 ) Net increase (decrease) in net assets from operations 48 629 57 907 Changes from principal transactions: Premiums 96 2,175 243 447 Death benefits - (55 ) - (22 ) Surrenders and withdrawals (95 ) (1,289 ) (75 ) (710 ) Policy loans - (98 ) (8 ) (14 ) Contract charges - (4 ) (1 ) - Transfers between Divisions (including fixed account), net 107 2,028 (4 ) (1,320 ) Increase (decrease) in net assets derived from principal transactions 108 2,757 155 (1,619 ) Total increase (decrease) in net assets 156 3,386 212 (712 ) Net assets at December 31, 2010 439 12,287 1,108 6,055 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) 233 25 263 Total realized gain (loss) on investments and capital gains distributions (17 ) 437 54 770 Net unrealized appreciation (depreciation) of investments (35 ) (415 ) (60 ) (1,161 ) Net increase (decrease) in net assets from operations (53 ) 255 19 (128 ) Changes from principal transactions: Premiums 122 1,854 226 456 Death benefits - (126 ) (5 ) (19 ) Surrenders and withdrawals (45 ) (1,140 ) (263 ) (634 ) Policy loans 1 (26 ) 4 4 Contract charges (1 ) (3 ) (1 ) - Transfers between Divisions (including fixed account), net (8 ) 589 318 (100 ) Increase (decrease) in net assets derived from principal transactions 69 1,148 279 (293 ) Total increase (decrease) in net assets 16 1,403 298 (421 ) Net assets at December 31, 2011 $ 455 $ 13,690 $ 1,406 $ 5,634 The accompanying notes are an integral part of these financial statements. 62 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2010 $ 1,519 $ 655 $ 2,438 $ 1,006 Increase (decrease) in net assets Operations: Net investment income (loss) 23 8 13 2 Total realized gain (loss) on investments and capital gains distributions (18 ) - (3 ) (49 ) Net unrealized appreciation (depreciation) of investments 201 72 377 138 Net increase (decrease) in net assets from operations 206 80 387 91 Changes from principal transactions: Premiums 659 243 649 124 Death benefits - Surrenders and withdrawals (92 ) (15 ) 4 3 Policy loans 8 (1 ) (10 ) 2 Contract charges (2 ) (1 ) (3 ) (1 ) Transfers between Divisions (including fixed account), net 201 14 103 (252 ) Increase (decrease) in net assets derived from principal transactions 774 240 743 (124 ) Total increase (decrease) in net assets 980 320 1,130 (33 ) Net assets at December 31, 2010 2,499 975 3,568 973 Increase (decrease) in net assets Operations: Net investment income (loss) 57 20 36 8 Total realized gain (loss) on investments and capital gains distributions 38 33 11 (6 ) Net unrealized appreciation (depreciation) of investments (156 ) (74 ) (223 ) (52 ) Net increase (decrease) in net assets from operations (61 ) (21 ) (176 ) (50 ) Changes from principal transactions: Premiums 700 226 689 137 Death benefits - - (3 ) - Surrenders and withdrawals (194 ) (115 ) (104 ) (2 ) Policy loans (38 ) 5 (26 ) (5 ) Contract charges (2 ) (1 ) (4 ) (1 ) Transfers between Divisions (including fixed account), net 44 60 48 (15 ) Increase (decrease) in net assets derived from principal transactions 510 175 600 114 Total increase (decrease) in net assets 449 154 424 64 Net assets at December 31, 2011 $ 2,948 $ 1,129 $ 3,992 $ 1,037 The accompanying notes are an integral part of these financial statements. 63 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution 2035 Portfolio - 2035 Portfolio - 2045 Portfolio - 2045 Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2010 $ 979 $ 291 $ 545 $ 224 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (1 ) (2 ) (2 ) Total realized gain (loss) on investments and capital gains distributions (14 ) (6 ) (8 ) 5 Net unrealized appreciation (depreciation) of investments 218 50 127 61 Net increase (decrease) in net assets from operations 205 43 117 64 Changes from principal transactions: Premiums 664 36 331 348 Death benefits (2 ) - (2 ) - Surrenders and withdrawals (15 ) 3 (17 ) (15 ) Policy loans (11 ) 1 (1 ) 2 Contract charges (3 ) (1 ) (2 ) - Transfers between Divisions (including fixed account), net 39 9 160 33 Increase (decrease) in net assets derived from principal transactions 672 48 469 368 Total increase (decrease) in net assets 877 91 586 432 Net assets at December 31, 2010 1,856 382 1,131 656 Increase (decrease) in net assets Operations: Net investment income (loss) 9 1 1 (2 ) Total realized gain (loss) on investments and capital gains distributions (3 ) (5 ) 51 5 Net unrealized appreciation (depreciation) of investments (146 ) (19 ) (139 ) (51 ) Net increase (decrease) in net assets from operations (140 ) (23 ) (87 ) (48 ) Changes from principal transactions: Premiums 679 35 558 78 Death benefits - Surrenders and withdrawals (60 ) (18 ) (34 ) (5 ) Policy loans (8 ) (1 ) (7 ) - Contract charges (3 ) (1 ) (2 ) - Transfers between Divisions (including fixed account), net 56 (3 ) (178 ) (4 ) Increase (decrease) in net assets derived from principal transactions 664 12 337 69 Total increase (decrease) in net assets 524 (11 ) 250 21 Net assets at December 31, 2011 $ 2,380 $ 371 $ 1,381 $ 677 The accompanying notes are an integral part of these financial statements. 64 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Price ING Solution ING Solution Diversified Mid Diversified Mid Income Income Cap Growth Cap Growth Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2010 $ 2,964 $ 194 $ 42,710 $ 71 Increase (decrease) in net assets Operations: Net investment income (loss) 64 2 (486 ) (2 ) Total realized gain (loss) on investments and capital gains distributions (18 ) 16 (1,131 ) 2 Net unrealized appreciation (depreciation) of investments 194 (7 ) 12,232 28 Net increase (decrease) in net assets from operations 240 11 10,615 28 Changes from principal transactions: Premiums 54 68 2,114 22 Death benefits - - (129 ) - Surrenders and withdrawals (118 ) (130 ) (4,933 ) (19 ) Policy loans (31 ) (2 ) 57 - Contract charges (2 ) - (14 ) - Transfers between Divisions (including fixed account), net (3 ) 11 (1,640 ) 56 Increase (decrease) in net assets derived from principal transactions (100 ) (53 ) (4,545 ) 59 Total increase (decrease) in net assets 140 (42 ) 6,070 87 Net assets at December 31, 2010 3,104 152 48,780 158 Increase (decrease) in net assets Operations: Net investment income (loss) 87 6 (503 ) (3 ) Total realized gain (loss) on investments and capital gains distributions (17 ) 5 (363 ) 5 Net unrealized appreciation (depreciation) of investments (91 ) (15 ) (1,334 ) (14 ) Net increase (decrease) in net assets from operations (21 ) (4 ) (2,200 ) (12 ) Changes from principal transactions: Premiums 42 79 1,888 40 Death benefits - - (98 ) - Surrenders and withdrawals (223 ) (8 ) (4,922 ) (5 ) Policy loans (9 ) 4 (64 ) (1 ) Contract charges (1 ) - (11 ) - Transfers between Divisions (including fixed account), net 31 (16 ) (1,352 ) 2 Increase (decrease) in net assets derived from principal transactions (160 ) 59 (4,559 ) 36 Total increase (decrease) in net assets (181 ) 55 (6,759 ) 24 Net assets at December 31, 2011 $ 2,923 $ 207 $ 42,021 $ 182 The accompanying notes are an integral part of these financial statements. 65 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Growth Price Growth ING Templeton ING Templeton Equity Equity Foreign Equity Foreign Equity Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2010 $ 3,194 $ 110 $ 854 $ 119 Increase (decrease) in net assets Operations: Net investment income (loss) (45 ) (2 ) 10 1 Total realized gain (loss) on investments and capital gains distributions (25 ) (4 ) (32 ) (1 ) Net unrealized appreciation (depreciation) of investments 567 27 121 13 Net increase (decrease) in net assets from operations 497 21 99 13 Changes from principal transactions: Premiums 464 39 326 41 Death benefits (8 ) - - - Surrenders and withdrawals (208 ) (7 ) (23 ) (2 ) Policy loans 1 (1 ) - - Contract charges (1 ) - (1 ) - Transfers between Divisions (including fixed account), net 26 26 12 22 Increase (decrease) in net assets derived from principal transactions 274 57 314 61 Total increase (decrease) in net assets 771 78 413 74 Net assets at December 31, 2010 3,965 188 1,267 193 Increase (decrease) in net assets Operations: Net investment income (loss) (52 ) (3 ) 8 - Total realized gain (loss) on investments and capital gains distributions (15 ) 26 65 (9 ) Net unrealized appreciation (depreciation) of investments (40 ) (30 ) (268 ) (19 ) Net increase (decrease) in net assets from operations (107 ) (7 ) (195 ) (28 ) Changes from principal transactions: Premiums 456 47 278 43 Death benefits (5 ) - (23 ) (1 ) Surrenders and withdrawals (241 ) (9 ) (33 ) (21 ) Policy loans (2 ) (1 ) (11 ) - Contract charges (1 ) - (1 ) - Transfers between Divisions (including fixed account), net (431 ) 10 44 (8 ) Increase (decrease) in net assets derived from principal transactions (224 ) 47 254 13 Total increase (decrease) in net assets (331 ) 40 59 (15 ) Net assets at December 31, 2011 $ 3,634 $ 228 $ 1,326 $ 178 The accompanying notes are an integral part of these financial statements. 66 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING UBS U.S. ING UBS U.S. ING Strategic ING Thornburg Large Cap Large Cap Allocation Value Equity Equity Conservative Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Class I Net assets at January 1, 2010 $ 93 $ 3,051 $ 7 $ 3,685 Increase (decrease) in net assets Operations: Net investment income (loss) - (13 ) - 102 Total realized gain (loss) on investments and capital gains distributions 1 (72 ) - (242 ) Net unrealized appreciation (depreciation) of investments 10 422 1 491 Net increase (decrease) in net assets from operations 11 337 1 351 Changes from principal transactions: Premiums 14 156 6 474 Death benefits - (3 ) - - Surrenders and withdrawals (7 ) (360 ) - (294 ) Policy loans (1 ) 22 - (13 ) Contract charges - 1 - (3 ) Transfers between Divisions (including fixed account), net 48 (105 ) - (473 ) Increase (decrease) in net assets derived from principal transactions 54 (289 ) 6 (309 ) Total increase (decrease) in net assets 65 48 7 42 Net assets at December 31, 2010 158 3,099 14 3,727 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) (8 ) - 109 Total realized gain (loss) on investments and capital gains distributions 16 (22 ) 2 41 Net unrealized appreciation (depreciation) of investments (39 ) (78 ) (2 ) (143 ) Net increase (decrease) in net assets from operations (24 ) (108 ) - 7 Changes from principal transactions: Premiums 15 126 3 573 Death benefits - (2 ) - - Surrenders and withdrawals (12 ) (317 ) (5 ) (411 ) Policy loans - 20 - 2 Contract charges - - - (3 ) Transfers between Divisions (including fixed account), net (1 ) (63 ) - 138 Increase (decrease) in net assets derived from principal transactions 2 (236 ) (2 ) 299 Total increase (decrease) in net assets (22 ) (344 ) (2 ) 306 Net assets at December 31, 2011 $ 136 $ 2,755 $ 12 $ 4,033 The accompanying notes are an integral part of these financial statements. 67 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING BlackRock ING Strategic ING Strategic Science and Allocation Allocation ING Growth Technology Growth Moderate and Income Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2010 $ 4,363 $ 6,462 $ 1,592 $ 1,187 Increase (decrease) in net assets Operations: Net investment income (loss) 101 177 (2 ) (18 ) Total realized gain (loss) on investments and capital gains distributions (401 ) (523 ) (94 ) 1 Net unrealized appreciation (depreciation) of investments 839 1,109 370 225 Net increase (decrease) in net assets from operations 539 763 274 208 Changes from principal transactions: Premiums 1,080 1,815 173 306 Death benefits - (6 ) (3 ) (6 ) Surrenders and withdrawals (274 ) (880 ) (256 ) (130 ) Policy loans (47 ) 26 4 (13 ) Contract charges (7 ) (10 ) - (1 ) Transfers between Divisions (including fixed account), net (239 ) 103 425 (17 ) Increase (decrease) in net assets derived from principal transactions 513 1,048 343 139 Total increase (decrease) in net assets 1,052 1,811 617 347 Net assets at December 31, 2010 5,415 8,273 2,209 1,534 Increase (decrease) in net assets Operations: Net investment income (loss) 68 165 (2 ) (23 ) Total realized gain (loss) on investments and capital gains distributions (242 ) (115 ) (34 ) 104 Net unrealized appreciation (depreciation) of investments (95 ) (233 ) 1 (299 ) Net increase (decrease) in net assets from operations (269 ) (183 ) (35 ) (218 ) Changes from principal transactions: Premiums 1,026 1,800 176 378 Death benefits (50 ) - (3 ) - Surrenders and withdrawals (234 ) (472 ) (214 ) (85 ) Policy loans 2 (72 ) 8 (2 ) Contract charges (6 ) (12 ) (1 ) (1 ) Transfers between Divisions (including fixed account), net 4 (192 ) (34 ) 9 Increase (decrease) in net assets derived from principal transactions 742 1,052 (68 ) 299 Total increase (decrease) in net assets 473 869 (103 ) 81 Net assets at December 31, 2011 $ 5,888 $ 9,142 $ 2,106 $ 1,615 The accompanying notes are an integral part of these financial statements. 68 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Index Plus ING Index Plus ING Index Plus ING LargeCap MidCap SmallCap International Portfolio - Portfolio - Portfolio - Index Portfolio - Class I Class I Class I Class I Net assets at January 1, 2010 $ 2,861 $ 6,024 $ 3,329 $ 751 Increase (decrease) in net assets Operations: Net investment income (loss) 17 (21 ) (24 ) 18 Total realized gain (loss) on investments and capital gains distributions (249 ) (579 ) (273 ) (1 ) Net unrealized appreciation (depreciation) of investments 536 1,743 972 28 Net increase (decrease) in net assets from operations 304 1,143 675 45 Changes from principal transactions: Premiums 193 533 304 6 Death benefits (16 ) (26 ) (10 ) - Surrenders and withdrawals (340 ) (808 ) (432 ) (1 ) Policy loans 11 (9 ) 6 - Contract charges - (2 ) (1 ) - Transfers between Divisions (including fixed account), net (214 ) (325 ) (22 ) 7 Increase (decrease) in net assets derived from principal transactions (366 ) (637 ) (155 ) 12 Total increase (decrease) in net assets (62 ) 506 520 57 Net assets at December 31, 2010 2,799 6,530 3,849 808 Increase (decrease) in net assets Operations: Net investment income (loss) 23 (37 ) (20 ) 9 Total realized gain (loss) on investments and capital gains distributions (70 ) (208 ) (152 ) 19 Net unrealized appreciation (depreciation) of investments (15 ) 109 100 (124 ) Net increase (decrease) in net assets from operations (62 ) (136 ) (72 ) (96 ) Changes from principal transactions: Premiums 176 462 315 6 Death benefits (5 ) (6 ) (2 ) - Surrenders and withdrawals (264 ) (776 ) (396 ) (14 ) Policy loans 14 10 (5 ) - Contract charges 1 (1 ) (1 ) - Transfers between Divisions (including fixed account), net (48 ) (379 ) (275 ) (62 ) Increase (decrease) in net assets derived from principal transactions (126 ) (690 ) (364 ) (70 ) Total increase (decrease) in net assets (188 ) (826 ) (436 ) (166 ) Net assets at December 31, 2011 $ 2,611 $ 5,704 $ 3,413 $ 642 The accompanying notes are an integral part of these financial statements. 69 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING Russell™ ING Russell™ ING Large Cap ING Russell™ Mid Cap International Growth Index Large Cap Growth Index Index Portfolio - Portfolio - Index Portfolio - Portfolio - Class S Class I Class I Class S Net assets at January 1, 2010 $ 43 $ 39,508 $ 8,545 $ 541 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (270 ) 170 (7 ) Total realized gain (loss) on investments and capital gains distributions - 726 209 23 Net unrealized appreciation (depreciation) of investments 2 3,597 433 137 Net increase (decrease) in net assets from operations 3 4,053 812 153 Changes from principal transactions: Premiums 82 1,830 447 54 Death benefits - (83 ) (4 ) - Surrenders and withdrawals (80 ) (4,398 ) (1,097 ) (31 ) Policy loans - 232 44 1 Contract charges (1 ) - 1 - Transfers between Divisions (including fixed account), net 5 (1,327 ) (460 ) 107 Increase (decrease) in net assets derived from principal transactions 6 (3,746 ) (1,069 ) 131 Total increase (decrease) in net assets 9 307 (257 ) 284 Net assets at December 31, 2010 52 39,815 8,288 825 Increase (decrease) in net assets Operations: Net investment income (loss) - (53 ) 18 (9 ) Total realized gain (loss) on investments and capital gains distributions 1 1,320 318 38 Net unrealized appreciation (depreciation) of investments (8 ) (236 ) (237 ) (61 ) Net increase (decrease) in net assets from operations (7 ) 1,031 99 (32 ) Changes from principal transactions: Premiums 117 1,566 365 116 Death benefits - (42 ) (4 ) - Surrenders and withdrawals (147 ) (4,283 ) (1,122 ) (99 ) Policy loans (1 ) 101 13 (4 ) Contract charges (1 ) (1 ) 1 - Transfers between Divisions (including fixed account), net 23 (1,857 ) (425 ) 58 Increase (decrease) in net assets derived from principal transactions (9 ) (4,516 ) (1,172 ) 71 Total increase (decrease) in net assets (16 ) (3,485 ) (1,073 ) 39 Net assets at December 31, 2011 $ 36 $ 36,330 $ 7,215 $ 864 The accompanying notes are an integral part of these financial statements. 70 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) ING ING Small International ING MidCap ING SmallCap Company Value Opportunities Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2010 $ 52 $ 14,714 $ 23,675 $ 12,540 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) 87 (164 ) (186 ) Total realized gain (loss) on investments and capital gains distributions (1 ) (1,223 ) 1,153 549 Net unrealized appreciation (depreciation) of investments 27 1,196 5,350 3,263 Net increase (decrease) in net assets from operations 25 60 6,339 3,626 Changes from principal transactions: Premiums 31 775 1,032 670 Death benefits - (73 ) (118 ) (23 ) Surrenders and withdrawals (3 ) (1,413 ) (2,918 ) (1,311 ) Policy loans (1 ) 29 31 36 Contract charges - - (6 ) (4 ) Transfers between Divisions (including fixed account), net 64 (1,197 ) (617 ) (308 ) Increase (decrease) in net assets derived from principal transactions 91 (1,879 ) (2,596 ) (940 ) Total increase (decrease) in net assets 116 (1,819 ) 3,743 2,686 Net assets at December 31, 2010 168 12,895 27,418 15,226 Increase (decrease) in net assets Operations: Net investment income (loss) (1 ) 127 (376 ) (204 ) Total realized gain (loss) on investments and capital gains distributions 7 (1,186 ) 1,505 826 Net unrealized appreciation (depreciation) of investments (11 ) (787 ) (1,577 ) (698 ) Net increase (decrease) in net assets from operations (5 ) (1,846 ) (448 ) (76 ) Changes from principal transactions: Premiums 2 615 968 637 Death benefits - (19 ) (47 ) (15 ) Surrenders and withdrawals (7 ) (1,495 ) (2,991 ) (1,552 ) Policy loans - 51 41 (26 ) Contract charges - 1 (3 ) (4 ) Transfers between Divisions (including fixed account), net (23 ) (778 ) (264 ) (347 ) Increase (decrease) in net assets derived from principal transactions (28 ) (1,625 ) (2,296 ) (1,307 ) Total increase (decrease) in net assets (33 ) (3,471 ) (2,744 ) (1,383 ) Net assets at December 31, 2011 $ 135 $ 9,424 $ 24,674 $ 13,843 The accompanying notes are an integral part of these financial statements. 71 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real Series Fund - Socially Oppenheimer Return Mid-Cap Value Responsive Main Street Portfolio - Portfolio - Portfolio® - Small- & Mid- Administrative Class VC Class I Cap Fund®/VA Class Net assets at January 1, 2010 $ 1,148 $ 2,971 $ 124 $ 5,954 Increase (decrease) in net assets Operations: Net investment income (loss) (13 ) (42 ) (1 ) 3 Total realized gain (loss) on investments and capital gains distributions (136 ) 22 (7 ) 51 Net unrealized appreciation (depreciation) of investments 419 624 34 340 Net increase (decrease) in net assets from operations 270 604 26 394 Changes from principal transactions: Premiums 214 291 34 1,549 Death benefits (1 ) (4 ) - (4 ) Surrenders and withdrawals (105 ) (326 ) (44 ) (667 ) Policy loans 1 3 - (31 ) Contract charges (1 ) - - (5 ) Transfers between Divisions (including fixed account), net (111 ) (143 ) (4 ) 524 Increase (decrease) in net assets derived from principal transactions (3 ) (179 ) (14 ) 1,366 Total increase (decrease) in net assets 267 425 12 1,760 Net assets at December 31, 2010 1,415 3,396 136 7,714 Increase (decrease) in net assets Operations: Net investment income (loss) (18 ) (36 ) (1 ) 348 Total realized gain (loss) on investments and capital gains distributions (73 ) 55 (4 ) 113 Net unrealized appreciation (depreciation) of investments 13 (177 ) (2 ) 373 Net increase (decrease) in net assets from operations (78 ) (158 ) (7 ) 834 Changes from principal transactions: Premiums 218 348 36 2,053 Death benefits (5 ) (3 ) - (101 ) Surrenders and withdrawals (146 ) (304 ) (12 ) (1,125 ) Policy loans - 15 3 (65 ) Contract charges (1 ) - - (5 ) Transfers between Divisions (including fixed account), net 50 (8 ) (9 ) 1,070 Increase (decrease) in net assets derived from principal transactions 116 48 18 1,827 Total increase (decrease) in net assets 38 (110 ) 11 2,661 Net assets at December 31, 2011 $ 1,453 $ 3,286 $ 147 $ 10,375 The accompanying notes are an integral part of these financial statements. 72 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2011 and 2010 (Dollars in thousands) Pioneer High Yield VCT Portfolio - Class I Wanger Select Wanger USA Net assets at January 1, 2010 $ 1,634 $ 3,179 $ 2,005 Increase (decrease) in net assets Operations: Net investment income (loss) 72 (29 ) (30 ) Total realized gain (loss) on investments and capital gains distributions (68 ) (21 ) (84 ) Net unrealized appreciation (depreciation) of investments 270 862 552 Net increase (decrease) in net assets from operations 274 812 438 Changes from principal transactions: Premiums 289 362 313 Death benefits (1 ) (9 ) (2 ) Surrenders and withdrawals (327 ) (382 ) (242 ) Policy loans (4 ) (3 ) (19 ) Contract charges - (1 ) (2 ) Transfers between Divisions (including fixed account), net (37 ) 166 61 Increase (decrease) in net assets derived from principal transactions (80 ) 133 109 Total increase (decrease) in net assets 194 945 547 Net assets at December 31, 2010 1,828 4,124 2,552 Increase (decrease) in net assets Operations: Net investment income (loss) 77 32 (39 ) Total realized gain (loss) on investments and capital gains distributions 182 (58 ) 223 Net unrealized appreciation (depreciation) of investments (352 ) (749 ) (335 ) Net increase (decrease) in net assets from operations (93 ) (775 ) (151 ) Changes from principal transactions: Premiums 468 431 439 Death benefits (2 ) (5 ) - Surrenders and withdrawals (254 ) (420 ) (215 ) Policy loans (13 ) (6 ) (13 ) Contract charges (1 ) (1 ) (1 ) Transfers between Divisions (including fixed account), net (141 ) (116 ) 26 Increase (decrease) in net assets derived from principal transactions 57 (117 ) 236 Total increase (decrease) in net assets (36 ) (892 ) 85 Net assets at December 31, 2011 $ 1,792 $ 3,232 $ 2,637 The accompanying notes are an integral part of these financial statements. 73 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 1 . Organization ReliaStar Life Insurance Company Separate Account N (the “Account”), formerly Northern Life Separate Account One, was established by Northern Life Insurance Company (“Northern Life”) to support the operations of variable annuity contracts (“Contracts”). In 2002, Northern Life merged with ReliaStar Life Insurance Company (“ReliaStar Life” or the “Company”). The Company is an indirect wholly owned subsidiary of ING America Insurance Holding Inc. (“ING AIH”). ING AIH is an indirect wholly owned subsidiary of ING Groep, N.V. (“ING”), a global financial services holding company based in The Netherlands. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including one or more initial public offerings, sales, or a combination thereof. On November 10, 2010, ING announced that ING and its U.S. insurance affiliates, including the Company, are preparing for a base case of an initial public offering of the Company and its U.S.-based insurance and investment management affiliates. The Account is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended. ReliaStar Life provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or a fixed account, which is not part of the Account, as directed by the contractowners. The portion of the Account’s assets applicable to Contracts will not be charged with liabilities arising out of any other business ReliaStar Life may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of ReliaStar Life. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of ReliaStar Life. At December 31, 2011, the Account had 104 investment divisions (the “Divisions”), 16 of which invest in an independently managed mutual fund portfolio and 88 of which invest in a mutual fund portfolio advised by affiliates, either ING Investments, LLC (“IIL”) or Directed Services LLC (“DSL”). The assets in each Division are invested in shares of a designated mutual fund (“Fund”) of various investment trusts (the “Trusts”). Investment Divisions with asset balances at December 31, 2011, and related Trusts are as follows: American Funds Insurance Series: Fidelity® Variable Insurance Products II: American Funds Insurance Series® Growth Fund - Fidelity® VIP Contrafund® Portfolio - Initial Class Class 2 Fidelity® VIP Index 500 Portfolio - Initial Class American Funds Insurance Series® Growth-Income Fidelity® Variable Insurance Products V: Fund - Class 2 Fidelity® VIP Investment Grade Bond Portfolio - American Funds Insurance Series® International Initial Class Fund - Class 2 Fidelity® VIP Money Market Portfolio - Initial Class Fidelity® Variable Insurance Products: Franklin Templeton Variable Insurance Products Trust: Fidelity® VIP Equity-Income Portfolio - Initial Class Franklin Small Cap Value Securities Fund - Class 2 74 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Balanced Portfolio, Inc.: ING Partners, Inc. (continued): ING Balanced Portfolio - Class I ING Davis New York Venture Portfolio - Initial Class ING Intermediate Bond Portfolio: ING Davis New York Venture Portfolio - Service Class ING Intermediate Bond Portfolio - Class I ING Fidelity® VIP Contrafund® Portfolio - Service ING Investors Trust: Class ING Artio Foreign Portfolio - Service Class ING Fidelity® VIP Equity-Income Portfolio - Service ING Artio Foreign Portfolio - Service 2 Class Class ING BlackRock Large Cap Growth Portfolio - ING Fidelity® VIP Mid Cap Portfolio - Service Class Institutional Class ING Global Bond Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Service ING Invesco Van Kampen Comstock Portfolio - Initial Class Class ING Clarion Global Real Estate Portfolio - ING Invesco Van Kampen Comstock Portfolio - Institutional Class Service Class ING FMR SM Diversified Mid Cap Portfolio - ING Invesco Van Kampen Equity and Income Institutional Class Portfolio - Initial Class ING FMR SM Diversified Mid Cap Portfolio - Service ING Invesco Van Kampen Equity and Income Class Portfolio - Service Class ING Global Resources Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Invesco Van Kampen Growth and Income ING JPMorgan Mid Cap Value Portfolio - Service Portfolio - Service Class Class ING Invesco Van Kampen Growth and Income ING Oppenheimer Global Portfolio - Initial Class Portfolio - Service 2 Class ING Oppenheimer Global Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - ING PIMCO Total Return Portfolio - Initial Class Service Class ING PIMCO Total Return Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - ING Pioneer High Yield Portfolio - Initial Class Institutional Class ING Solution 2015 Portfolio - Initial Class ING Large Cap Growth Portfolio - Institutional ING Solution 2015 Portfolio - Service Class Class** ING Solution 2025 Portfolio - Initial Class ING Large Cap Growth Portfolio - Service Class** ING Solution 2025 Portfolio - Service Class ING Large Cap Value Portfolio - Institutional Class ING Solution 2035 Portfolio - Initial Class ING Limited Maturity Bond Portfolio - Service Class ING Solution 2035 Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Solution 2045 Portfolio - Initial Class ING Marsico Growth Portfolio - Institutional Class ING Solution 2045 Portfolio - Service Class ING Marsico Growth Portfolio - Service Class ING Solution Income Portfolio - Initial Class ING MFS Total Return Portfolio - Service Class ING Solution Income Portfolio - Service Class ING MFS Total Return Portfolio - Service 2 Class ING T. Rowe Price Diversified Mid Cap Growth ING Pioneer Fund Portfolio - Service Class Portfolio - Initial Class ING Pioneer Mid Cap Value Portfolio - Service Class ING T. Rowe Price Diversified Mid Cap Growth ING T. Rowe Price Capital Appreciation Portfolio - Portfolio - Service Class Service Class ING T. Rowe Price Growth Equity Portfolio - Initial ING T. Rowe Price Equity Income Portfolio - Class Institutional Class ING T. Rowe Price Growth Equity Portfolio - Service ING T. Rowe Price Equity Income Portfolio - Service Class Class ING Templeton Foreign Equity Portfolio - Initial Class ING T. Rowe Price International Stock Portfolio - ING Templeton Foreign Equity Portfolio - Service Institutional Class Class ING U.S. Stock Index Portfolio - Institutional Class ING Thornburg Value Portfolio - Service Class ING Money Market Portfolio: ING UBS U.S. Large Cap Equity Portfolio - Initial ING Money Market Portfolio - Class I Class ING Partners, Inc.: ING UBS U.S. Large Cap Equity Portfolio - Service ING American Century Small-Mid Cap Value Class Portfolio - Initial Class ING Strategic Allocation Portfolios, Inc.: ING American Century Small-Mid Cap Value ING Strategic Allocation Conservative Portfolio - Portfolio - Service Class Class I ING Baron Small Cap Growth Portfolio - Initial Class ING Strategic Allocation Growth Portfolio - Class I ING Baron Small Cap Growth Portfolio - Service ING Strategic Allocation Moderate Portfolio - Class I Class 75 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Variable Funds: Lord Abbett Series Fund, Inc.: ING Growth and Income Portfolio - Class I Lord Abbett Series Fund - Mid-Cap Value Portfolio - ING Variable Portfolios, Inc.: Class VC ING BlackRock Science and Technology Neuberger Berman Advisers Management Trust: Opportunities Portfolio - Class I Neuberger Berman AMT Socially Responsive ING Index Plus LargeCap Portfolio - Class I Portfolio® - Class I ING Index Plus MidCap Portfolio - Class I Oppenheimer Variable Account Funds: ING Index Plus SmallCap Portfolio - Class I Oppenheimer Main Street Small- & Mid-Cap ING International Index Portfolio - Class I Fund®/VA ING International Index Portfolio - Class S PIMCO Variable Insurance Trust: ING Russell TM Large Cap Growth Index Portfolio - PIMCO Real Return Portfolio - Administrative Class Class I Pioneer Variable Contracts Trust: ING Russell TM Large Cap Index Portfolio - Class I Pioneer High Yield VCT Portfolio - Class I ING Russell TM Mid Cap Growth Index Portfolio - Wanger Advisors Trust: Class S Wanger Select ING Small Company Portfolio - Class I Wanger USA ING Variable Products Trust: ING International Value Portfolio - Class I ING MidCap Opportunities Portfolio - Class I ** Division was added to the list in 2011 ING SmallCap Opportunities Portfolio - Class I The names of certain Divisions were changed during 2011. The following is a summary of current and former names for those Divisions and Trusts: Current Name Former Name ING Investors Trust: ING Investors Trust: ING Invesco Van Kampen Growth and Income ING Van Kampen Growth and Income Portfolio - Portfolio - Service Class Service Class ING Invesco Van Kampen Growth and Income ING Van Kampen Growth and Income Portfolio - Portfolio - Service 2 Class Service 2 Class ING Large Cap Value Portfolio - Institutional Class ING Pioneer Equity Income Portfolio - Institutional Class ING T. Rowe Price International Stock Portfolio - ING Marsico International Opportunities Portfolio - Institutional Class Institutional Class ING Partners, Inc.: ING Partners, Inc.: ING Global Bond Portfolio - Service Class ING Oppenheimer Global Strategic Income Portfolio - Service Class ING Invesco Van Kampen Comstock Portfolio - ING Van Kampen Comstock Portfolio - Initial Class Initial Class ING Invesco Van Kampen Comstock Portfolio - ING Van Kampen Comstock Portfolio - Service Class Service Class ING Invesco Van Kampen Equity and Income ING Van Kampen Equity and Income Portfolio - Portfolio - Initial Class Service Class ING Invesco Van Kampen Equity and Income ING Van Kampen Equity and Income Portfolio - Portfolio - Service Class Service Class Oppenheimer Variable Account Funds: Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Oppenheimer Main Street Small Cap Fund®/VA Fund®/VA During 2011, the following Divisions were closed to contractowners: ING Investors Trust: ING Lord Abbett Growth and Income Portfolio - Institutional Class ING Partners, Inc.: ING Legg Mason ClearBridge Aggressive Growth Portfolio - Initial Class ING Legg Mason ClearBridge Aggressive Growth Portfolio - Service Class 76 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 2 . Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Division and are recorded at fair value, determined by the net asset value per share of the respective Division. Investment transactions in each Division are recorded on the trade date. Distributions of net investment income and capital gains from each Division are recognized on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Division are determined on a first-in, first-out basis. The difference between cost and current market value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of ReliaStar Life, which is taxed as a life insurance company under the Internal Revenue Code. Earnings and realized capital gains of the Account attributable to the contractowners are excluded in the determination of the federal income tax liability of ReliaStar Life. Contractowner Reserves The annuity reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contractowners invested in the Account Divisions. To the extent that benefits to be paid to the contractowners exceed their account values, ReliaStar Life will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to ReliaStar Life. Prior to the annuity date, the Contracts are redeemable for the net cash surrender value of the Contracts. Changes from Principal Transactions Included in Changes from Principal Transactions on the Statements of Changes in Net Assets are items which relate to contract owner activity, including deposits, surrenders 77 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) ReliaStar Life related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by ReliaStar Life). Any net unsettled transactions as of the reporting date are included in Payable to related parties on the Statements of Assets and Liabilities. Subsequent Events The Account has evaluated subsequent events for recognition and disclosure through the date the financial statements as of December 31, 2011 and for the years ended December 31, 2011 and 2010, were issued. 3 . Recently Adopted Accounting Standards Improving Disclosures about Fair Value Measurements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosure (Topic 820): Improving Disclosures about Fair Value Measurements,” (“ASU 2010-06”), which requires several new disclosures, as well as clarification to existing disclosures, as follows: § Significant transfers in and out of Level 1 and Level 2 fair value measurements and the reason for the transfers; § Purchases, sales, issuances, and settlement, in the Level 3 fair value measurements reconciliation on a gross basis; § Fair value measurement disclosures for each class of assets and liabilities (i.e., disaggregated); and § Valuation techniques and inputs for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 fair value measurements. The provisions of ASU 2010-06 were adopted by the Account on January 1, 2010, except for the disclosures related to the Level 3 reconciliation, which were adopted by the Account on January 1, 2011. The Account determined, however, that there was no effect on the Account’s disclosures, as the guidance is consistent with that previously applied by the Account and the Account has no Level 3 financial assets or liabilities. As the pronouncement only pertains to additional disclosure, the adoption had no effect on the Account’s net assets and results of operations. 78 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 4 . Financial Instruments The Account invests assets in shares of open-end mutual funds, which process orders to purchase and redeem shares on a daily basis at the fund's next computed net asset values (“NAV”). The fair value of the Account’s assets is based on the NAVs of mutual funds, which are obtained from the custodian and reflect the fair values of the mutual fund investments. The NAV is calculated daily upon close of the New York Stock Exchange and is based on the fair values of the underlying securities. The Account’s financial assets are recorded at fair value on the Statements of Assets and Liabilities and are categorized as Level 1 as of December 31, 2011 and 2010, respectively, based on the priority of the inputs to the valuation technique below. The Account had no financial liabilities as of December 31, 2011. The Account categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. § Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Account defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. § Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. § Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. 79 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 5 . Charges and Fees Under the terms of the Contracts, certain charges are allocated to the Contracts to cover ReliaStar Lifes expenses in connection with the issuance and administration of the Contracts. Following is a summary of these charges: Mortality and Expense Risk Charges ReliaStar Life assumes mortality and expense risks related to the operations of the Account and, in accordance with the terms of the Contracts, deducts a daily charge from the assets of the Account. Daily charges are deducted at annual rates of up to 1.40% of the average daily net asset value of each Division of the Account to cover these risks, as specified in the Contracts. Asset Based Administrative Charges A daily charge to cover administrative expenses of the Account is deducted at an annual rate of up to 0.20% of the assets attributable to the Contracts. Contract Maintenance Charges An annual Contract maintenance fee of up to $35 may be deducted from the accumulation value of Contracts to cover ongoing administrative expenses, as specified in the Contracts. Contingent Deferred Sales Charges For certain Contracts, a contingent deferred sales charge (Surrender Charge) is imposed as a percentage that ranges up to 8.00% of each premium payment if the Contract is surrendered or an excess partial withdrawal is taken as specified in the Contract. Transfer Charges A transfer charge of up to $25 may be imposed on each transfer between Divisions in excess of twelve transfers in any one calendar year. Premium Taxes For certain Contracts, premium taxes are deducted, where applicable, from the accumulation value of each Contract. The amount and timing of the deduction depends on the contract owners state of residence and currently ranges up to 4.00% of premiums. 80 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 6 . Related Party Transactions During the year ended December 31, 2011, management fees were paid indirectly to DSL, an affiliate of the Company, in its capacity as investment adviser to ING Partners, Inc. and ING Investors Trust. The Trusts advisory agreement provided for a fee at annual rates up to 1.25% of the average net assets of each respective Fund. Management fees were paid to IIL, an affiliate of the Company, in its capacity as investment adviser to ING Balanced Portfolio, Inc., ING Intermediate Bond Portfolio, ING Money Market Portfolio, ING Strategic Allocation Portfolios Inc., ING Variable Funds, ING Variable Portfolios, and Inc., ING Variable Products Trust. The Trusts advisory agreement provided for a fee at annual rates ranging from 0.08% to 0.95% of the average net assets of each respective Fund of the Trust. 81 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 7 . Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments follow: Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 $ American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Fidelity® VIP Money Market Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 27 20 84 ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I ING Investors Trust: ING Artio Foreign Portfolio - Service Class ING Artio Foreign Portfolio - Service 2 Class 91 82 60 ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Service Class 55 22 28 30 ING Clarion Global Real Estate Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 33 30 53 38 ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 38 9 63 9 ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING Large Cap Growth Portfolio - Institutional Class - - ING Large Cap Growth Portfolio - Service Class 60 12 - - ING Large Cap Value Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Lord Abbett Growth and Income Portfolio - Institutional Class 3 ING Marsico Growth Portfolio - Institutional Class ING Marsico Growth Portfolio - Service Class 21 49 24 16 ING MFS Total Return Portfolio - Service Class ING MFS Total Return Portfolio - Service 2 Class 81 57 7 82 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING Pioneer Fund Portfolio - Service Class $ $ 81 $ 94 $ 51 ING Pioneer Mid Cap Value Portfolio - Service Class 37 55 ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Service Class 55 ING T. Rowe Price International Stock Portfolio - Institutional Class ING U.S. Stock Index Portfolio - Institutional Class 29 ING Money Market Portfolio: ING Money Market Portfolio - Class I ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Service Class 34 27 43 2 ING Baron Small Cap Growth Portfolio - Initial Class ING Baron Small Cap Growth Portfolio - Service Class 51 76 55 34 ING Davis New York Venture Portfolio - Initial Class ING Davis New York Venture Portfolio - Service Class 24 53 23 13 ING Fidelity® VIP Contrafund® Portfolio - Service Class ING Fidelity® VIP Equity-Income Portfolio - Service Class 93 75 75 ING Fidelity® VIP Mid Cap Portfolio - Service Class 60 82 79 43 ING Global Bond Portfolio - Service Class ING Invesco Van Kampen Comstock Portfolio - Initial Class ING Invesco Van Kampen Comstock Portfolio - Service Class 32 96 39 28 ING Invesco Van Kampen Equity and Income Portfolio - Initial Class ING Invesco Van Kampen Equity and Income Portfolio - Service Class 93 50 96 ING JPMorgan Mid Cap Value Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Service Class 54 51 47 ING Legg Mason ClearBridge Aggressive Growth Portfolio - Initial Class ING Legg Mason ClearBridge Aggressive Growth Portfolio - Service Class 13 53 26 1 ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Global Portfolio - Service Class 81 94 ING PIMCO Total Return Portfolio - Initial Class ING PIMCO Total Return Portfolio - Service Class ING Pioneer High Yield Portfolio - Initial Class ING Solution 2015 Portfolio - Initial Class ING Solution 2015 Portfolio - Service Class 40 ING Solution 2025 Portfolio - Initial Class 89 ING Solution 2025 Portfolio - Service Class 69 ING Solution 2035 Portfolio - Initial Class 88 66 ING Solution 2035 Portfolio - Service Class 49 36 66 19 ING Solution 2045 Portfolio - Initial Class 40 ING Solution 2045 Portfolio - Service Class 81 14 18 ING Solution Income Portfolio - Initial Class 83 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Purchases Sales Purchases Sales (Dollars in thousands) ING Partners, Inc. (continued): ING Solution Income Portfolio - Service Class $ 105 $ 40 $ 82 $ 133 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 383 5,443 412 5,443 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 43 11 76 19 ING T. Rowe Price Growth Equity Portfolio - Initial Class 663 939 763 534 ING T. Rowe Price Growth Equity Portfolio - Service Class 115 71 92 36 ING Templeton Foreign Equity Portfolio - Initial Class 443 181 577 252 ING Templeton Foreign Equity Portfolio - Service Class 46 33 65 3 ING Thornburg Value Portfolio - Service Class 47 47 68 14 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 128 372 125 427 ING UBS U.S. Large Cap Equity Portfolio - Service Class 3 6 6 - ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I 1,022 614 2,429 2,635 ING Strategic Allocation Growth Portfolio - Class I 1,177 367 1,114 500 ING Strategic Allocation Moderate Portfolio - Class I 1,755 539 2,243 1,017 ING Variable Funds: ING Growth and Income Portfolio - Class I 195 265 728 388 ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I 554 279 411 290 ING Index Plus LargeCap Portfolio - Class I 1,383 1,486 437 786 ING Index Plus MidCap Portfolio - Class I 569 1,296 1,035 1,693 ING Index Plus SmallCap Portfolio - Class I 229 614 511 690 ING International Index Portfolio - Class I 123 184 160 129 ING International Index Portfolio - Class S 7 17 10 3 ING Russell™ Large Cap Growth Index Portfolio - Class I 658 5,227 507 4,522 ING Russell™ Large Cap Index Portfolio - Class I 228 1,383 487 1,386 ING Russell™ Mid Cap Growth Index Portfolio - Class S 194 133 252 123 ING Small Company Portfolio - Class I 5 34 94 5 ING Variable Products Trust: ING International Value Portfolio - Class I 476 1,974 661 2,453 ING MidCap Opportunities Portfolio - Class I 579 3,250 483 3,242 ING SmallCap Opportunities Portfolio - Class I 373 1,882 442 1,568 Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC 294 195 233 249 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I 443 431 266 485 Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 39 23 33 47 PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class 3,902 1,727 2,317 881 Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I 779 644 635 642 Wanger Advisors Trust: Wanger Select 514 599 675 571 Wanger USA 798 347 445 366 84 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 8 . Changes in Units The net changes in units outstanding follow: Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 233,239 119,400 113,839 264,165 184,668 79,497 American Funds Insurance Series® Growth-Income Fund - Class 2 176,052 88,177 87,875 216,412 109,926 106,486 American Funds Insurance Series® International Fund - Class 2 183,150 104,214 78,936 231,504 88,358 143,146 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class 93,518 265,414 (171,896 ) 115,640 293,778 (178,138 ) Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class 190,630 378,092 (187,462 ) 205,368 423,887 (218,519 ) Fidelity® VIP Index 500 Portfolio - Initial Class 245,012 546,509 (301,497 ) 267,747 568,400 (300,653 ) Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 108,483 199,833 (91,350 ) 142,311 199,146 (56,835 ) Fidelity® VIP Money Market Portfolio - Initial Class 603,197 629,304 (26,107 ) 884,305 1,008,027 (123,722 ) Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 66,693 56,977 9,716 67,254 51,101 16,153 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 730 12,634 (11,904 ) 1 7,007 (7,006 ) ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I 80,920 58,617 22,303 79,331 70,185 9,146 ING Investors Trust: ING Artio Foreign Portfolio - Service Class 48,829 60,777 (11,948 ) 70,798 101,153 (30,355 ) ING Artio Foreign Portfolio - Service 2 Class 9,105 20,006 (10,901 ) 9,488 6,733 2,755 ING BlackRock Large Cap Growth Portfolio - Institutional Class 114,597 224,728 (110,131 ) 120,600 225,721 (105,121 ) ING BlackRock Large Cap Growth Portfolio - Service Class 6,516 2,419 4,097 3,882 4,076 (194 ) ING Clarion Global Real Estate Portfolio - Institutional Class 73,638 81,976 (8,338 ) 103,856 88,039 15,817 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 3,243 3,236 7 5,547 3,839 1,708 ING FMR SM Diversified Mid Cap Portfolio - Service Class 32,951 22,489 10,462 44,279 21,108 23,171 85 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING Global Resources Portfolio - Service Class ) ING Invesco Van Kampen Growth and Income Portfolio - Service Class ) ) ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ) ) ING Large Cap Growth Portfolio - Institutional Class - - - ING Large Cap Growth Portfolio - Service Class - - - ING Large Cap Value Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ) ) ING Liquid Assets Portfolio - Institutional Class ) ING Lord Abbett Growth and Income Portfolio - Institutional Class ) ) ING Marsico Growth Portfolio - Institutional Class ) ING Marsico Growth Portfolio - Service Class ) ING MFS Total Return Portfolio - Service Class ING MFS Total Return Portfolio - Service 2 Class ING Pioneer Fund Portfolio - Service Class ING Pioneer Mid Cap Value Portfolio - Service Class ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Service Class ING T. Rowe Price International Stock Portfolio - Institutional Class ) ) ING U.S. Stock Index Portfolio - Institutional Class ING Money Market Portfolio: ING Money Market Portfolio - Class I ) ) 86 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class 85,900 84,037 1,863 28,951 26,394 2,557 ING American Century Small-Mid Cap Value Portfolio - Service Class 2,554 1,974 580 3,650 207 3,443 ING Baron Small Cap Growth Portfolio - Initial Class 38,414 31,922 6,492 35,821 35,441 380 ING Baron Small Cap Growth Portfolio - Service Class 5,093 6,819 (1,726 ) 6,027 3,534 2,493 ING Davis New York Venture Portfolio - Initial Class 25,922 22,783 3,139 33,294 16,410 16,884 ING Davis New York Venture Portfolio - Service Class 2,328 5,745 (3,417 ) 2,556 1,482 1,074 ING Fidelity® VIP Contrafund® Portfolio - Service Class 29,119 33,544 (4,425 ) 44,821 29,058 15,763 ING Fidelity® VIP Equity-Income Portfolio - Service Class 10,425 9,831 594 5,223 5,357 (134 ) ING Fidelity® VIP Mid Cap Portfolio - Service Class 4,882 5,850 (968 ) 5,679 2,639 3,040 ING Global Bond Portfolio - Service Class 11,738 13,945 (2,207 ) 9,167 9,816 (649 ) ING Invesco Van Kampen Comstock Portfolio - Initial Class 56,896 50,361 6,535 59,952 63,575 (3,623 ) ING Invesco Van Kampen Comstock Portfolio - Service Class 1,887 7,883 (5,996 ) 4,454 3,414 1,040 ING Invesco Van Kampen Equity and Income Portfolio - Initial Class 62,423 117,077 (54,654 ) 79,377 165,055 (85,678 ) ING Invesco Van Kampen Equity and Income Portfolio - Service Class 8,076 8,577 (501 ) 4,839 8,760 (3,921 ) ING JPMorgan Mid Cap Value Portfolio - Initial Class 51,780 50,809 971 52,385 73,638 (21,253 ) ING JPMorgan Mid Cap Value Portfolio - Service Class 5,121 11,620 (6,499 ) 4,722 3,908 814 ING Legg Mason ClearBridge Aggressive Growth Portfolio - Initial Class 4,637 1,367,237 (1,362,600 ) 106,545 232,347 (125,802 ) ING Legg Mason ClearBridge Aggressive Growth Portfolio - Service Class 17 4,628 (4,611 ) 2,749 57 2,692 ING Oppenheimer Global Portfolio - Initial Class 137,002 334,248 (197,246 ) 164,667 372,074 (207,407 ) ING Oppenheimer Global Portfolio - Service Class 11,951 6,996 4,955 17,616 8,699 8,917 ING PIMCO Total Return Portfolio - Initial Class 246,478 165,447 81,031 380,631 179,599 201,032 ING PIMCO Total Return Portfolio - Service Class 58,832 37,777 21,055 46,511 34,308 12,203 ING Pioneer High Yield Portfolio - Initial Class 246,857 266,808 (19,951 ) 168,013 295,023 (127,010 ) ING Solution 2015 Portfolio - Initial Class 83,388 31,381 52,007 103,479 18,197 85,282 ING Solution 2015 Portfolio - Service Class 27,920 12,396 15,524 25,077 2,667 22,410 ING Solution 2025 Portfolio - Initial Class 86,690 21,499 65,191 102,091 12,980 89,111 ING Solution 2025 Portfolio - Service Class 16,605 6,745 9,860 19,184 32,933 (13,749 ) ING Solution 2035 Portfolio - Initial Class 88,167 14,494 73,673 93,047 10,494 82,553 ING Solution 2035 Portfolio - Service Class 4,303 3,224 1,079 6,542 1,895 4,647 87 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc. (continued): ING Solution 2045 Portfolio - Initial Class ING Solution 2045 Portfolio - Service Class ING Solution Income Portfolio - Initial Class ) ) ING Solution Income Portfolio - Service Class ) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ) ) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class ING T. Rowe Price Growth Equity Portfolio - Initial Class ) ING T. Rowe Price Growth Equity Portfolio - Service Class ING Templeton Foreign Equity Portfolio - Initial Class ING Templeton Foreign Equity Portfolio - Service Class ING Thornburg Value Portfolio - Service Class 91 ING UBS U.S. Large Cap Equity Portfolio - Initial Class ) ) ING UBS U.S. Large Cap Equity Portfolio - Service Class ) 10 ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I ) ING Strategic Allocation Growth Portfolio - Class I ING Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING Growth and Income Portfolio - Class I ) ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I ING Index Plus LargeCap Portfolio - Class I ) ) ING Index Plus MidCap Portfolio - Class I ) ) ING Index Plus SmallCap Portfolio - Class I ) ) ING International Index Portfolio - Class I ) ING International Index Portfolio - Class S ) ING Russell Large Cap Growth Index Portfolio - Class I ) ) ING Russell Large Cap Index Portfolio - Class I ) ) ING Russell Mid Cap Growth Index Portfolio - Class S ING Small Company Portfolio - Class I ) 88 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Variable Products Trust: ING International Value Portfolio - Class I ) ) ING MidCap Opportunities Portfolio - Class I ) ) ING SmallCap Opportunities Portfolio - Class I ) ) Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC ) Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I ) Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA ) PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I ) Wanger Advisors Trust: Wanger Select ) Wanger USA 89 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 9 . Unit Summary A summary of units outstanding as of December 31, 2011 follows: Division/Contract Units Unit Value Extended Value American Funds Insurance Series® Growth Fund - Class 2 Contracts in accumulation period 1,019,401.524 $ 8.69 $ 8,858,599 American Funds Insurance Series® Growth-Income Fund - Class 2 Contracts in accumulation period 764,355.741 $ 8.27 $ 6,321,222 American Funds Insurance Series® International Fund - Class 2 Contracts in accumulation period 757,928.557 $ 7.85 $ 5,949,739 Fidelity® VIP Equity-Income Portfolio - Initial Class Contracts in accumulation period 1,342,996.016 $ 20.77 $ 27,894,027 Fidelity® VIP Contrafund® Portfolio - Initial Class Contracts in accumulation period 2,069,903.997 $ 30.19 $ 62,490,402 Fidelity® VIP Index 500 Portfolio - Initial Class Contracts in accumulation period 3,056,895.238 $ 22.48 $ 68,719,005 Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Contracts in accumulation period 881,447.948 $ 17.46 $ 15,390,081 Fidelity® VIP Money Market Portfolio - Initial Class Currently payable annuity contracts 5,522.862 $ 10.47 $ 57,824 Contracts in accumulation period 668,658.742 13.54 9,053,639 674,181.604 $ 9,111,463 Franklin Small Cap Value Securities Fund - Class 2 Contracts in accumulation period 228,858.634 $ 12.30 $ 2,814,961 ING Balanced Portfolio - Class I Contracts in accumulation period 52,495.276 $ 10.96 $ 575,348 ING Intermediate Bond Portfolio - Class I Contracts in accumulation period 241,571.424 $ 12.41 $ 2,997,901 ING Artio Foreign Portfolio - Service Class Contracts in accumulation period 318,775.219 $ 10.40 $ 3,315,262 ING Artio Foreign Portfolio - Service 2 Class Contracts in accumulation period 38,106.940 $ 9.04 $ 344,487 ING BlackRock Large Cap Growth Portfolio - Institutional Class Contracts in accumulation period 1,407,177.823 $ 8.26 $ 11,623,289 90 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING BlackRock Large Cap Growth Portfolio - Service Class Contracts in accumulation period $ $ ING Clarion Global Real Estate Portfolio - Institutional Class Contracts in accumulation period $ $ ING FMR SM Diversified Mid Cap Portfolio - Institutional Class Contracts in accumulation period $ $ ING FMR SM Diversified Mid Cap Portfolio - Service Class Contracts in accumulation period $ $ ING Global Resources Portfolio - Service Class Contracts in accumulation period $ $ ING Invesco Van Kampen Growth and Income Portfolio - Service Class Contracts in accumulation period $ $ ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class Contracts in accumulation period $ $ ING JPMorgan Emerging Markets Equity Portfolio - Service Class Contracts in accumulation period $ $ ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class Contracts in accumulation period $ $ ING Large Cap Growth Portfolio - Institutional Class Contracts in accumulation period $ $ ING Large Cap Growth Portfolio - Service Class Contracts in accumulation period $ $ ING Large Cap Value Portfolio - Institutional Class Contracts in accumulation period $ $ ING Limited Maturity Bond Portfolio - Service Class Contracts in accumulation period $ $ ING Liquid Assets Portfolio - Institutional Class Contracts in accumulation period $ $ ING Marsico Growth Portfolio - Institutional Class Contracts in accumulation period $ $ 91 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Marsico Growth Portfolio - Service Class Contracts in accumulation period 7,954.199 $ 11.47 $ 91,235 ING MFS Total Return Portfolio - Service Class Contracts in accumulation period 257,736.057 $ 13.71 $ 3,533,561 ING MFS Total Return Portfolio - Service 2 Class Contracts in accumulation period 23,708.937 $ 11.06 $ 262,221 ING Pioneer Fund Portfolio - Service Class Contracts in accumulation period 26,577.971 $ 11.10 $ 295,015 ING Pioneer Mid Cap Value Portfolio - Service Class Contracts in accumulation period 43,582.624 $ 11.14 $ 485,510 ING T. Rowe Price Capital Appreciation Portfolio - Service Class Contracts in accumulation period 1,307,711.626 $ 13.73 $ 17,954,881 ING T. Rowe Price Equity Income Portfolio - Institutional Class Contracts in accumulation period 379,945.931 $ 13.36 $ 5,076,078 ING T. Rowe Price Equity Income Portfolio - Service Class Contracts in accumulation period 34,329.112 $ 14.59 $ 500,862 ING T. Rowe Price International Stock Portfolio - Institutional Class Contracts in accumulation period 1,118,772.763 $ 12.04 $ 13,470,024 ING U.S. Stock Index Portfolio - Institutional Class Contracts in accumulation period 60,634.665 $ 10.84 $ 657,280 ING Money Market Portfolio - Class I Contracts in accumulation period 19,218.010 $ 10.63 $ 204,287 ING American Century Small-Mid Cap Value Portfolio - Initial Class Contracts in accumulation period 90,788.888 $ 21.07 $ 1,912,922 ING American Century Small-Mid Cap Value Portfolio - Service Class Contracts in accumulation period 9,361.803 $ 13.35 $ 124,980 ING Baron Small Cap Growth Portfolio - Initial Class Contracts in accumulation period 196,821.794 $ 20.79 $ 4,091,925 ING Baron Small Cap Growth Portfolio - Service Class Contracts in accumulation period 16,832.232 $ 12.31 $ 207,205 92 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Davis New York Venture Portfolio - Initial Class Contracts in accumulation period $ $ ING Davis New York Venture Portfolio - Service Class Contracts in accumulation period $ $ ING Fidelity® VIP Contrafund® Portfolio - Service Class Contracts in accumulation period $ $ ING Fidelity® VIP Equity-Income Portfolio - Service Class Contracts in accumulation period $ $ ING Fidelity® VIP Mid Cap Portfolio - Service Class Contracts in accumulation period $ $ ING Global Bond Portfolio - Service Class Contracts in accumulation period $ $ ING Invesco Van Kampen Comstock Portfolio - Initial Class Contracts in accumulation period $ $ ING Invesco Van Kampen Comstock Portfolio - Service Class Contracts in accumulation period $ $ ING Invesco Van Kampen Equity and Income Portfolio - Initial Class Contracts in accumulation period $ $ ING Invesco Van Kampen Equity and Income Portfolio - Service Class Contracts in accumulation period $ $ ING JPMorgan Mid Cap Value Portfolio - Initial Class Contracts in accumulation period $ $ ING JPMorgan Mid Cap Value Portfolio - Service Class Contracts in accumulation period $ $ ING Oppenheimer Global Portfolio - Initial Class Contracts in accumulation period $ $ ING Oppenheimer Global Portfolio - Service Class Contracts in accumulation period $ $ ING PIMCO Total Return Portfolio - Initial Class Contracts in accumulation period $ $ 93 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING PIMCO Total Return Portfolio - Service Class Contracts in accumulation period 106,818.223 $ 13.16 $ 1,405,728 ING Pioneer High Yield Portfolio - Initial Class Contracts in accumulation period 386,699.690 $ 14.57 $ 5,634,214 ING Solution 2015 Portfolio - Initial Class Contracts in accumulation period 309,341.851 $ 9.53 $ 2,948,028 ING Solution 2015 Portfolio - Service Class Contracts in accumulation period 100,554.276 $ 11.23 $ 1,129,225 ING Solution 2025 Portfolio - Initial Class Contracts in accumulation period 450,513.761 $ 8.86 $ 3,991,552 ING Solution 2025 Portfolio - Service Class Contracts in accumulation period 95,714.104 $ 10.83 $ 1,036,584 ING Solution 2035 Portfolio - Initial Class Contracts in accumulation period 278,356.044 $ 8.55 $ 2,379,944 ING Solution 2035 Portfolio - Service Class Contracts in accumulation period 34,410.412 $ 10.79 $ 371,288 ING Solution 2045 Portfolio - Initial Class Contracts in accumulation period 166,983.196 $ 8.27 $ 1,380,951 ING Solution 2045 Portfolio - Service Class Contracts in accumulation period 62,990.674 $ 10.75 $ 677,150 ING Solution Income Portfolio - Initial Class Contracts in accumulation period 282,985.614 $ 10.33 $ 2,923,241 ING Solution Income Portfolio - Service Class Contracts in accumulation period 17,989.151 $ 11.49 $ 206,695 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class Currently payable annuity contracts 136.748 $ 12.51 $ 1,711 Contracts in accumulation period 3,227,457.771 13.02 42,021,500 3,227,594.519 $ 42,023,211 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class Contracts in accumulation period 14,259.324 $ 12.74 $ 181,664 ING T. Rowe Price Growth Equity Portfolio - Initial Class Contracts in accumulation period 229,138.425 $ 15.86 $ 3,634,135 94 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING T. Rowe Price Growth Equity Portfolio - Service Class Contracts in accumulation period 19,876.176 $ 11.46 $ 227,781 ING Templeton Foreign Equity Portfolio - Initial Class Contracts in accumulation period 174,956.660 $ 7.58 $ 1,326,171 ING Templeton Foreign Equity Portfolio - Service Class Contracts in accumulation period 23,755.842 $ 7.51 $ 178,406 ING Thornburg Value Portfolio - Service Class Contracts in accumulation period 13,938.796 $ 9.75 $ 135,903 ING UBS U.S. Large Cap Equity Portfolio - Initial Class Contracts in accumulation period 262,394.087 $ 10.50 $ 2,755,138 ING UBS U.S. Large Cap Equity Portfolio - Service Class Contracts in accumulation period 1,190.579 $ 9.96 $ 11,858 ING Strategic Allocation Conservative Portfolio - Class I Contracts in accumulation period 306,713.499 $ 13.15 $ 4,033,283 ING Strategic Allocation Growth Portfolio - Class I Contracts in accumulation period 433,884.267 $ 13.57 $ 5,887,810 ING Strategic Allocation Moderate Portfolio - Class I Contracts in accumulation period 680,703.618 $ 13.43 $ 9,141,850 ING Growth and Income Portfolio - Class I Contracts in accumulation period 187,183.578 $ 11.25 $ 2,105,815 ING BlackRock Science and Technology Opportunities Portfolio - Class I Contracts in accumulation period 119,606.313 $ 13.50 $ 1,614,685 ING Index Plus LargeCap Portfolio - Class I Contracts in accumulation period 192,014.913 $ 13.60 $ 2,611,403 ING Index Plus MidCap Portfolio - Class I Contracts in accumulation period 330,868.480 $ 17.24 $ 5,704,173 ING Index Plus SmallCap Portfolio - Class I Contracts in accumulation period 202,409.638 $ 16.86 $ 3,412,626 ING International Index Portfolio - Class I Contracts in accumulation period 64,262.769 $ 9.99 $ 641,985 ING International Index Portfolio - Class S Contracts in accumulation period 3,594.075 $ 9.93 $ 35,689 95 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Division/Contract Units Unit Value Extended Value ING Russell Large Cap Growth Index Portfolio - Class I Contracts in accumulation period $ $ ING Russell Large Cap Index Portfolio - Class I Contracts in accumulation period $ $ ING Russell Mid Cap Growth Index Portfolio - Class S Contracts in accumulation period $ $ ING Small Company Portfolio - Class I Contracts in accumulation period $ $ ING International Value Portfolio - Class I Contracts in accumulation period $ $ ING MidCap Opportunities Portfolio - Class I Currently payable annuity contracts $ $ Contracts in accumulation period $ ING SmallCap Opportunities Portfolio - Class I Contracts in accumulation period $ $ Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC Contracts in accumulation period $ $ Neuberger Berman AMT Socially Responsive Portfolio® - Class I Contracts in accumulation period $ $ Oppenheimer Main Street Small- & Mid-Cap Fund®/VA Contracts in accumulation period $ $ PIMCO Real Return Portfolio - Administrative Class Contracts in accumulation period $ $ Pioneer High Yield VCT Portfolio - Class I Contracts in accumulation period $ $ Wanger Select Contracts in accumulation period $ $ Wanger USA Contracts in accumulation period $ $ 96 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 10 . Financial Highlights A summary of unit values, units outstanding and net assets for variable annuity Contracts, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ending December 31, 2011, 2010, 2009, 2008, and 2007, follows: Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) American Funds Insurance Series® Growth Fund - Class 2 2011 1,019 $ 8.69 $ 8,859 0.66 % 1.40 % -5.65 % 2010 906 $ 9.21 $ 8,340 0.73 % 1.40 % 17.03 % 2009 826 $ 7.87 $ 6,501 0.72 % 1.40 % 37.59 % 2008 517 $ 5.72 $ 2,959 1.32 % 1.40 % -44.79 % 2007 211 $ 10.36 $ 2,185 (a) 1.40 % (a) American Funds Insurance Series® Growth-Income Fund - Class 2 2011 764 $ 8.27 $ 6,321 1.69 % 1.40 % -3.16 % 2010 676 $ 8.54 $ 5,777 1.55 % 1.40 % 9.91 % 2009 570 $ 7.77 $ 4,429 1.78 % 1.40 % 29.28 % 2008 345 $ 6.01 $ 2,072 2.37 % 1.40 % -38.67 % 2007 168 $ 9.80 $ 1,642 (a) 1.40 % (a) American Funds Insurance Series® International Fund - Class 2 2011 758 $ 7.85 $ 5,950 1.95 % 1.40 % -15.14 % 2010 679 $ 9.25 $ 6,281 2.10 % 1.40 % 5.71 % 2009 536 $ 8.75 $ 4,689 1.73 % 1.40 % 41.13 % 2008 344 $ 6.20 $ 2,132 2.86 % 1.40 % -42.96 % 2007 164 $ 10.87 $ 1,779 (a) 1.40 % (a) Fidelity® VIP Equity-Income Portfolio - Initial Class 2011 1,343 $ 20.77 $ 27,893 2.44 % 1.40 % -0.43 % 2010 1,515 $ 20.86 $ 31,601 1.73 % 1.40 % 13.55 % 2009 1,693 $ 18.37 $ 31,101 2.18 % 1.40 % 28.37 % 2008 1,799 $ 14.31 $ 25,740 2.38 % 1.40 % -43.44 % 2007 2,150 $ 25.30 $ 54,401 1.75 % 1.40 % 0.12 % 97 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) Fidelity® VIP Contrafund® Portfolio - Initial Class 2011 2,070 $ 30.19 $ 62,488 1.00 % 1.40 % -3.88 % 2010 2,257 $ 31.41 $ 70,904 1.17 % 1.40 % 15.61 % 2009 2,476 $ 27.17 $ 67,270 1.35 % 1.40 % 33.78 % 2008 2,593 $ 20.31 $ 52,655 0.97 % 1.40 % -43.30 % 2007 2,941 $ 35.82 $ 105,338 0.90 % 1.40 % 15.96 % Fidelity® VIP Index 500 Portfolio - Initial Class 2011 3,057 $ 22.48 $ 68,716 1.92 % 1.40 % 0.63 % 2010 3,358 $ 22.34 $ 75,026 1.85 % 1.40 % 13.40 % 2009 3,659 $ 19.70 $ 72,083 2.43 % 1.40 % 24.84 % 2008 3,875 $ 15.78 $ 61,150 2.10 % 1.40 % -37.87 % 2007 4,463 $ 25.40 $ 113,357 3.63 % 1.40 % 3.97 % Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 2011 881 $ 17.46 $ 15,389 3.14 % 1.40 % 5.88 % 2010 973 $ 16.49 $ 16,041 3.55 % 1.40 % 6.25 % 2009 1,030 $ 15.52 $ 15,980 8.53 % 1.40 % 14.12 % 2008 1,125 $ 13.60 $ 15,301 4.36 % 1.40 % -4.56 % 2007 1,349 $ 14.25 $ 19,220 4.36 % 1.40 % 2.89 % Fidelity® VIP Money Market Portfolio - Initial Class 2011 674 $ 10.47 to $13.54 $ 9,111 0.11 % 1.40 % -1.31 % to -1.23 % 2010 700 $ 10.60 to $13.72 $ 9,588 0.18 % 1.40 % -1.21 % to -1.15 % 2009 824 $ 10.73 to $13.88 $ 11,415 0.74 % 1.40 % -0.65 % to -0.64 % 2008 994 $ 10.80 to $13.97 $ 13,860 2.94 % 1.40 % 1.60 % 2007 876 $ 10.63 to $13.75 $ 12,019 5.39 % 1.40 % 3.70 % to 3.71 % Franklin Small Cap Value Securities Fund - Class 2 2011 229 $ 12.30 $ 2,815 0.74 % 1.40 % -5.09 % 2010 219 $ 12.96 $ 2,840 0.77 % 1.40 % 26.44 % 2009 203 $ 10.25 $ 2,081 1.53 % 1.40 % 27.33 % 2008 163 $ 8.05 $ 1,312 1.20 % 1.40 % -33.91 % 2007 138 $ 12.18 $ 1,677 0.82 % 1.40 % -3.79 % 98 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Balanced Portfolio - Class I 52 $ $ % % -2.75 % 64 $ $ % % % 71 $ $ % % % 84 $ $ % % -29.06 % $ $ % % % ING Intermediate Bond Portfolio - Class I $ $ % % % $ $ % % % $ $ % % % $ $ % % -9.74 % $ $ % % % ING Artio Foreign Portfolio - Service Class $ $ % % -22.91 % $ $ - % % $ $ % % % $ $ - % -44.39 % $ $ % % % ING Artio Foreign Portfolio - Service 2 Class 38 $ $ % % -23.06 % 49 $ $ - % % 46 $ $ % % % 40 $ $ - % -44.50 % 28 $ $ - % % ING BlackRock Large Cap Growth Portfolio - Institutional Class $ $ % % -2.71 % $ $ % % % $ $ % % % $ $ % % -39.82 % $ $ (a) % (a) 99 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING BlackRock Large Cap Growth Portfolio - Service Class 11 $ $ 92 - % -2.97 % 7 $ $ 61 - % % 7 $ $ 56 - % % 5 $ $ 29 - % -39.90 % 4 $ $ 39 (a) % (a) ING Clarion Global Real Estate Portfolio - Institutional Class $ $ % % -6.40 % $ $ % % % $ $ % % % $ $ (b) % (b) (b) (b) (b) (b) (b) (b) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 10 $ $ - % -11.95 % 10 $ $ - % % 8 $ $ 78 - % % 4 $ $ 26 - % -39.86 % - $ $ 5 - % % ING FMR SM Diversified Mid Cap Portfolio - Service Class $ $ % % -12.16 % $ $ % % % $ $ % % % 90 $ $ % % -39.99 % 76 $ $ % % % ING Global Resources Portfolio - Service Class $ $ % % -10.40 % $ $ % % % $ $ % % % $ $ % % -41.81 % $ $ (a) % (a) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Invesco Van Kampen Growth and Income Portfolio - Service Class $ $ % % -3.60 % $ $ % % % $ $ % % % $ $ % % -33.18 % $ $ % % % ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 12 $ $ % % -3.75 % 10 $ $ - % % 4 $ $ 44 - % % 4 $ $ 30 % % -33.20 % 3 $ $ 39 - % % ING JPMorgan Emerging Markets Equity Portfolio - Service Class $ $ % % -19.43 % $ $ % % % $ $ % % % $ $ % % -51.94 % $ $ % % % ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class $ $ % % -2.42 % $ $ % % % $ $ % % % $ $ % % -30.61 % $ $ % % -2.94 % ING Large Cap Growth Portfolio - Institutional Class $ $ (d) % (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Large Cap Growth Portfolio - Service Class 5 $ $ 45 (d) % (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING Large Cap Value Portfolio - Institutional Class $ $ % % % $ $ % % % $ $ - % % $ $ % % -31.13 % $ $ (a) % (a) ING Limited Maturity Bond Portfolio - Service Class $ $ % % -0.27 % $ $ % % % $ $ % % % $ $ % % -1.68 % $ $ % % % ING Liquid Assets Portfolio - Institutional Class $ $ - % -1.39 % $ $ % % -1.28 % $ $ % % -0.91 % $ $ % % % $ $ % % % ING Marsico Growth Portfolio - Institutional Class 78 $ $ % % -2.77 % 77 $ $ % % % 79 $ $ % % % 76 $ $ (b) % (b) (b) (b) (b) (b) (b) (b) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Marsico Growth Portfolio - Service Class 8 $ $ 91 - % -3.04 % 10 $ $ % % % 9 $ $ 95 % % % 8 $ $ 60 - % -41.14 % 48 $ $ - % % ING MFS Total Return Portfolio - Service Class $ $ % % % $ $ % % % $ $ % % % $ $ % % -23.40 % $ $ % % % ING MFS Total Return Portfolio - Service 2 Class 24 $ $ % % % 22 $ $ % % % 12 $ $ % % % 7 $ $ 60 % % -23.54 % 4 $ $ 47 % % % ING Pioneer Fund Portfolio - Service Class 27 $ $ % % -5.85 % 24 $ $ % % % 20 $ $ % % % 16 $ $ % % -35.65 % 9 $ $ % % % ING Pioneer Mid Cap Value Portfolio - Service Class 44 $ $ % % -6.31 % 38 $ $ % % % 29 $ $ % % % 16 $ $ % % -34.08 % 10 $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING T. Rowe Price Capital Appreciation Portfolio - Service Class $ $ % % % $ $ % % % $ $ % % % $ $ % % -28.55 % $ $ % % % ING T. Rowe Price Equity Income Portfolio - Institutional Class $ $ % % -1.98 % $ $ % % % $ $ (c) % (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) ING T. Rowe Price Equity Income Portfolio - Service Class 34 $ $ % % -2.28 % 33 $ $ % % % 24 $ $ % % % $ $ % % -36.56 % $ $ % % % ING T. Rowe Price International Stock Portfolio - Institutional Class $ $ % % -13.26 % $ $ % % % $ $ % % % $ $ % % -50.03 % $ $ % % % ING U.S. Stock Index Portfolio - Institutional Class 61 $ $ % % % 48 $ $ % % % 41 $ $ % % % 23 $ $ % % -37.94 % 16 $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Money Market Portfolio - Class I 19 $ $ - % -1.39 % 37 $ $ - % -1.19 % 42 $ $ % % -1.00 % 30 $ $ % % % 15 $ $ % % % ING American Century Small-Mid Cap Value Portfolio - Initial Class 91 $ $ % % -4.31 % 89 $ $ % % % 86 $ $ % % % 75 $ $ % % -27.43 % 70 $ $ % % -4.05 % ING American Century Small-Mid Cap Value Portfolio - Service Class 9 $ $ % % -4.51 % 9 $ $ % % % 5 $ $ 62 % % % 4 $ $ 31 - % -27.61 % 2 $ $ 22 - % -4.31 % ING Baron Small Cap Growth Portfolio - Initial Class $ $ - % % $ $ - % % $ $ - % % $ $ - % -41.91 % $ $ - % % ING Baron Small Cap Growth Portfolio - Service Class 17 $ $ - % % 19 $ $ - % % 16 $ $ - % % 13 $ $ 93 - % -42.07 % 9 $ $ - % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Davis New York Venture Portfolio - Initial Class $ $ % % -5.86 % $ $ % % % 93 $ $ % % % 57 $ $ % % -39.94 % 47 $ $ % % % ING Davis New York Venture Portfolio - Service Class 6 $ $ 63 % % -6.05 % 10 $ $ - % % 9 $ $ 83 - % % 6 $ $ 45 - % -40.10 % 1 $ $ 18 - % % ING Fidelity® VIP Contrafund® Portfolio - Service Class $ $ % % -4.42 % $ $ % % % $ $ % % % 91 $ $ % % -43.70 % 74 $ $ % % % ING Fidelity® VIP Equity-Income Portfolio - Service Class 34 $ $ % % -1.09 % 33 $ $ % % % 34 $ $ % % % 24 $ $ % % -43.74 % 17 $ $ % % -0.40 % ING Fidelity® VIP Mid Cap Portfolio - Service Class 31 $ $ % % -12.34 % 32 $ $ % % % 29 $ $ % % % 25 $ $ % % -40.65 % 21 $ $ - % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Global Bond Portfolio - Service Class 33 $ $ % % % 35 $ $ % % % 36 $ $ % % % 35 $ $ % % -16.87 % 29 $ $ % % % ING Invesco Van Kampen Comstock Portfolio - Initial Class $ $ % % -3.18 % $ $ % % % $ $ % % % $ $ % % -37.24 % $ $ % % -3.42 % ING Invesco Van Kampen Comstock Portfolio - Service Class 16 $ $ % % -3.39 % 22 $ $ % % % 21 $ $ % % % 18 $ $ % % -37.35 % 16 $ $ % % -3.62 % ING Invesco Van Kampen Equity and Income Portfolio - Initial Class $ $ % % -2.48 % $ $ % % % $ $ % % % $ $ % % -24.45 % $ $ % % % ING Invesco Van Kampen Equity and Income Portfolio - Service Class 16 $ $ % % -2.70 % 16 $ $ % % % 20 $ $ % % % 16 $ $ % % -24.61 % 15 $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING JPMorgan Mid Cap Value Portfolio - Initial Class $ $ % % % $ $ % % % $ $ % % % $ $ % % -33.77 % $ $ % % % ING JPMorgan Mid Cap Value Portfolio - Service Class 19 $ $ % % % 25 $ $ % % % 24 $ $ % % % 22 $ $ % % -33.92 % 14 $ $ % % % ING Oppenheimer Global Portfolio - Initial Class $ $ % % -9.41 % $ $ % % % $ $ % % % $ $ % % -41.15 % $ $ % % % ING Oppenheimer Global Portfolio - Service Class 39 $ $ % % -9.62 % 34 $ $ % % % 25 $ $ % % % 20 $ $ % % -41.29 % 16 $ $ % % % ING PIMCO Total Return Portfolio - Initial Class $ $ % % % $ $ % % % $ $ % % % $ $ % % -1.33 % $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING PIMCO Total Return Portfolio - Service Class $ $ % % % 86 $ $ % % % 74 $ $ % % % 19 $ $ % % -1.61 % 6 $ $ 72 % % % ING Pioneer High Yield Portfolio - Initial Class $ $ % % -2.15 % $ $ % % % $ $ % % % $ $ % % -30.38 % 78 $ $ % % % ING Solution 2015 Portfolio - Initial Class $ $ % % -1.85 % $ $ % % % $ $ % % % 69 $ $ % % -27.72 % 2 $ $ 20 (a) % (a) ING Solution 2015 Portfolio - Service Class $ $ % % -2.09 % 85 $ $ % % % 63 $ $ % % % 24 $ $ % % -27.87 % 7 $ $ 87 - % % ING Solution 2025 Portfolio - Initial Class $ $ % % -4.32 % $ $ % % % $ $ % % % 98 $ $ (b) % (b) (b) (b) (b) (b) (b) (b) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Solution 2025 Portfolio - Service Class 96 $ $ % % -4.41 % 86 $ $ % % % $ $ % % % 61 $ $ % % -34.78 % 49 $ $ % % % ING Solution 2035 Portfolio - Initial Class $ $ % % -5.73 % $ $ % % % $ $ % % % 37 $ $ (b) % (b) (b) (b) (b) (b) (b) (b) ING Solution 2035 Portfolio - Service Class 34 $ $ % % -5.93 % 33 $ $ % % % 29 $ $ % % % 13 $ $ % % -37.93 % 3 $ $ 38 (a) % (a) ING Solution 2045 Portfolio - Initial Class $ $ % % -6.34 % $ $ % % % 70 $ $ % % % 19 $ $ % % -40.55 % - $ $ 2 - % - ING Solution 2045 Portfolio - Service Class 63 $ $ % % -6.44 % 57 $ $ % % % 22 $ $ % % % 2 $ $ 19 - % -40.66 % - $ $ 1 - % - RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING Solution Income Portfolio - Initial Class $ $ % % -0.77 % $ $ % % % $ $ % % % $ $ (b) % (b) (b) (b) (b) (b) (b) (b) ING Solution Income Portfolio - Service Class 18 $ $ % % -1.03 % 13 $ $ % % % 18 $ $ % % % 3 $ $ 24 - % -17.86 % 1 $ $ 16 - % % ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class $ 12.51 to $13.02 $ % % -5.03% to -5.01% $ 13.17 to $13.71 $ % % 26.63% to 26.71% $ 10.40 to $10.82 $ % % 44.44% to 44.46% $ 7.20 to $7.49 $ % % -43.94% to -43.93% $ 12.84 to $13.36 $ % % 11.75% to 11.80% ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 14 $ $ - % -5.21 % 12 $ $ - % % 7 $ $ 71 - % % 2 $ $ 17 - % -44.06 % 1 $ $ 13 - % % ING T. Rowe Price Growth Equity Portfolio - Initial Class $ $ - % -2.40 % $ $ % % % $ $ % % % $ $ % % -43.00 % $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING T. Rowe Price Growth Equity Portfolio - Service Class 20 $ $ - % -2.63 % 16 $ $ - % % 11 $ $ - % % 5 $ $ 33 - % -43.17 % 3 $ $ 33 - % % ING Templeton Foreign Equity Portfolio - Initial Class $ $ % % -13.17 % $ $ % % % $ $ - % % 62 $ $ (b) % (b) (b) (b) (b) (b) (b) (b) ING Templeton Foreign Equity Portfolio - Service Class 24 $ $ % % -13.38 % 22 $ $ % % % 15 $ $ - % % 10 $ $ 65 (b) % (b) (b) (b) (b) (b) (b) (b) ING Thornburg Value Portfolio - Service Class 14 $ $ % % -14.55 % 14 $ $ % % % 9 $ $ 93 % % % 7 $ $ 52 - % -40.76 % - $ $ 2 - % - ING UBS U.S. Large Cap Equity Portfolio - Initial Class $ $ % % -3.93 % $ $ % % % $ $ % % % $ $ % % -40.60 % $ $ % % -0.24 % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING UBS U.S. Large Cap Equity Portfolio - Service Class 2011 1 $ 9.96 $ 12 - 1.40 % -4.05 % 2010 1 $ 10.38 $ 14 - 1.40 % 11.37 % 2009 1 $ 9.32 $ 7 - 1.40 % 29.81 % 2008 1 $ 7.18 $ 5 - 1.40 % -40.86 % 2007 1 $ 12.14 $ 9 - 1.40 % -0.49 % ING Strategic Allocation Conservative Portfolio - ClassI 2011 307 $ 13.15 $ 4,033 4.28 % 1.40 % 0.38 % 2010 285 $ 13.10 $ 3,727 3.97 % 1.40 % 9.53 % 2009 308 $ 11.96 $ 3,685 6.68 % 1.40 % 16.23 % 2008 186 $ 10.29 $ 1,912 5.48 % 1.40 % -24.62 % 2007 116 $ 13.65 $ 1,590 2.73 % 1.40 % 4.36 % ING Strategic Allocation Growth Portfolio - Class I 2011 434 $ 13.57 $ 5,888 2.64 % 1.40 % -4.23 % 2010 382 $ 14.17 $ 5,415 3.40 % 1.40 % 11.49 % 2009 343 $ 12.71 $ 4,363 8.75 % 1.40 % 23.52 % 2008 216 $ 10.29 $ 2,219 2.37 % 1.40 % -36.99 % 2007 154 $ 16.33 $ 2,511 1.45 % 1.40 % 3.62 % ING Strategic Allocation Moderate Portfolio - Class I 2011 681 $ 13.43 $ 9,142 3.32 % 1.40 % -1.97 % 2010 604 $ 13.70 $ 8,273 3.76 % 1.40 % 10.48 % 2009 521 $ 12.40 $ 6,462 8.00 % 1.40 % 20.16 % 2008 311 $ 10.32 $ 3,208 2.76 % 1.40 % -31.43 % 2007 201 $ 15.05 $ 3,019 1.87 % 1.40 % 4.01 % ING Growth and Income Portfolio - Class I 2011 187 $ 11.25 $ 2,106 1.30 % 1.40 % -1.66 % 2010 193 $ 11.44 $ 2,209 1.21 % 1.40 % 12.49 % 2009 157 $ 10.17 $ 1,592 1.58 % 1.40 % 28.41 % 2008 134 $ 7.92 $ 1,058 1.39 % 1.40 % -38.46 % 2007 164 $ 12.87 $ 2,105 (a) 1.40 % (a) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING BlackRock Science and Technology Opportunities Portfolio - Class I $ $ - % -11.65 % $ $ - % % 91 $ $ - % % 43 $ $ - % -40.63 % 25 $ $ - % % ING Index Plus LargeCap Portfolio - Class I $ $ % % -1.45 % $ $ % % % $ $ % % % $ $ % % -38.09 % $ $ % % % ING Index Plus MidCap Portfolio - Class I $ $ % % -2.54 % $ $ % % % $ $ % % % $ $ % % -38.42 % $ $ % % % ING Index Plus SmallCap Portfolio - Class I $ $ % % -2.09 % $ $ % % % $ $ % % % $ $ % % -34.49 % $ $ % % -7.55 % ING International Index Portfolio - Class I 64 $ $ % % -13.36 % 70 $ $ % % % 69 $ $ (c) % (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING International Index Portfolio - Class S 2011 4 $ 9.93 $ 36 2.27 % 1.40 % -13.65 % 2010 5 $ 11.50 $ 52 4.21 % 1.40 % 6.19 % 2009 4 $ 10.83 $ 43 (c) 1.40 % (c) 2008 (c) (c) (c) (c) (c) (c) 2007 (c) (c) (c) (c) (c) (c) ING Russell™ Large Cap Growth Index Portfolio - Class I 2011 2,707 $ 13.42 $ 36,330 1.28 % 1.40 % 2.76 % 2010 3,049 $ 13.06 $ 39,815 0.66 % 1.40 % 11.24 % 2009 3,365 $ 11.74 $ 39,508 (c) 1.40 % (c) 2008 (c) (c) (c) (c) (c) (c) 2007 (c) (c) (c) (c) (c) (c) ING Russell™ Large Cap Index Portfolio - Class I 2011 549 $ 13.15 $ 7,215 1.64 % 1.40 % 1.15 % 2010 638 $ 13.00 $ 8,288 3.36 % 1.40 % 10.64 % 2009 727 $ 11.75 $ 8,545 (c) 1.40 % (c) 2008 (c) (c) (c) (c) (c) (c) 2007 (c) (c) (c) (c) (c) (c) ING Russell™ Mid Cap Growth Index Portfolio - Class S 2011 63 $ 13.71 $ 864 0.36 % 1.40 % -3.52 % 2010 58 $ 14.21 $ 825 0.29 % 1.40 % 24.10 % 2009 47 $ 11.45 $ 541 (c) 1.40 % (c) 2008 (c) (c) (c) (c) (c) (c) 2007 (c) (c) (c) (c) (c) (c) ING Small Company Portfolio - Class I 2011 10 $ 13.71 $ 135 0.66 % 1.40 % -3.86 % 2010 12 $ 14.26 $ 168 0.91 % 1.40 % 22.72 % 2009 4 $ 11.62 $ 52 - 1.40 % 25.76 % 2008 2 $ 9.24 $ 22 - 1.40 % -32.01 % 2007 3 $ 13.59 $ 35 - 1.40 % 4.38 % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) ING International Value Portfolio - Class I $ $ % % -16.15 % $ $ % % % $ $ % % % $ $ % % -43.55 % $ $ % % % ING MidCap Opportunities Portfolio - Class I $ to $ $ - % -1.87% to -1.86% $ to $ $ % % 28.48% to 28.54% $ to $ $ % % 39.44% to 39.55% $ to $ $ - % -38.50% to -38.46% $ to $ $ - % 23.93% to 24.06% ING SmallCap Opportunities Portfolio - Class I $ $ - % -0.54 % $ $ - % % $ $ - % % $ $ - % -35.38 % $ $ - % % Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC $ $ % % -5.34 % $ $ % % % $ $ % % % $ $ % % -40.18 % $ $ % % -0.83 % Neuberger Berman AMT Socially Responsive Portfolio® - Class I $ $ % % -4.43 % $ $ % % % $ $ % % % $ $ % % -40.29 % $ $ % % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C 's) (lowest to highest) 's) Ratio A (lowest to highest) (lowest to highest) Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 12 $ $ % % -3.58 % 11 $ $ % % % 12 $ $ % % % 9 $ $ 72 - % -38.68 % 9 $ $ - % -2.66 % PIMCO Real Return Portfolio - Administrative Class $ $ % % % $ $ % % % $ $ % % % $ $ % % -8.34 % $ $ % % % Pioneer High Yield VCT Portfolio - Class I $ $ % % -3.00 % $ $ % % % $ $ % % % 93 $ $ % % -36.35 % $ $ % % % Wanger Select $ $ % % -18.84 % $ $ % % % $ $ - % % $ $ - % -49.78 % $ $ - % % Wanger USA $ $ - % -4.85 % $ $ - % % $ $ - % % $ $ - % -40.51 % $ $ - % % RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements (a) As investment Division had no investments until 2007, this data is not meaningful and is therefore not presented. (b) As investment Division had no investments until 2008, this data is not meaningful and is therefore not presented. (c) As investment Division had no investments until 2009, this data is not meaningful and is therefore not presented. (d) As investment Division had no investments until 2011, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the expenses borne directly by the Account, excluding expenses charged through the redemption of units, and is equal to the mortality and expense, administrative, and other charges, as defined in the Charges and Fees note. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. C Total Return is calculated as the change in unit value for each Contract presented in the Statements of Assets and Liabilities. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. F INANCIAL S TATEMENTS  S TATUTORY B ASIS ReliaStar Life Insurance Company For the years ended December 31, 2011, 2010 and 2009 with Report of Independent Registered Public Accounting Firm RELIASTAR LIFE INSURANCE COMPANY Financial Statements  Statutory Basis December 31, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements - Statutory Basis Balance Sheets - Statutory Basis  as of December 31, 2011 and 2010 3 Statements of Operations - Statutory Basis  for the years ended December 31, 2011, 2010 and 2009 5 Statements of Changes in Capital and Surplus - Statutory Basis  for the years ended December 31, 2011, 2010 and 2009 6 Statements of Cash Flows - Statutory Basis  for the years ended December 31, 2011, 2010 and 2009 7 Notes to Financial Statements - Statutory Basis 8 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder ReliaStar Life Insurance Company We have audited the accompanying statutory basis balance sheets of ReliaStar Life Insurance Company (the Company), an indirect wholly owned subsidiary of ING America Insurance Holdings, Inc., as of December 31, 2011 and 2010, and the related statutory basis statements of operations, changes in capital and surplus, and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the Company presents its financial statements in conformity with accounting practices prescribed or permitted by the Minnesota Department of Commerce, Division of Insurance (Minnesota Division of Insurance), which practices differ from U.S generally accepted accounting principles. The variances between such practices and U.S. generally accepted accounting principles are described in Note 1. The effects on the financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the financial statements referred to above do not present fairly, in conformity with U.S. generally accepted accounting principles, the financial position of ReliaStar Life Insurance Company at December 31, 2011 and 2010, or the results of its operations or its cash flows for each of the three years in the period ended December 31, 2011. However, in our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ReliaStar Life Insurance Company at December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2011, in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance. As discussed in Note 1 to the financial statements, the Company changed its method of accounting for loan-backed and structured securities and income taxes in 2009. /s/ Ernst & Young LLP Atlanta, Georgia March 30, 2012 RELIASTAR LIFE INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands) Admitted Assets Cash and invested assets: Bonds $ 13,212,273 $ 12,187,633 Bonds - securities loaned 150,824 270,767 Preferred stocks 31,448 57,537 Common stocks 31,114 64,612 Subsidiaries 281,525 320,196 Mortgage loans 1,951,346 1,965,481 Real estate: Properties occupied by the company 8,557 9,078 Properties held for the production of income 5,000 5,000 Contract loans 644,563 663,680 Derivatives 135,443 79,856 Other invested assets 876,667 930,566 Securities lending collateral 86,974 222,440 Cash and short term investments 674,075 604,431 Total cash and invested assets 18,089,809 17,381,277 Deferred and uncollected premiums, less loading (2011-$110,593; 2010-$59,677) (10,767 ) 351,560 Accrued investment income 241,060 217,459 Reinsurance balances recoverable 252,833 79,512 Federal income tax recoverable (including $18,781 and $4,646 on realized capital losses at December 31, 2011 and 2010, respectively) 15,577 80,470 Indebtedness from related parties 36,516 149,228 Net deferred tax asset 245,402 273,538 Other assets 22,075 23,144 Separate account assets 1,887,112 2,255,258 Total admitted assets $ 20,779,617 $ 20,811,446 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands, except share amounts) Liabilities and Capital and Surplus Liabilities: Policy and contract liabilities: Life and annuity reserves $ 13,612,842 $ 13,218,325 Accident and health reserves 225,281 304,340 Deposit type contracts 773,723 715,181 Policyholders’ funds 2,314 1,974 Dividends payable 10,896 11,135 Policy and contract claims 117,543 126,016 Total policy and contract liabilities 14,742,599 14,376,971 Accounts payable and accrued expenses 128,741 138,077 Reinsurance balances 1,415,245 1,403,798 Indebtedness to related parties 41,769 26,977 Contingency reserve 8,485 40,924 Asset valuation reserve 119,780 54,808 Net transfers from separate accounts (55,155 ) (75,454 ) Derivatives 167,253 114,793 Payable for securities lending 86,974 222,440 Other liabilities 132,494 174,707 Separate account liabilities 1,887,112 2,255,258 Total liabilities 18,675,297 18,733,299 Capital and surplus: Common stock: authorized 25,000,000 shares of $1.25 par value; 2,000,000 shares issued and outstanding 2,500 2,500 Preferred capital stock 100 100 Special surplus funds 91,859 102,365 Surplus note 100,000 100,000 Paid-in and contributed surplus 2,059,125 2,007,125 Unassigned deficit (149,164 ) (133,843 ) Preferred capital stock, held in treasury (100 ) (100 ) Total capital and surplus 2,104,320 2,078,147 Total liabilities and capital and surplus $ 20,779,617 $ 20,811,446 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY Statements of Operations – Statutory Basis Year ended December 31 (In Thousands) Premiums and other revenues: Life, annuity, and accident and health premiums $ 886,084 $ 287,256 $ 566,262 Considerations for supplementary contracts with life contingencies 6,378 3,833 3,638 Net investment income 892,970 924,054 866,422 Amortization of interest maintenance reserve (51,592 ) (39,657 ) (17,585 ) Commissions, expense allowances and reserve adjustments on reinsurance ceded 690,682 785,727 1,158,218 Other revenue 108,725 116,058 123,358 Total premiums and other revenues 2,533,247 2,077,271 2,700,313 Benefits paid or provided: Death benefits 161,471 97,263 128,184 Annuity benefits 94,126 98,293 99,855 Surrender benefits and withdrawals 1,215,804 1,068,397 1,162,628 Interest on policy or contract funds 6,721 24,039 25,458 Accident and health benefits 11,801 (3,621 ) 143,838 Other benefits 8,515 7,310 7,922 Increase (decrease) in life, annuity and accident and health reserves 315,458 (277,744 ) 158,125 Net transfers from separate accounts (241,720 ) (149,745 ) (136,163 ) Total benefits paid or provided 1,572,176 864,192 1,589,847 Insurance expenses and other deductions: Commissions 403,223 374,148 436,865 General expenses 381,165 385,903 381,780 Insurance taxes, licenses and fees 60,711 59,114 57,891 Other deductions (additions) 169,538 497,551 (4,732 ) Total insurance expenses and other deductions 1,014,637 1,316,716 871,804 (Loss) gain from operations before policyholder dividends, federal income taxes and net realized capital gains (losses) (53,566 ) (103,637 ) 238,662 Dividends to policyholders 13,906 14,468 14,704 (Loss) gain from operations before federal income taxes and net realized capital losses (67,472 ) (118,105 ) 223,958 Federal income tax (benefit) expense (2,375 ) 30,073 119,396 (Loss) gain from operations before net realized capital losses (65,097 ) (148,178 ) 104,562 Net realized capital losses (17,921 ) (86,049 ) (197,058 ) Net loss $ (83,018 ) $ (234,227 ) $ (92,496 ) The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY Statements of Changes in Capital and Surplus—Statutory Basis Year ended December 31 (In Thousands) Common stock: Balance at beginning and end of year $ 2,500 $ 2,500 $ 2,500 Preferred stock: Balance at beginning and end of year $ 100 $ 100 $ 100 Special surplus funds: Balance at beginning of year $ 102,365 $ 94,219 $ 9,710 Reclass of gain on sale/leaseback of home property from unassigned surplus (694 ) (694 ) (694 ) Change in admitted deferred tax asset per SSAP 10R (9,812 ) 8,840 85,203 Balance at end of year $ 91,859 $ 102,365 $ 94,219 Surplus note: Balance at beginning and end of year $ 100,000 $ 100,000 $ 100,000 Paid-in and contributed surplus: Balance at beginning of year $ 2,007,125 $ 1,957,125 $ 1,957,125 Capital contributions 52,000 50,000 - Balance at end of year $ 2,059,125 $ 2,007,125 $ 1,957,125 Unassigned (deficit) surplus: Balance at beginning of year $ (133,843 ) $ 36,466 $ 3,973 Net loss (83,018 ) (234,227 ) (92,496 ) Change in net unrealized capital (losses) gains (67,014 ) (74,983 ) 14,887 Change in nonadmitted assets 61,099 16,675 (89,906 ) Change in liability for reinsurance in unauthorized companies 4,396 (2,153 ) 21,650 Change in reserve due to change in valuation basis - 4,688 7,483 Change in asset valuation reserve (64,972 ) (35,794 ) 46,677 Cumulative effect of change in accounting principle (1,126 ) - (8,570 ) Change in net deferred income tax (13,236 ) 8,039 64,737 Deferred gain on reinsurance of existing business 185,047 492,701 72,773 Amortization of gain on reinsurance (38,042 ) (124,145 ) (6,916 ) Reclass of gain on sale/leaseback of home property to special surplus 694 694 694 Dividends to stockholder - (221,000 ) - Additional minimum pension liability 851 (804 ) 1,480 Balance at end of year $ (149,164 ) $ (133,843 ) $ 36,466 Preferred capital stock held in treasury (100 ) (100 ) (100 ) Total capital and surplus $ 2,104,320 $ 2,078,147 $ 2,190,310 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY Statements of Cash Flows—Statutory Basis Year ended December 31 (In Thousands) Operations Premiums, policy proceeds, and other considerations received, net of reinsurance paid $ 1,135,572 $ 9,845 $ 368,000 Net investment income received 1,005,116 1,002,597 1,011,418 Commissions and expenses paid (925,590 ) (826,696 ) (943,219 ) Benefits paid (1,450,958 ) (1,283,769 ) (1,719,787 ) Net transfers from separate accounts 231,548 151,417 105,195 Dividends paid to policyholders (14,145 ) (14,579 ) (17,205 ) Federal income taxes recovered (paid) 86,049 (126,726 ) (38,765 ) Miscellaneous income 308,277 1,245,852 1,203,854 Net cash provided by (used in) operations 375,869 157,941 (30,509 ) Investment Activities Proceeds from sales, maturities, or repayments of investments: Bonds 2,166,989 4,065,925 3,552,257 Stocks 7,503 16,065 119,717 Mortgage loans 325,989 417,056 311,118 Real estate - 3,142 - Other invested assets 186,909 165,592 185,529 Net (loss) gain on cash and short term investments (182 ) - 218 Miscellaneous proceeds 69,934 27,460 63,998 Total investment proceeds 2,757,142 4,695,240 4,232,837 Cost of investments acquired: Bonds 3,183,089 4,717,801 2,995,079 Stocks 8,213 22,225 135,067 Mortgage loans 312,909 161,279 56,558 Real estate - - 650 Other invested assets 90,965 292,122 179,091 Miscellaneous applications 74,499 96,313 173,167 Total cost of investments acquired 3,669,675 5,289,740 3,539,612 Net decrease in contract loans 18,740 18,950 7,599 Net cash (used in) provided by investment activities (893,793 ) (575,550 ) 700,824 Financing and Miscellaneous Activities Other cash provided (applied): Capital and surplus paid-in 102,000 - 190,000 Borrowed money - - (703,908 ) Net deposits on deposit type contracts 58,542 59,242 22,467 Dividends paid to stockholder - (221,000 ) - Funds received (paid) from reinsurance 369,105 (114,030 ) 751,845 Other cash provided (used) 57,921 (33,236 ) 243,449 Net cash provided by (used in) financing and miscellaneous activities 587,568 (309,024 ) 503,853 Net increase (decrease) in cash and short term investments 69,644 (726,633 ) 1,174,168 Cash and short term investments: Beginning of year 604,431 1,331,064 156,896 End of year $ 674,075 $ 604,431 $ 1,331,064 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 1. Organization and Significant Accounting Policies ReliaStar Life Insurance Company (the Company) is domiciled in Minnesota and is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion), a Connecticut domiciled non-insurance holding company. Lion, in turn, is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH) (Parent), a Delaware domiciled non-insurance holding company. The Companys ultimate parent is ING Groep, N.V. (ING), a global financial services company based in the Netherlands. Description of Business The Company is principally engaged in the business of providing individual life insurance and annuities, employee benefit products and services, retirement plans, and life and health reinsurance. The Company is presently licensed in all states (approved for reinsurance only in New York), the District of Columbia, Guam, and Puerto Rico. Use of Estimates The preparation of the financial statements of the Company requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. Recently Adopted Accounting Principles and Actuarial Guidelines Effective December 31, 2011, the Company adopted Statement of Statutory Accounting Principles (SSAP) No. 5R, Liabilities, Contingencies and Impairments of Assets Revised (SSAP No. 5R). This statement defines and establishes accounting for liabilities, contingencies and impairments of assets, particularly contingencies related to or on behalf of direct or indirect wholly owned insurance and non-insurance subsidiaries. At inception, the Company is required to record a liability equal to the fair value of the guarantee. If the Company subsequently determines that it is probable that payment will be required under the guarantee, the liability recorded will be an amount equal to the greater of the fair value of the guarantee or the undiscounted future payments required under the guarantee. The Company recognized a non-contingent liability of $1.3 as a result of the adoption of this statement. Capital and surplus were increased by $0.9 and there was a $0.2 impact to net income as a result of the adoption of this statement. See Note 14 for additional disclosures required by this statement. Effective December 31, 2011, the Company adopted the modifications made to SSAP No. 22, Leases (SSAP No. 22), as they relate to modification and early termination of leases. Under the provisions of the statement, early termination or non-use of leased property benefits, are recognized at fair value as follows: a. Liabilities for costs to terminate a contract before the end of its term are recognized when the Company terminated in accordance with the contract terms. 8 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 b. Liabilities for costs that will continue to be incurred under a contract for its remaining term without economic benefit are recognized as of the date the Company no longer has the right to use the leased property. The fair value of the liability on that date will be determined based on the remaining lease rentals, adjusted for the effects of any prepaid or deferred items recognized under the lease, and reduced by estimated sublease rentals that could be reasonably obtained for the property, even if there is no intent to enter into a sublease. The Company did not recognize a liability as a result of the adoption of this statement. There was no impact to net income. Effective January 1, 2011, the Company adopted SSAP No. 35R, Guaranty Fund and Other Assessments (“SSAP No. 35R”). This statement establishes statutory accounting principles for guaranty fund and other assessments. Guaranty fund and other assessments will be expensed and a liability accrued by the Company when the following conditions are met: a. An assessment has been imposed or information available prior to issuance of the statutory financial statement indicates that it is probable that an assessment will be imposed. b. The event obligating an entity to pay an imposed or probable assessment has occurred on or before the date of the financial statements. c. The amount of the assessment can be reasonably estimated. In addition, if it is probable that a paid or accrued assessment will result in an amount that is recoverable from premium tax offsets or policy surcharges, the Company will recognize an asset or liability for that recovery in an amount that is determined based on current laws, projections of future premium collections or policy surcharges from in-force policies. Any recognized asset from premium tax credits or policy surcharges will be reevaluated regularly to ensure recoverability. Upon expiration, tax credits no longer meeting the definition of an asset will be charged to income in the period the determination is made. The Company has re-evaluated both the liability and asset under the new guidelines established by SSAP No. 35R due to various assessments related to insolvencies. As a result of adopting this change in accounting principle, the effects on the Company’s 2011 financial statements were an increase in liabilities of $0.7 and a decrease in capital and surplus of $0.2. See Note 16 for additional disclosures required by this standard. Effective December 31, 2010, the Company adopted SSAP No. 100, Fair Value Measurements (“SSAP No. 100”) . This statement defines fair value, establishes a framework for measuring fair value, and establishes the following disclosure requirements about fair value: 9 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 § Fair value measurements at the reporting date and the source of the fair value measurement; § The level within the fair value hierarchy in which the fair value measurements fall; § Significant transfers in and out of Level 3; § Purchases, sales, issuances, and settlement in the Level 3 fair value measurements reconciliation; § Fair value measurement disclosures for each class of assets and liabilities (i.e. disaggregated); § Valuation techniques and inputs used for Level 1, Level 2 and Level 3 fair value measurements. As this statement only pertains to additional disclosures, the adoption had no impact on the Company’s Balance Sheet or Statement of Operations. Effective December 31, 2010, the Company adopted SSAP No. 91R, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (“SSAP No. 91R”). The statement initially established statutory accounting principles for transfers and servicing of financial assets. Amendments to the statement were made in 2010 to clarify that the adequacy of collateralization should be measured based on the fair value of the collateral obtained. Under the revised standard, securities pledged as collateral that may be sold or repledged by the transferor or its agent are reclassified on the Company's balance sheet separately from assets not so encumbered. Reporting of collateral on the Company's balance sheet is determined by the administration of the program and is presented accordingly. The adoption of SSAP No. 91R had no impact on the net income or surplus of the Company. See Note 3 for additional discloses required by the standard. Effective July 1, 2009, the Company adopted SSAP No. 43R, Loan-backed and Structured Securities (“SSAP 43R” ) . This statement provides guidance on recording other-than-temporary impairments (“OTTI”) on loan-backed and structured securities. When the holder of a loan-backed or structured security with an unrealized loss position either has the intent to sell the security or does not have the intent and ability to hold the security for a period of time sufficient to recover the amortized cost basis, the security must be written down to fair value. When the holder of a loan-backed or structured security in an unrealized loss position does not intend to sell the security and has the intent and ability to hold the security for a period of time sufficient to recover the amortized cost, the holder of the security must compare the present value of the expected future cash flows for this security to its amortized cost. If the present value of the expected future cash flows for the security is lower than its amortized cost, the security is written down to its present value of the expected future cash flows. In both instances noted above, the total loss recorded is bifurcated between the interest related loss and the non-interest related loss. The interest related portion shall be recorded 10 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 through the interest maintenance reserve (“IMR”) and the non-interest related portion shall be recorded through the asset valuation reserve (“AVR”). The effects on the Company's 2009 financial statements of adopting this change in accounting principle at July 1, 2009 were decreases in total admitted assets of $8.8, total liabilities of $0.2, and capital and surplus of $8.6. This adoption had no impact on net income. Effective December 31, 2009, the Company adopted SSAP No. 10R, Income Taxes (“SSAP 10R”). This statement requires the Company to calculate admitted deferred tax assets based upon what is expected to reverse within one year with a cap on the admitted portion of the deferred tax asset of 10% of capital and surplus for its most recently filed statement with the domiciliary state commissioner. If the Company’s risk-based capital (“RBC”) levels, after reflecting the above limitations, exceeds 250% of the authorized control level, the statement increases the limitation on admitted deferred tax assets from what is expected to reverse in one year to what is expected to reverse over the next three years and increases the cap on the admitted portion of the deferred tax asset from 10% of capital and surplus for its most recently filed statement with the domiciliary state commissioner to 15% of capital and surplus for its most recently filed statement with the domiciliary state commissioner. Other revisions in the statement include requiring the Company to reduce the gross deferred tax asset by a statutory valuation allowance adjustment if, based on the weight of available evidence, it is more likely than not (a likelihood of more than 50 percent) that some portion or all of the gross deferred tax assets will not be realized. The effects on the Company's 2009 financial statements of adopting this change in accounting principle at December 31, 2009 were increases to capital and surplus and total admitted assets of $85.2. This adoption had no impact to net income or total liabilities. The increase in capital and surplus related to the cumulative effect of adopting this change in accounting principle is disclosed in a separate line in the Statements of Changes in Capital and Surplus. Effective December 31, 2009, the Company adopted Actuarial Guideline 43 – Variable Annuity Commissioners Annuity Reserve Valuation Method (“AG43”). The NAIC replaced the existing formula-based reserve standard methodology (AG34 – Death Benefits and AG39 – Living Benefits ) with a stochastic principles-based methodology AG43 for determining reserves for all individual variable annuity contracts with and without guaranteed benefits and all group annuity contracts with guarantees issued on or after 1/1/1981. Variable payout annuity contracts are also subject to AG43. Under the requirements of AG43, there is no cumulative effect of adopting AG43. Reserves calculated using AG43 were lower than reserves calculated under AG34 and AG39 by $2.7. Where the application of AG43 produces higher reserves than the Company had otherwise established under AG34 and AG39, the Company may request a grade-in period, not to exceed three years, from the Domiciliary Commissioner. The grading shall be done only on reserves on the contracts in-force as of December 31, 2009. The reserves under the old basis and the new basis shall be compared each year with two-thirds of the difference subtracted from the reserve under the new basis in 2009 and one-third of the difference subtracted from the new basis in 2010. Since reserves under AG43 were lower 11 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 than the previous methodology, the Company did not elect the grade-in provision and reserves at December 31, 2009 reflect the full impact of the adoption of AG43. Basis of Presentation The accompanying financial statements of the Company have been prepared in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance, which practices differ from United States generally accepted accounting principles (“GAAP”). The more significant variances from GAAP are: Investments : Investments in bonds and mandatorily redeemable preferred stocks are reported at amortized cost or fair value based on the National Association of Insurance Commissioners (“NAIC”) rating; for GAAP, such fixed maturity investments are designated at purchase as held to maturity, trading or available for sale. Held to maturity investments are reported at amortized cost, and the remaining fixed maturity investments are reported at fair value with unrealized capital gains and losses reported in Statement of Operations for those designated as trading and as a separate component of other comprehensive income in stockholder’s equity for those designated as available for sale. Management regularly reviews the value of the Company’s investments in bonds and mandatorily redeemable preferred stocks. If the value of any investment falls below its cost basis, the decline is analyzed to determine whether it is an other than temporary decline in value. To make this determination for each security, the following are some of the factors considered: § The length of time and the extent to which the fair value has been below cost. § The financial condition and near-term prospects of the issuer of the security, including any specific events that may affect its operations or earnings potential. § Management’s intent and ability to hold the security long enough for it to recover its value. Based on the analysis, management makes a judgment as to whether the loss is other than temporary. If the loss is other than temporary, an impairment charge is recorded within net realized investment gains (losses) in the Statements of Operations in the period the determination is made. The Company invests in structured securities including mortgage backed securities/ collateralized mortgage obligations, asset backed securities, collateralized debt obligations, and commercial mortgage backed securities. For these structured securities in unrealized loss positions in the periods after the adoption of the SSAP No. 43R, management determines whether it has the intent to sell or the intent and ability to hold the security for a period of time sufficient to recover the amortized cost. If management has the intent and ability to hold the security to recovery, the Company must compare the present value of the expected future cash flows for this security to its amortized cost. If the present value of the expected future cash flows for the security is lower than its 12 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 amortized cost, the security is written down to its present value of the expected future cash flows. When an other-than-temporary impairment (“OTTI”) is recorded because there is intent to sell or a holder does not have the intent and ability to hold the security for a period of time sufficient to recover the amortized cost basis, the security is written down to fair value. The total loss recorded is bifurcated between the interest related loss and the non-interest related loss. The interest portion shall be recorded through the IMR and the non-interest portion shall be recorded through the AVR. For GAAP, when a decline in fair value is determined to be other-than-temporary, the loss which is calculated as the difference between the securities carrying value and fair value is recorded in net realized capital gains (losses) in its entirety or bifurcated between net realized capital gains (losses) and accumulated other comprehensive income, as appropriate. Realized gains and losses on disposed investments are reported in the Statements of Operations net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses are reported in the Statements of Operations on a pretax basis in the period that the asset giving rise to the gain or loss is sold. Investments in real estate are reported net of related obligations rather than on a gross basis. Real estate owned and occupied by the Company is included in investments rather than reported as an operating asset as under GAAP, and investment income and operating expenses include rent for the Company’s occupancy of those properties. Changes between depreciated cost and admitted asset investment amounts are credited or charged directly to unassigned surplus rather than income as would be required under GAAP. The Company follows the hedge accounting guidance in SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities (SSAP No. 86”) for derivative transactions. Under SSAP No. 86, derivatives that are deemed effective hedges are accounted for entirely in a manner which is consistent with the underlying hedged item. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with the change in value recorded in surplus as unrealized gains or losses. Embedded derivatives are not accounted for separately from the host contract. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately. For effective cash flow hedges, changes in fair value are credited or charged directly to a separate component of shareholder’s equity rather than to income as required for fair value hedges. An embedded derivative within a contract that is not clearly and closely relate to the economic characteristics and risk of the host contract is accounted for separately from the host contract and valued and reported at fair value, and the change in fair value is recognized in income. Valuation Reserves : The AVR is intended to establish a reserve to offset potential credit related investment losses on most invested asset categories. AVR is determined by an 13 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 NAIC prescribed formula and is reported as a liability rather than as a valuation allowance or an appropriation of surplus. The change in AVR is reported directly to unassigned surplus. Interest Maintenance Reserve: Under a formula prescribed by the NAIC, the Company defers the portion of realized gains and losses on sales of fixed income investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates and amortizes those deferrals over the remaining period to maturity based on groupings of individual securities sold in five year bands. The Company’s net deferral of IMR is reported as a liability in the accompanying Balance Sheets. Policy Acquisition Costs : The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance, to the extent recoverable from future policy revenues, are deferred and amortized over the premium paying period of the related policies using assumptions consistent with those used in computing policy benefit reserves. For universal life insurance and investment products, to the extent recoverable from future gross profits, acquisition costs are amortized generally in proportion to the present value of expected gross profits from surrender charges and investment, mortality, and expense margins. Premiums : Life premiums are recognized as revenue when due. Premiums for annuity policies with mortality and morbidity risk, except for guaranteed interest and group annuity contracts, are also recognized as revenue when due. Premiums received for annuity policies without mortality or morbidity risk and for guaranteed interest and group annuity contracts are recorded using deposit accounting. Under GAAP, premiums for traditional life insurance products, which include those products with fixed and guaranteed premiums and benefits and consist primarily of whole life insurance policies, are recognized as revenue when due. Group insurance premiums are recognized as premium revenue over the time period to which the premiums relate. Revenues for universal life, annuities and guaranteed interest contracts consist of policy charges for the cost of insurance, policy administration charges, amortization of policy initiation fees and surrender charges assessed during the period. Benefit and Contract Reserves : Life policy and contract reserves under statutory accounting practices are calculated based upon both the net level premium and Commissioners’ Reserve Valuation methods (“CRVM”) using statutory rates for mortality and interest. GAAP requires that policy reserves for traditional products be based upon the net level premium method utilizing reasonably conservative estimates of mortality, interest, and withdrawals prevailing when the policies were sold. For interest sensitive products, the GAAP policy reserve is equal to the policy fund balance plus an unearned revenue reserve which reflects the unamortized balance of early year policy loads over renewal year policy loads. 14 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Reinsurance : For business ceded to unauthorized reinsurers, statutory accounting practices require that reinsurance credits permitted by the treaty be recorded as an offsetting liability and charged against unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Statutory income recognized on certain reinsurance treaties representing financing arrangements is not recognized on a GAAP basis. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as required under GAAP. Commissions allowed by reinsurers on business ceded are reported as income when received rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Gains and losses generated in certain reinsurance transactions are deferred and amortized over the remaining life of the business for GAAP purposes. For statutory, losses are recognized immediately in income, with gains reported as a separate component of surplus and amortized over the remaining life of the business. Nonadmitted Assets : Certain assets designated as “nonadmitted,” principally disallowed deferred federal income tax assets, disallowed interest maintenance reserves, non operating software, past due agents’ balances, furniture and equipment, intangible assets, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual, are excluded from the accompanying Balance Sheets and are charged directly to unassigned surplus. Subsidiaries : The accounts and operations of the Company’s subsidiaries are not consolidated. Certain affiliated investments for which audited GAAP statements are not available or expected to be available are nonadmitted. Under GAAP, the accounts and operations of the Company’s subsidiaries are consolidated. All affiliated investments are included in the Consolidated Balance Sheets. Employee Benefits : For purposes of calculating the Company’s pensions and postretirement benefit obligations, only vested participants and current retirees are included in the valuation. Under GAAP, active participants not currently vested are also included. Universal Life and Annuity Polici es: Revenues for universal life and annuity policies consist of the entire premium received and benefits incurred represent the total of death benefits paid and the change in policy reserves. Under GAAP, premiums received in excess of policy charges would not be recognized as premium revenue and benefits would represent the excess of benefits paid over the policy account value and interest credited to the account values. 15 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Policyholder Dividends : Policyholder dividends are recognized when declared. Under GAAP, dividends are recognized over the term of the related policies. Deferred Income Taxes : Deferred tax assets are provided for and admitted to an amount determined under a standard formula. This formula considers the amount of differences that will reverse over the next year, taxes paid in prior years that could be recovered through carrybacks, surplus limits, and the amount of deferred tax liabilities available for offset. For periods after the adoption of SSAP No. 10R and assuming certain minimum thresholds are met, the formula allows the Company to consider the amount that is expected to reverse over the next three years rather than the single year under SSAP No. 10. The Company is also required under SSAP No. 10R, to reduce the gross deferred tax asset by a statutory valuation allowance adjustment if, based on the weight of available evidence, it is more likely than not (a likelihood of more than 50 percent) that some portion or all of the gross deferred tax assets will not be realized. Any deferred tax assets not covered under the formula are nonadmitted. Deferred taxes do not include any amounts for state taxes. Under GAAP, a deferred tax asset is recorded for the amount of gross deferred tax assets that are expected to be realized in future years and a valuation allowance is established for the portion that is more likely than not realizable. Mortgage Loans: Mortgage loans are reported at amortized cost, less write down for impairments. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to either the present value of expected cash flows from the loan, discounted at the loan’s effective interest rate, or fair value of the collateral. For those mortgages that are determined to require foreclosure, the carrying value is reduced to the fair value of the underlying collateral, net of estimated costs to obtain and sell at the point of foreclosure. The carrying value of the impaired loans is reduced by establishing a permanent write-down recorded in net realized capital gains (losses). Under GAAP, in addition to impairments of specific mortgage loans, a general allowance is recorded for losses not specifically identifiable. Cash and Other Invested Assets : Cash and short term investments in the Statements of Cash Flows represent cash balances, demand deposits, and short term fixed maturity investments with initial maturities of one year or less at the date of acquisition. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Participation Fund Account: On January 3, 1989, the Minnesota Division of Insurance approved a Plan of Conversion and Reorganization ("the Plan"), which provided, among other things, for the conversion of the Company from a combined stock and mutual life insurance company to a stock life insurance company. The Plan provided for the establishment of a Participation Fund Account ("PFA") for the benefit of certain participating individual life insurance policies and annuities issued by 16 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 the Company prior to the effective date of the Plan. Under the terms of the PFA, the insurance liabilities and assets (approximately $175.1 as of December 31, 2011) with respect to such policies are included in the Company's financial statements but are segregated in the accounting records of the Company to assure the continuation of policyholder dividend practices. Reconciliation to GAAP : The effects of the preceding variances from GAAP on the accompanying statutory basis financial statements have not been determined, but are presumed to be material. Other significant accounting practices are as follows: Investments: Investments are stated at values prescribed by the NAIC, as follows: Bonds not backed by other loans are principally stated at amortized cost using the effective interest method. Loan backed securities are stated at either amortized cost or the lower of amortized cost or fair value. Amortized cost is determined using the effective interest method and includes anticipated prepayments. The retrospective adjustment method is used to determine the amortized cost for the majority of loan-backed and structured securities. For certain securities the prospective adjustment method is used, including interest only securities and securities that have experienced an other-than-temporary impairment. Redeemable preferred stocks rated as high quality or better are reported at cost or amortized cost. All other redeemable preferred stocks are reported at the lower of cost, amortized cost, or market value and nonredeemable preferred stocks are reported at fair value or the lower of cost or fair value. Common stocks are reported at fair value and the related unrealized capital gains/losses are reported in unassigned surplus along with adjustment for federal income taxes. The Company’s use of derivatives is primarily for economic hedging purposes to reduce the Company’s exposure to cash flow variability of assets and liabilities, interest rate risk, credit risk, and market risk. For those derivatives in effective hedging relationships, the Company values all derivative instruments on a consistent basis with the hedged item. Upon termination, gains and losses on instruments are included in the carrying values of the underlying hedged items and are amortized over the remaining lives of the hedged items as adjustments to investment income or benefits from the hedged items. Any unamortized gains or losses are recognized when the underlying hedged items are sold. The unrealized gains and losses from derivatives not designated as accounting hedges are reported at fair value through surplus. Upon termination, interest related gains and losses are included in IMR and are amortized over the remaining lives of the derivatives; other gains and losses are added to the AVR. The Company enters into the following derivatives: 17 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 § Interest rate swaps : Interest rate swaps are used to manage the interest rate risk in the Company’s fixed maturity portfolio, as well as the Company’s liabilities. Interest rate swaps represent contracts that require the exchange of cash flows at regular interim periods, typically monthly or quarterly. The net interest effect of such swap transactions is reported as an adjustment of interest income from the hedged items as incurred. § Foreign exchange swaps: Foreign exchange swaps are used to reduce the risk of a change in the value, yield, or cash flow with respect to foreign invested assets. Foreign exchange swaps represent contracts that require the exchange of foreign currency cash flows for U.S. dollar cash flows at regular interim periods, typically quarterly or semi-annually. § Credit default swaps (sold credit protection): Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (synthetic) assets filed with the NAIC’s Security Valuation Office (“SVO”) result in both the derivative and cash instrument being carried at amortized cost. The replication practices are in accordance with SSAP No. 86. § Credit default swaps : Credit default swaps are used to reduce the credit loss exposure with respect to certain assets that the Company owns, or to assume credit exposure on certain assets that the Company does not own. Payments are made to or received from the counterparty at specified intervals and amounts for the purchase or sale of credit protection. In the event of a default on the underlying credit exposure, the Company will either receive an additional payment (purchased credit protection) or will be required to make an additional payment (sold credit protection) equal to par minus recovery value of the swap contract reference obligation. § Forwards : Forwards are acquired to hedge the Company’s inverse portfolio against movements in interest rates, particularly mortgage rates. On the settlement date, the Company will either receive a payment (interest rate drops on sold forwards or interest rate rises on purchased forwards) or will be required to make a payment (interest rate rises on sold forwards or interest rate drops on purchased forwards). The Company also uses currency forward contracts to hedge policyholder liabilities in variable annuity contracts which are linked to foreign indexes. The currency fluctuations may result in a decrease in variable annuity account values, which would increase the possibility of the Company incurring an expense for guaranteed benefits in excess of account values. § Swaptions : Swaptions are used to manage interest rate risk in the Company’s collateralized mortgage obligations portfolio. Swaptions are contracts that give the Company the option to enter into an interest rate swap at a specific future date. 18 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 § Options : Call options are used to hedge against an increase in the various equity indices. Such increase may result in increased payments to contract holders of fixed indexed annuity contracts, and the options offset this increased expense. Put options are used to hedge the liability associated with embedded derivatives in certain variable annuity contracts and as part of a hedging program designed to mitigate the impact of potential declines in equity markets and their impact on regulatory capital. Options are reported at fair value. SSAP No. 97, Investments in Subsidiary, Controlled and Affiliated Entities (“SSAP 97”), applies to the Company’s subsidiaries, and controlled and affiliated entities (“SCA”). The Company’s insurance subsidiaries are reported at their underlying statutory basis net assets, and the Company’s non-insurance subsidiaries are reported at the underlying GAAP equity amount adjusted for non-admitted assets as promulgated by the NAIC Accounting Practices and Procedures Manual. Dividends from subsidiaries are included in net investment income. The remaining net change in the subsidiaries’ equity is included in the change in net unrealized capital gains or losses. SCA entities for which audited US GAAP statements are not available or expected to be available are nonadmitted. Management regularly reviews its SCA’s to determine if an other-than-temporary impairment has occurred. During this review, management makes a judgment as to whether it is probable that the reporting entity will be unable to recover the carrying amount of the investment or there is evidence indicating inability of the investee to sustain earnings. Contract loans are reported at unpaid principal balances. Land is reported at cost. Real estate occupied by the Company is reported at depreciated cost, and other real estate is reported at the lower of depreciated cost or fair value. Depreciation is calculated on a straight line basis over the estimated useful lives of the properties. The Company does not currently engage in reverse repurchase agreements and reverse dollar repurchase agreements. Such arrangements typically meet the requirements to be accounted for as financings. For both reverse repurchase agreements and reverse dollar repurchase agreements, Company policies require that at all times during the respective agreement term, cash or other collateral types obtained is sufficient to allow the Company to fund substantially all of the cost of purchasing replacement assets from others. Cash collateral received is used for general liquidity purposes and the offsetting collateral liability is included in borrowed money on the Balance Sheets. The Company engages in securities lending whereby certain domestic bonds from its portfolio are loaned to other institutions for short periods of time. Collateral, primarily cash, which is in excess of the market value of the loaned securities, is deposited by the borrower with a lending agent, and retained and invested by the lending agent to generate additional income for the Company. The Company does not have access to the collateral. The Company’s policy requires a minimum of 102% of the fair value of securities loaned 19 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 to be maintained as collateral. The fair value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value fluctuates. Short term investments are reported at amortized cost which approximates fair value. Short term investments include investments with maturities between three months and one year at the date of acquisition. Partnership interests, which are included in other invested assets, are reported at the underlying audited GAAP equity of the investee. Changes in surplus from distributions are reported in investment income. Residual collateralized mortgage obligations, which are included in other invested assets on the balance sheet, are reported at amortized cost using the effective interest method. Surplus Notes acquired, which are included in other invested assets on the balance sheets, are reported at amortized cost using the effective interest method. Realized capital gains and losses are generally determined using the first in first out method. Cash on hand includes cash equivalents. Cash equivalents are short term investments that are both readily convertible to cash and have an original maturity date of three months or less from date of purchase. Aggregate Reserve for Life Policies and Contracts : Life, annuity, and accident and health reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum or guaranteed policy cash value or the amounts required by law. Interest rates range from 2.0% to 13.25% for 2011. The Company waives the deduction of deferred fractional premiums upon the death of the insured. It is the Company’s practice to return a pro rata portion of any premium paid beyond the policy month of death, although it is not contractually required to do so for certain issues. The methods used in valuation of substandard policies are as follows: For life, endowment and term policies issued substandard, the standard reserve during the premium paying period is increased by 50% of the gross annual extra premium. Standard reserves are held on Paid-Up Limited Pay contracts. For reinsurance accepted with table rating, the reserve established is a multiple of the standard reserve corresponding to the table rating. 20 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 For reinsurance with flat extra premiums, the standard reserve is increased by 50% of the flat extra. The amount of insurance in force for which the gross premiums are less than the net premiums, according to the standard of valuation required by the Minnesota Division of Insurance, is $105.8 billion and $127.5 billion at December 31, 2011 and 2010, respectively. The amount of premium deficiency reserves for policies on which gross premiums are less than the net premiums is $757.5 and $746.4 at December 31, 2011 and 2010, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts (“SSAP No. 54”). The tabular interest has been determined from the basic data for the calculation of policy reserves for all direct ordinary life insurance and for the portion of group life insurance classified as group Section 79. The method of determination of tabular interest of funds not involving life contingencies is as follows: one hundredth of the product of such valuation rate of interest times the mean of the amount of funds subject to such valuation rate of interest held at the beginning and end of the year of valuation. Reinsurance : Reinsurance premiums, commissions, expense reimbursements, and reserves related to reinsured business are accounted for on a basis consistent with those used in accounting for the original policies issued and the terms of the reinsurance contracts. Reserves are based on the terms of the reinsurance contracts and are consistent with the risks assumed. Premiums and benefits ceded to other companies have been reported as a reduction of premium revenue and benefits expense. Amounts applicable to reinsurance ceded for reserves and unpaid claim liabilities have been reported as reductions of these items, and expense allowances received in connection with reinsurance ceded have been reflected in operations. Electronic Data Processing Equipment : Electronic data processing equipment is carried at cost less accumulated depreciation. Depreciation for major classes of such assets is calculated on a straight line basis over the estimated useful life of the asset. Participating Insurance : Participating business approximates less than 1.0% of the Company’s ordinary life insurance in force and less than 3.0% of premium income. The amount of dividends to be paid to participating policyholders is determined annually by the Board of Directors. Amounts allocable to participating policyholders are based on published dividend projections or expected dividend scales. Dividends expense of $13.9, $14.5 and $14.7 was incurred in 2011, 2010 and 2009, respectively. Benefit Plans : The Company provides noncontributory retirement plans for substantially all employees and certain agents. Pension costs are charged to operations as contributions are made to the plans. The Company also provides a contributory retirement plan for substantially all employees. 21 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Nonadmitted Assets : Nonadmitted assets are summarized as follows: December 31 (In Thousands) Deferred and uncollected premium $ $ 7,845 Net deferred tax asset 211,304 235,785 Health care and other amounts receivable 9,985 10,594 Negative IMR 92,709 97,528 Surplus note investment 29,015 81,375 Other invested assets 12,263 12,589 Other 7,376 4,611 Total nonadmitted assets $ $ 450,327 Changes in nonadmitted assets are generally reported directly in unassigned surplus as an increase or decrease in nonadmitted assets. Claims and Claims Adjustment Expenses : Claims and claims adjustment expenses represent the estimated ultimate net cost of all reported and unreported claims incurred through December 31, 2011. The Company does not discount claims and claims adjustment expense reserves. Such estimates are based on actuarial projections applied to historical claim payment data. Such liabilities are considered to be reasonable and adequate to discharge the Company’s obligations for claims incurred but unpaid as of December 31, 2011. Guaranteed Benefits : For variable annuity guarantees, Actuarial Guideline 43 – Variable Annuity Commissioners Annuity reserve Valuation Method (“AG43”), is followed. This guideline interprets how to apply the NAIC Commissioners’ Annuity Reserve Valuation Method to Variable Annuities (“CARVM”). The greater of the result under a single deterministic “Standard Scenario” and the average of the most severe 30% of randomly generated stochastic scenarios is held. Both reinsurance and hedging are also reflected. Taxes are not incorporated. All assumptions for the Standard Scenario are prescribed. For the stochastic scenarios, equity market returns must meet a calibration test. All other assumptions are set by the actuary using prudent best-estimates. AG43 replaces Actuarial Guidelines 34 and 39 for Variable Annuities effective December 31, 2009. Per AG43, the reserve as of January 1, 2009 shall be the sum of the reserves from the asset adequacy analysis requirements in AG34 and Reg 128. Therefore, there was no cumulative effect of adopting AG43 in 2009. Where the application of AG43 produces higher reserves that the Company had otherwise established under AG34 and Reg 128, the Company may request a grade-in period, not to exceed three years, from the Domiciliary Commissioner (“Commissioner”). The grading shall be done only on reserves on the contracts in-force as of the current year. The reserves under the old basis and the new basis shall be compared each year with two-thirds of the difference subtracted from the reserve under the new basis in the current year and one-third of the difference subtracted from the new basis in the upcoming year. The Company did not elect the grade-in provision, therefore reserves at December 31, 2011 and 2010 reflect the full impact of the adoption of AG43. 22 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Separate Accounts : Most separate account assets and liabilities held by the Company represent funds held for the benefit of the Company’s variable life and annuity policy and contract holders who bear all of the investment risk associated with the policies. Such policies are of a non-guaranteed nature. All net investment experience, positive or negative, is attributed to the policy and contract holders’ account values. The assets and liabilities of these accounts are carried at fair value and are legally segregated and are not subject to claims that arise out of any other business of the Company. There are no product classification differences under GAAP. Reserves related to the Company’s mortality risk are included in life and annuity reserves. These reserves include reserves for guaranteed minimum death benefits (before reinsurance) that totaled $28.8 and $26.5 at December 31, 2011 and 2010, respectively. The operations of the separate accounts are not included in the accompanying financial statements. 2. Permitted Statutory Basis Accounting Practices The financial statements of the Company are presented on the basis of accounting practices prescribed or permitted by the Minnesota Division of Insurance. The Minnesota Division of Insurance recognizes only statutory accounting practices prescribed or permitted by the State of Minnesota for determining and reporting the financial condition and results of operations of an insurance company and for determining its solvency under the Minnesota Insurance Laws. The NAIC Accounting Practices and Procedures Manual has been adopted as a component of prescribed or permitted practices by the State of Minnesota. The Minnesota Commissioner of Commerce has the right to permit other specific practices that deviate from prescribed practices. The Company is required to identify those significant accounting practices that are permitted, and obtain written approval of the practices from the Minnesota Division of Insurance. As of December 31, 2011, 2010 and 2009, the Company had no such permitted accounting practices. 23 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 3. Investments Fixed Maturities and Equity Securities The cost or amortized cost and fair value of bonds and equity securities are as follows: Cost or Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) At December 31, 2011: U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 1,060,741 $ 96,318 $ 1 $ 1,157,058 States, municipalities, and political subdivisions 27,332 3,196 132 30,396 Foreign other (par value - $2,179,093) 2,164,205 185,970 16,064 2,334,111 Foreign government (par value - $37,510) 37,474 7,956 - 45,430 Public utilities securities 45,846 4,351 - 50,197 Corporate securities 6,789,651 706,893 13,133 7,483,411 Residential mortgage backed securities 1,794,637 404,876 63,898 2,135,615 Commercial mortgage backed securities 779,592 26,385 8,818 797,159 Other asset backed securities 666,611 47,728 4,563 709,776 Total fixed maturities 13,366,089 1,483,673 106,609 14,743,153 Preferred stocks 31,448 6,261 - 37,709 Common stocks 33,513 936 3,335 31,114 Total equity securities 64,961 7,197 3,335 68,823 Total $ 13,431,050 $ 1,490,870 $ 109,944 $ 14,811,976 At December 31, 2010: U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 1,210,364 $ 12,012 $ 82,651 $ 1,139,725 States, municipalities, and political subdivisions 60,868 208 10,798 50,278 Foreign other (par value - $2,093,354) 2,070,620 116,656 16,495 2,170,781 Foreign government (par value - $53,639) 53,449 5,987 244 59,192 Public utilities securities 61,933 4,212 10 66,135 Corporate securities 6,057,367 316,201 39,307 6,334,261 Residential backed securities 1,734,231 379,006 73,770 2,039,467 Commercial mortgage backed securities 916,985 26,837 35,767 908,055 Other asset backed securities 315,862 16,959 6,608 326,213 Total fixed maturities 12,481,679 878,078 265,650 13,094,107 Preferred stocks 59,799 6,923 2,476 64,246 Common stocks 61,822 5,500 2,710 64,612 Total equity securities 121,621 12,423 5,186 128,858 Total $ 12,603,300 $ 890,501 $ 270,836 $ 13,222,965 24 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Reconciliation of bonds from amortized cost to carrying value is as follows: December 31 (In Thousands) Amortized cost $ 13,366,089 $ 12,481,679 Adjustment for below investment grade bonds (2,992 ) (23,279 ) Carrying value $ 13,363,097 $ 12,458,400 Reconciliation of preferred stock from amortized cost to carrying value is as follows: December 31 (In Thousands) Amortized cost $ 31,448 $ 59,799 Adjustment for below investment grade preferred stocks - (2,262 ) Carrying value $ 31,448 $ 57,537 The aggregate fair value of debt securities with unrealized losses and the time period that cost exceeded fair value are as follows: More than 6 Less than Months and Less More than 6 Months than 12 Months 12 Months Below Cost Below Cost Below Cost Total (In Thousands) At December 31, 2011: Fair value $ 851,319 $ 188,475 $ 311,601 $ 1,351,395 Unrealized loss 20,514 12,931 73,164 106,609 At December 31, 2010: Fair value $ 2,340,531 $ 38,485 $ 921,319 $ 3,300,335 Unrealized loss 86,067 1,853 177,730 265,650 25 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 The amortized cost and fair value of investments in bonds at December 31, 2011, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Maturity: Due in 1 year or less $ 324,566 $ 341,877 Due after 1 year through 5 years 2,375,182 2,503,218 Due after 5 years through 10 years 3,518,870 3,809,964 Due after 10 years 3,906,631 4,445,544 10,125,249 11,100,603 Residential mortgage backed securities 1,794,637 2,135,615 Commercial mortgage backed securities 779,592 797,159 Other asset backed securities 666,611 709,776 Total $ 13,366,089 $ 14,743,153 At December 31, 2011 and 2010, investments in certificates of deposit and bonds with an admitted asset value of $166.4 and $182.8, respectively, were on deposit with state insurance departments to satisfy regulatory requirements. The Company does not originate or purchase subprime or Alt-A whole-loan mortgages. The Company does have exposure to Residential Mortgage-Backed Securities (“RMBS”) and asset-backed securities (“ABS”). Subprime lending is the origination of loans to customers with weaker credit profiles. The Company defines Alt-A Loans to include residential mortgage loans to customers who have strong credit profiles but lack some element(s), such as documentation to substantiate income. The Company expanded its definition of Alt-A Loans to include residential mortgage loans to borrowers that would otherwise be classified as prime but whose loan structure provides repayment options to the borrower that increase the risk of default. The industry coalesced around classifying any securities backed by residential mortgage collateral not clearly identifiable as prime or subprime into the Alt-A category, and the Company is following that lead. Underlying collateral, originated prior to 2008, has continued to reflect the problems associated with a housing market that has since seen substantial price declines and an employment market that has declined significantly and remains under stress. Credit spreads have widened meaningfully from issuance and rating agency downgrades have been widespread and severe within the sector. Over the course of 2010 and early 2011, price transparency and liquidity for bonds backed by subprime mortgages improved with the reduced volatility across broader risk markets and apparent increase in overall risk appetite. However, beginning in the second quarter of 2011, the market for the lower quality, distressed segments of the subprime and Alt-A mortgage markets again displayed weakness. Severe distortions to the amount of available supply in the market of these 26 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 asset types had the impact of increasing volatility and reducing liquidity in these segments of the non-agency Residential Mortgage-backed Securities (“RMBS”) markets. In the second half of 2011, while these supply problems dissipated, additional headwinds from fundamental problems in the housing market and uncertainty from the broader global markets negatively impacted credit risk premiums, further pressuring bond prices lower. In managing its risk exposure to subprime and Alt-A mortgages, the Company takes into account collateral performance and structural characteristics associated with its various positions. The following table summarizes the Company’s exposure to subprime mortgage backed securities and Alt-A mortgage backed securities through other investments: Other-than Book/Adjusted Temporary Carrying Value Impairment (Excluding Losses Actual Cost Interest) Fair Value Recognized (In Thousands) December 31, 2011 Residential mortgage backed securities $ 101,315 $ 95,372 $ 89,798 $ 2,730 Structured securities 77,036 79,328 64,223 493 Total $ 178,351 $ 174,700 $ 154,021 $ 3,223 December 31, 2010 Residential mortgage backed securities $ 118,037 $ 113,979 $ 107,833 $ 3,509 Structured securities 177,524 169,340 154,722 35,223 Total $ 295,561 $ 283,319 $ 262,555 $ 38,732 December 31, 2009 Residential mortgage backed securities $ 137,910 $ 135,517 $ 106,994 $ 16,220 Structured securities 223,477 206,740 144,885 9,724 Total $ 361,387 $ 342,257 $ 251,879 $ 25,944 The Company did not have underwriting exposure to subprime mortgage risk through investments in subprime mortgage loans, Mortgage Guaranty or Financial Guaranty insurance coverage as of December 31, 2011. Transfer of Alt-A RMBS Participation Interest On January 26, 2009, ING announced it reached an agreement, for itself and on behalf of certain ING affiliates including the Company, with the Dutch State on an Illiquid Assets Back-up Facility (the “Back-up Facility”) covering 80% of ING’s Alt-A residential 27 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 mortgage-backed securities (“Alt-A RMBS”). Under the terms of the Back-up Facility, a full credit risk transfer to the Dutch State was realized on 80% of ING’s Alt-A RMBS owned by ING Bank, FSB and ING affiliates within ING Insurance Americas with a book value of $36.0 billion, including book value of approximately $665 of the Alt-A RMBS portfolio owned by the Company (with respect to the Company’s portfolio, the “Designated Securities Portfolio”) (the “ING-Dutch State Transaction”). As a result of the risk transfer, the Dutch State will participate in 80% of any results of the ING Alt-A RMBS portfolio. The risk transfer to the Dutch State took place at a discount of 10% of par value. In addition, under the Back-up Facility, other fees were paid both by the Company and the Dutch State. Each ING company participating in the ING-Dutch State Transaction, including the Company remains the legal owner of 100% of its Alt-A RMBS portfolio and will remain exposed to 20% of any results on the portfolio. The ING-Dutch State Transaction closed on March 31, 2009, with the affiliate participation conveyance and risk transfer to the Dutch State described in the succeeding paragraph taking effect as of January 26, 2009. In order to implement that portion of the ING-Dutch State Transaction related to the Company’s Designated Securities Portfolio, the Company entered into a participation agreement with its affiliates, ING Support Holding B.V. (“ING Support Holding”) and ING pursuant to which the Company conveyed to ING Support Holding an 80% participation interest in its Designated Securities Portfolio and will pay a periodic transaction fee, and received, as consideration for the participation, an assignment by ING Support Holding of its right to receive payments from the Dutch State under the Illiquid Assets Back-Up Facility related to the Company’s Designated Securities Portfolio among, ING, ING Support Holding and the Dutch State (the “Company BackUp Facility”). Under the Company Back-Up Facility, the Dutch State is obligated to pay certain periodic fees and make certain periodic payments with respect to the Company’s Designated Securities Portfolio, and ING Support Holding is obligated to pay a periodic guarantee fee and make periodic payments to the Dutch State equal to the distributions it receives with respect to the 80% participation interest in the Company’s Designated Securities Portfolio. The Dutch State payment obligation to the Company under the Company Back-Up Facility is accounted for as an invested asset and is reported in other invested assets on the Balance Sheet. The amount of the obligation as of December 31, 2011 and 2010 was $334.3 and $427.9, respectively. Since the Company had the intent to sell as of December 31, 2008, a portion of its Alt-A RMBS through the 80% participation interest in its Designated Securities Portfolio, the Company evaluated the securities for impairment under INT 06-07: Definition of Phrase “Other Than Temporary” and SSAP 43, Loan-backed and Structured Securities. Per SSAP 43, the book value of the other-than-temporary impaired security must be written down to the estimated undiscounted future cash flows. In applying SSAP 43, the Company considered the estimated undiscounted future cash flows for the impairment test to be the remaining undiscounted cash flows on the security over its expected life. Since the estimated undiscounted future cash flow from these securities exceeded the carrying value of the securities at December 31, 2008, no impairment was recorded. The 28 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Company recorded a realized loss of $43.0 related to this transaction during the first quarter of 2009. See the ING Restructuring Plan disclosure in Commitments and Contingencies for more on this transaction. Mortgage Loans and Real Estate All mortgage loans are evaluated by seasoned underwriters, including an appraisal of loan-specific credit quality, property characteristics, and market trends, and assigned a quality rating using the Company’s internally developed quality rating system. As of December 31, 2011 and 2010, the distribution based upon this quality rating system is as follows: (In Thousands) AAA $ - $ - AA 384,355 353,132 A 979,237 888,400 BBB 437,229 439,643 BB and below 150,525 284,306 Total commerical mortgage loans $ 1,951,346 $ 1,965,481 Loan performance is continuously monitored on a loan-specific basis through the review of borrower submitted appraisals, operating statements, rent revenues and annual inspection reports, among other items. This review evaluates whether the properties are performing at a consistent and acceptable level to secure the debt. All commercial mortgages are rated for the purpose of quantifying the level of risk. Those loans with higher risk are placed on a watch list and are closely monitored for collateral deficiency or other credit events that may lead to a potential loss of principal or interest. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect on all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to either the present value of expected cash flows from the loan, discounted at the loan’s effective interest rate, or fair value of the collateral. As of December 31, 2011 and 2010, the Company held impaired mortgage loans with carrying values of $2.4 and $3.8 and unpaid principle balances of $3.4 and $5.2, respectively. As of December 31, 2011 and 2010, no commercial mortgage loans were past due. The maximum and minimum lending rates for long term mortgage loans during 2011 were 6.9% and 3.8%. Fire insurance is required on all properties covered by mortgage loans and must at least equal the excess of the loan over the maximum loan which would be permitted by law on the land without the buildings. Generally all risk coverage at replacement cost is required for a property securing real estate finance investments. 29 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 The maximum percentage of any loan to the value of collateral at the time of the loan, exclusive of insured or guaranteed or purchase money mortgages was 74.0% on commercial properties. As of December 31, 2011 and 2010, the Company held no mortgages with interest more than 180 days overdue. Minimal interest was past due as of December 31, 2011 and 2010. The average recorded investment in impaired loans was $3.1, $16.4 and $15.5 at December 31, 2011, 2010 and 2009, respectively. Interest income recognized during the period the loans were impaired was $0.3, $0.3 and $1.6 and interest income recognized on a cash basis was $0.3, $0.3 and $1.2 for 2011, 2010 and 2009, respectively. The Company recorded $1.4, $5.7 and $12.3 of impairments on loans without an allowance for credit losses, as of December 31, 2011, 2010 and 2009, respectively. There were no encumbrances on real estate at December 31, 2011 and 2010. Net Realized Capital Gains and Losses Realized capital (losses) gains are reported net of federal income taxes and amounts transferred to the IMR are as follows: December 31 (In Thousands) Realized capital losses $ (83,474 ) $ (86,740 ) $ (376,696 ) Amount transferred to IMR (net of related taxes of ($25,185) in 2011, $2,130 in 2010, and ($58,647) in 2009) 46,772 (3,955 ) 108,916 Federal income tax benefit 18,781 4,646 70,722 Net realized capital losses $ (17,921 ) $ (86,049 ) $ (197,058 ) Realized capital losses include losses of $102.1, $142.8 and $252.8 related to securities that have experienced an other than temporary decline in value in 2011, 2010 and 2009, respectively. Proceeds from sales of investments in bonds and other fixed maturity interest securities were $1.2 billion, $1.9 billion and $2.7 billion in 2011, 2010 and 2009, respectively. Gross gains of $40.7, $82.5 and $133.7 and gross losses of $28.1, $31.6 and $134.7 during 2011, 2010 and 2009, respectively, were realized on those sales. A portion of the gains and losses realized in 2011, 2010 and 2009 has been deferred to future periods in the IMR. The following table discloses in aggregate the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP 43R due to intent to sell or inability or lack of intent to hold to recovery in 2011: 30 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Amortized Cost Other-than-Temporary Impairments Basis Before Interest Non-interest Fair Value (In Thousands) First quarter: Aggregate intent to sell $ 61,590 $ 7,425 $ - $ 54,165 Aggregate inability or lack of intent to hold to recovery 17,081 3,447 - 13,634 Total first quarter $ 78,671 $ 10,872 $ - $ 67,799 Second quarter: Aggregate intent to sell $ 157,638 $ 16,794 $ - $ 140,844 Aggregate inability or lack of intent to hold to recovery 294 68 - 226 Total second quarter $ 157,932 $ 16,862 $ - $ 141,070 Third quarter: Aggregate intent to sell $ 68,409 $ 9,378 $ - $ 59,031 Aggregate inability or lack of intent to hold to recovery 74,786 14,803 - 59,983 Total third quarter $ 143,195 $ 24,181 $ - $ 119,014 Fourth quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 103,568 5,165 - 98,403 Total fourth quarter $ 103,568 $ 5,165 $ - $ 98,403 Total N/A $ 57,080 $ - N/A 31 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 The following table discloses in aggregate the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP No. 43R due to intent to sell or inability or lack of intent to hold to recovery in 2010: Amortized Cost Other-than-Temporary Impairments Basis Before Interest Non-interest Fair Value (In Thousands) Second quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 3,264 954 - 2,310 Total second quarter $ 3,264 $ 954 $ - $ 2,310 Fourth quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 202,645 36,554 - 166,092 Total fourth quarter $ 202,645 $ 36,554 $ - $ 166,092 Total N/A $ 37,508 $ - N/A There were no OTTI’s recognized by the Company in the first and third quarters of 2010 due to intent to sell or inability or lack of intent to hold to recovery. The following table discloses in aggregate the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP No. 43R due to intent to sell or inability or lack of intent to hold to recovery in 2009: Amortized Cost Other-than-Temporary Impairments Basis Before Interest Non-interest Fair Value (In Thousands) Aggregate intent to sell $ 112,447 $ 81,788 $ - $ 30,659 Aggregate inability or lack of intent to hold to recovery - Total $ 112,447 $ 81,788 $ - $ 30,659 32 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 The following table discloses in detail the OTTI’s due to present value of cash flows being less than amortized cost recognized by the Company in accordance with structured securities subject to SSAP 43R, exclusive of intent impairments, in 2011: Amortized Cost Present Value Basis Before of Projected Recognized Amortized Cost OTTI Cash Flows OTTI After OTTI Fair Value First quarter: (In Thousands) 05948 KK81 $ 146 $ 59 $ 86 $ 59 $ 151 05948 KN70 1,758 1,721 37 1,721 1,360 12489 WJS4 1,311 1,017 294 1,017 424 126670 CM8 6,165 3,464 2,702 3,464 3,374 12667 GTM5 1,012 994 18 994 808 161546 FY7 1,067 557 511 557 284 17307 GZK7 1,281 1,280 1 1,280 1,195 225458 PN2 1,928 1,872 56 1,872 1,773 31398 GNN5 2,789 2,036 753 2,036 3,642 76110 H2X6 1,173 1,147 26 1,147 872 76110 WTV8 2,465 737 1,729 737 737 86359 DUT2 1,832 1,693 138 1,693 760 93934 FGJ5 553 546 6 546 370 Total first quarter $ 23,480 $ 17,123 $ 6,357 $ 17,123 $ 15,750 33 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 (Table continued from previous page) Amortized Cost Present Value Basis Before of Projected Recognized Amortized Cost OTTI Cash Flows OTTI After OTTI Fair Value Second quarter: (In Thousands) 86359 DUT2 $ 1,656 $ 1,600 $ 55 $ 1,600 $ 683 93934 FGJ5 537 473 64 473 473 059496 AC3 4,166 4,147 19 4,147 3,470 761118 VY1 518 493 26 493 286 9393366 D0 535 532 3 532 384 93935 EAC8 534 531 4 531 405 75116 CAA4 740 735 5 735 486 05948 KZF9 506 501 6 501 364 31394 AE44 1,008 972 36 972 1,010 93934 FAA0 219 212 7 212 184 31394 AJ72 913 867 46 867 902 933635 AA2 1,487 1,463 25 1,463 1,072 57643 MMM3 2,385 2,359 26 2,359 1,975 05948 KH93 1,280 1,268 12 1,268 987 362351 AB4 879 866 13 866 548 93934 FCF7 3,514 3,498 16 3,498 2,898 225470 RU9 2,780 2,724 56 2,724 1,641 761118 QM3 771 750 20 750 480 31394 AZQ2 862 737 125 737 764 92925 DAA8 1,442 1,405 37 1,405 1,010 12668 BUH4 3,039 2,979 60 2,979 2,039 31394 ANR3 2,599 2,361 238 2,361 2,441 31394 A4U7 1,289 1,176 113 1,176 1,217 31394 AZS8 1,158 972 186 972 997 939355 BR3 3,033 2,993 40 2,993 2,056 31393 YD69 2,135 1,976 159 1,976 2,112 12667 GCC5 731 679 51 679 329 31394 A2W5 2,522 2,291 231 2,291 2,353 92922 FJ58 359 300 59 300 182 93364 BAA8 1,626 1,565 60 1,565 1,181 39539 GAB8 354 263 91 263 104 36298 NAZ7 25,833 24,883 950 24,883 23,221 05946 XH97 1,156 938 217 938 907 52108 MAN3 1,950 1,613 338 1,613 1,613 31394 UL26 403 50 353 50 34 Total second quarter $ 74,919 $ 71,172 $ 3,747 $ 71,172 $ 60,808 (Table continued from previous page) 34 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Amortized Cost Present Value Basis Before of Projected Recognized Amortized Cost OTTI Cash Flows OTTI After OTTI Fair Value Third quarter: (In Thousands) 12667 GTM5 $ 935 $ 915 $ 20 $ 915 $ 631 17307 GZK7 7,958 7,854 105 7,854 6,803 225458 PN2 1,795 1,747 48 1,747 1,587 76110 H2X6 1,086 1,055 31 1,055 767 86359 DUT2 1,552 1,505 46 1,505 500 50180 JAH8 4,110 2,612 1,499 2,612 2,612 059496 AC3 4,073 4,025 48 4,025 3,149 761118 VY1 480 471 9 471 264 9393366 D0 520 512 8 512 347 93935 EAC8 530 527 3 527 401 75116 CAA4 716 702 15 702 408 05948 KZF9 486 482 3 482 327 93934 FAA0 200 199 - 199 163 933635 AA2 1,423 1,380 43 1,380 966 57643 MMM3 2,301 2,224 77 2,224 1,812 05948 KH93 1,242 1,221 20 1,221 940 362351 AB4 837 825 12 825 502 225470 RU9 2,623 2,591 32 2,591 1,543 761118 QM3 739 728 11 728 418 92925 DAA8 1,376 1,348 28 1,348 923 12668 BUH4 2,956 2,883 74 2,883 1,902 939355 BR3 2,917 2,856 61 2,856 1,897 12667 GCC5 673 650 23 650 294 92922 FJ58 295 287 8 287 172 93364 BAA8 1,542 1,470 71 1,470 1,107 39539 GAB8 251 204 47 204 84 939346 AB8 1,352 1,303 49 1,303 896 02660 TEL3 225 171 54 171 91 1248MBA H8 1,486 1,412 74 1,412 959 93934 FPP1 1,131 1,066 66 1,066 671 933638 AC2 325 281 44 281 159 16165 MAD0 877 857 19 857 592 059487 AA6 537 510 27 510 379 78473 NAC7 15,282 15,248 34 15,248 10,922 07387 UCE9 1,319 1,302 17 1,302 1,122 93935 DAA4 1,259 1,251 9 1,251 759 12668 BKM4 1,027 1,008 19 1,008 738 12669 GJB8 518 509 9 509 321 3623417 S2 29,382 29,378 4 29,378 26,884 Total third quarter $ 98,336 $ 95,569 $ 2,767 $ 95,569 $ 75,012 (Table continued from previous page) 35 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Amortized Cost Present Value Basis Before of Projected Recognized Amortized Cost OTTI Cash Flows OTTI After OTTI Fair Value Fourth quarter: (In Thousands) 05948 KN70 $ 1,640 $ 1,603 $ 37 $ 1,603 $ 1,068 12667 GTM5 882 875 7 875 565 17307 GZK7 7,466 7,372 95 7,372 6,350 225458 PN2 1,688 1,684 5 1,684 1,338 76110 H2X6 1,031 1,025 6 1,025 672 93934 FKK7 2,271 2,257 15 2,257 1,624 059496 AC3 3,991 3,925 66 3,925 3,004 761118 VY1 452 449 3 449 227 9393366 D0 496 493 3 493 322 31394 ANQ5 469 436 33 436 460 75116 CAA4 671 668 3 668 377 05948 KZF9 468 466 2 466 311 31394 AE44 776 680 96 680 718 93934 FAA0 191 190 1 190 152 31394 AJ72 689 674 15 674 708 57643 MMM3 2,120 2,066 54 2,066 1,571 05948 KH93 1,199 1,175 24 1,175 883 93934 FCF7 3,358 3,291 67 3,291 2,661 225470 RU9 2,530 2,479 51 2,479 1,448 761118 QM3 712 708 4 708 362 31394 AZQ2 574 491 83 491 512 92925 DAA8 1,311 1,297 14 1,297 793 12668 BUH4 2,826 2,795 32 2,795 1,759 31394 ANR3 1,871 1,860 11 1,860 1,958 31394 A4U7 916 781 135 781 814 31394 AZS8 758 635 123 635 653 939355 BR3 2,775 2,756 19 2,756 1,722 31393 YD69 1,628 1,564 64 1,564 1,432 12667 GCC5 630 601 29 601 252 31394 A2W5 1,784 1,685 99 1,685 1,727 93364 BAA8 1,444 1,442 2 1,442 1,011 39539 GAB8 184 165 19 165 71 52108 MAN3 1,613 1,272 341 1,272 1,272 939346 AB8 1,272 1,241 31 1,241 733 02660 TEL3 166 156 10 156 78 1248MBA H8 1,413 1,392 21 1,392 1,007 933638 AC2 270 250 20 250 134 16165 MAD0 830 827 3 827 549 059487 AA6 488 479 10 479 313 78473 NAC7 14,441 14,245 196 14,245 9,801 07387 UCE9 1,272 1,241 30 1,241 868 93935 DAA4 1,217 1,179 38 1,179 652 12668 BKM4 944 920 24 920 601 12669 GJB8 500 499 1 499 294 3623417 S2 29,058 28,861 196 28,861 26,302 225458 X45 646 640 6 640 563 (Table continued from previous page) 36 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Amortized Cost Present Value Basis Before of Projected Recognized Amortized Cost OTTI Cash Flows OTTI After OTTI Fair Value (In Thousands) 31397 NFS9 4,734 4,232 501 4,232 3,821 31393 DKN0 957 792 165 792 772 93362 YAA0 2,456 2,371 84 2,371 1,523 362341 XE4 5,392 5,339 52 5,339 4,424 31393 YD28 369 319 50 319 339 31395 CFD8 525 494 31 494 306 32051 G2F1 9,924 9,902 22 9,902 9,150 31394 ASU1 88 70 18 70 74 02147 RAF7 324 323 1 323 291 Total fourth quarter $ 128,700 $ 125,632 $ 3,068 $ 125,632 $ 101,392 The total amount of OTTI’s recognized by the Company arising from the present value of expected cash flows being less than the amortized cost of structured securities subject to SSAP No. 43R was $15.9, $29.6 and $41.6 in 2011, 2010 and 2009, respectively. The following table discloses, in the aggregate, all structured securities in an unrealized loss position subject to SSAP No. 43R for which an OTTI has not been recognized in earnings as a realized loss, including securities with a recognized OTTI for non-interest related declines when a non-recognized interest related impairment remains: December 31, 2011 Aggregate fair value of Aggregate Amount of Securities with Unrealized Losses Unrealized Losses (In Thousands) Less than 12 months $ 17,073 $ 408,814 Greater than 12 months 55,910 22,388 Total $ 72,983 $ 431,202 For the years ended December 31, 2011, 2010 and 2009, realized capital losses include $1.8, $9.7 and $32.5, respectively, related to Limited Partnerships that have experienced an other than temporary decline in value. 37 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Investment Income Major categories of net investment income are summarized as follows: Year ended December 31 (In Thousands) Income: Equity securities $ 4,015 $ 6,526 $ 6,827 Bonds 814,332 829,513 847,076 Mortgage loans 119,509 124,332 140,277 Derivatives (32,721 ) (44,818 ) (114,792 ) Contract loans 38,107 39,390 40,482 Real estate 995 1,095 2,583 Other (12,261 ) 5,547 (14,308 ) Total investment income 931,976 961,585 908,145 Investment expenses (39,006 ) (37,531 ) (41,723 ) Net investment income $ 892,970 $ 924,054 $ 866,422 Securities Lending The Company had loaned securities, which are reflected as invested assets on the Balance Sheets, with a fair value of approximately $84.1 and $217.3 at December 31, 2011 and 2010, respectively. The aggregate amount of collateral received, by specific time period, for repurchase agreements and securities lending agreements at December 31 2011 and 2010 are shown below. The Company does not participate in dollar repurchase transactions. At December 31, 2011 At December 31, 2010 Securities Lending Securities Lending (In Thousands) Open $ 86,974 $ 222,440 30 days or less - - 31 to 60 days - - 61 to 90 days - - Greater than 90 days - - Securities received - - Total collateral received $ 86,974 $ 222,440 38 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 The aggregate amount of collateral reinvested, by specific time period, for repurchase agreements and securities lending agreements at December 31, 2011 and 2010 are shown below. At December 31, 2011: Securities Lending Amortized Cost Fair Value (In Thousands) Open $ - $ - 30 days or less 86,978 86,978 31 to 60 days - - 61 to 90 days - - 91 to 120 days - - 121 to 180 days - - 181 to 365 days - - 1 to 2 years - - 2 to 3 years - - Greater than 3 years - - Securities received - - Total collateral reinvested $ 86,978 $ 86,978 At December 31, 2010: Securities Lending Amortized Cost Fair Value (In Thousands) Open $ - $ - 30 days or less 205,287 203,856 31 to 60 days - - 61 to 90 days - - 91 to 120 days - - 121 to 180 days - - 181 to 365 days 17,142 17,144 1 to 2 years - - 2 to 3 years - - Greater than 3 years - - Securities received - - Total collateral reinvested $ 222,429 $ 221,000 39 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Low-Income Housing Tax Credits The Company had a carrying value of $139.8 in Low-Income Housing Tax Credits (“LIHTC”) at December 31, 2011. The tax credits are projected to expire in 2020. The Company is indifferent to the holding period of the investments as the credits are guaranteed by a third party. The Company is unaware of any current regulatory reviews of the LIHTC property. Troubled Debt Restructuring The Company has high quality, well performing, portfolios of commercial mortgage loans and private placement debts. Under certain circumstances, modifications to these contracts are granted. Each modification is evaluated as to whether troubled debt restructuring has occurred. A modification is a troubled debt restructure when the borrower is in financial difficulty and the creditor makes concessions. Generally, the types of concessions may include: reduction of the face amount or maturity amount of the debt as originally stated, reduction of the contractual interest rate, extension of the maturity date at an interest rate lower than current market interest rates and/or reduction of accrued interest. The Company considers the amount, timing and extent of the concession granted in determining any impairment or changes in the specific valuation allowance recorded in connection with the troubled debt restructuring. A valuation allowance may have been recorded prior to the quarter when the loan is modified in a troubled debt restructuring. Accordingly, the carrying value (net of the specific valuation allowance) before and after modification through a troubled debt restructuring may not change significantly, or may increase if the expected recovery is higher than the pre-modification recovery assessment. As of the year ended December 31, 2011, the Company’s total recorded investment in restructured debts was $10.5. The Company realized losses related to these investments of $3.1 during 2011. The Company has no contractual commitments to extend credit to debtors owing receivables whose terms have been modified in troubled debt restructurings. The Company accrues interest income on impaired loans to the extent it is deemed collectible, that is delinquent less than 90 days, and the loan continues to perform under its original or restructured contractual terms. Interest income on non-performing loans is generally recognized on a cash basis. 40 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 4. Derivative Financial Instruments Held for Purposes Other than Trading Premiums paid for the purchase of interest rate contracts are included in other invested assets on the Balance Sheets and are being amortized to interest expense over the remaining terms of the contracts or in a manner consistent with the financial instruments being hedged. Amounts paid or received, if any, from such contracts are included in interest expense or income on the statements of operations. Accrued amounts payable to or receivable from counterparties are included in other liabilities or other invested assets. Gains or losses realized as a result of early terminations of interest rate contracts are amortized to investment income over the remaining term of the items being hedged to the extent the hedge is considered to be effective; otherwise, they are recognized upon termination. Derivatives that are designated as being in an effective hedging relationship are reported in a manner that is consistent with the hedged asset or liability. Derivative contracts that are matched or otherwise designated to be associated with other financial instruments are recorded at fair value if the related financial instruments mature, are sold, or are otherwise terminated or if the interest rate contracts cease to be effective hedges. Changes in the fair value of derivatives not designated in effective hedging relationships are recorded as unrealized gains and losses in surplus. The Company is exposed to credit loss in the event of nonperformance by counterparties on certain derivative contracts; however, the Company does not anticipate nonperformance by any of these counterparties. The amount of such exposure is generally the unrealized gains in such contracts. The Company manages the potential credit exposure from interest rate contracts through careful evaluation of the counterparties’ credit standing, collateral agreements, and master netting agreements. Under the terms of the Company’s Over the Counter Derivative International Swaps and Derivatives Association, Inc. Agreements (“ISDA Agreements”), the Company may receive from, deliver to, counterparties, collateral to assure that all terms of the ISDA Agreements will be met with regard to the Credit Support Annex (“CSA”). The terms of the CSA call for the Company to pay interest on any cash received or receive interest on any cash delivered equal to the Federal Funds rate. The Company received $10.2 and $10.6 of collateral in the form of cash, for years ended December 31, 2011 and 2010. The Company sells credit default swap protection, in conjunction with other investments, to replicate the income characteristics of otherwise permitted investments. The standard contract is five or seven years. In the event of default of the reference entity, the Company would be required to pay the notional amount of contract. At December 31, 2011, the total amount would be $510.7. The table below summarizes the Company’s derivative contracts, which are reflected as invested assets and a liability on the Balance Sheets, at December 31, 2011 and 2010: 41 RELIASTAR LIFE INSURANCE COMPANY Notes to Supplementary Information December 31, 2011 Notional Amount Carrying Value Fair
